[refiningablamendment9291001.jpg]
EXECUTION COPY JOINDER AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT This Joinder and First Amendment to Amended and Restated Credit
Agreement, dated as of September 29, 2016 (this “Amendment”) is entered into by
and among DELEK REFINING, INC., a Delaware corporation (the “Parent”), DELEK
REFINING, LTD., a Texas limited partnership (“Delek Refining” and, together with
any other Person that may from time to time become a party to the Credit
Agreement referred to below as a Borrower, individually each, a “Borrower” and
collectively, “Borrowers”), DELEK U.S. REFINING GP, LLC, a Texas limited
liability company (“Delek GP”, and together with the Parent and any other Person
that may from time to time become a party to the Credit Agreement referred to
below as a Guarantor, individually each, a “Guarantor” and collectively, the
“Guarantors”; the Guarantors, together with the Borrowers, are hereinafter
referred to individually as a “Loan Party” and collectively as the “Loan
Parties”), the lenders party hereto (the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as Co-Collateral Agents
(in such capacity, together with their successors and assigns in such capacity,
each a “Co-Collateral Agent” and collectively, “Co-Collateral Agents”). WHEREAS,
the Loan Parties, the Agent, the Co-Collateral Agents and the Lenders are
parties to that certain Amended and Restated Credit Agreement, dated as of
January 16, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used in this Amendment
and not defined herein shall have the applicable meanings given to such terms in
the Credit Agreement); WHEREAS, the Loan Parties, the Agent, the Co-Collateral
Agents and the Lenders have agreed to amend certain terms and conditions of the
Credit Agreement to, among other things, make a new term loan on the First
Amendment Effective Date, such that as of the First Amendment Effective Date,
the aggregate outstanding principal balance of the Term Loan under the Credit
Agreement shall be $70,000,000, all of which amendments are subject to the terms
and conditions contained herein; WHEREAS, Bank Hapoalim B.M. (the “New Lender”)
desires to join the Credit Agreement as a Lender thereunder; and WHEREAS, the
Loan Parties, the Agent, the Co-Collateral Agents and the Lenders have agreed to
modify and amend certain additional terms and conditions of the Credit
Agreement, subject to the terms and conditions of this Amendment. NOW,
THEREFORE, the Loan Parties, the Agent, the Co-Collateral Agents and the Lenders
hereby agree as follows: 1. Joinder to Credit Agreement. Subject to the
satisfaction of the conditions set forth in Section 3 below, the New Lender: (a)
joins in the execution of, and becomes a party to, the Credit Agreement as



--------------------------------------------------------------------------------



 
[refiningablamendment9291002.jpg]
2 a Lender; (b) is bound by all agreements and obligations (including, without
limitation, the obligation to make loans to the Borrowers pursuant to Sections
2.1 and/or 2.2, as applicable, of the Credit Agreement, in each case subject to
the terms and conditions of the Credit Agreement), and has all of the rights and
benefits of a Lender under the Credit Agreement and the other Loan Documents to
which the Lenders are party, in each case, with the same force and effect as if
the New Lender was a signatory to the Credit Agreement and such other Loan
Documents and was expressly named as a Lender therein; (c) assumes and agrees to
perform all duties of a Lender under the Credit Agreement and the other Loan
Documents; (d) acknowledges and agrees that its Advances Commitment and/or Term
Loan Commitment, as applicable, shall be the amount specified for the New Lender
set forth on Schedule C-1 to the Credit Agreement (as amended hereby); (e)
represents and warrants to the other parties hereto that it is (i) legally
authorized to enter into this Amendment, and (ii) an Eligible Transferee. (f)
agrees that it will, independently and without reliance upon any Agent- Related
Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the Credit Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrowers or any other Person party to a
Loan Document; and (g) (i) designates and appoints Wells Fargo as its agent
under the Credit Agreement and the other Loan Documents, and (ii) irrevocably
authorizes the Agent to execute and deliver each of the other Loan Documents on
its behalf and to take such other action on its behalf under the provisions of
the Credit Agreement and each other Loan Document and to exercise such powers
and perform such duties as are expressly delegated to the Agent by the terms of
the Credit Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. The New Lender hereby acknowledges that it
has received and reviewed a copy of the Credit Agreement (as amended hereby) and
each of the other Loan Documents. 2. Amendments to Credit Agreement. Subject to
the satisfaction of the conditions set forth in Section 3 below, the Credit
Agreement is amended in the following respects: (a) By deleting the stricken
text (indicated textually in the same manner as the following example: stricken
text) and by adding the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as reflected in the
modifications identified in the document annexed hereto as Annex A attached to
this Amendment;



--------------------------------------------------------------------------------



 
[refiningablamendment9291003.jpg]
3 (b) By amending and restating Exhibits B-1 (Form of Borrowing Base
Certificate) and C-1 (Form of Compliance Certificate) thereto in their entirety
and by substituting therefor the forms of Exhibits B-1 and C-1 annexed hereto as
Annex B attached to this Amendment; and (c) By amending and restating all of the
Schedules thereto in their entirety and by substituting therefor the forms of
such Schedules annexed hereto as Annex C attached to this Amendment. 3.
Conditions to Effectiveness. This Amendment shall become effective as of the
date when, and only when, all of the following conditions have been satisfied as
determined in the Agent’s reasonable discretion (the date of such effectiveness
being herein called the “First Amendment Effective Date”): (a) the Agent shall
have received a copy of this Amendment duly executed by the Agent, the
Co-Collateral Agents, the Loan Parties, and the Lenders; (b) the Agent shall
have received, with respect to the Loan Parties, consolidated unaudited balance
sheets, income statements, and statements of cash flows (collectively, the
“Consolidated Financial Information”), business plans, and such other
information as the Agent shall have requested, including (i) on a monthly basis,
the Consolidated Financial Information and availability projected for the period
through the end of fiscal year 2017, (ii) on an annual basis, the Consolidated
Financial Information and availability projected through the 2021 fiscal year,
in each case as to the projections described in clauses (i) and (ii), with the
results and assumptions set forth in all of such projections in form and
substance satisfactory to the Agent, (iii) any updates or modifications to the
projected financial statements previously received by the Agent, in each case in
form and substance satisfactory to the Agent, and (iv) monthly projections with
respect to Lion for the period through and including December 31, 2017 and on an
annual basis with respect to calendar years 2018 through and including 2021, in
each case in form and substance satisfactory to the Agent; (c) the Agent shall
have completed its updates to business and legal due diligence, with results
satisfactory to the Agent with respect to the business and assets of the Loan
Parties and Lion, in accordance with the Agent’s customary procedures and
practices and as otherwise required by the nature and circumstances of the
businesses of the Loan Parties and Lion, and the Agent and its counsel shall
have had the opportunity to conduct customary legal due diligence (the results
of which shall be satisfactory to the Agent and its counsel); (d) the Agent
shall have received and reviewed updated lien and judgment search results for
the jurisdiction of organization of each Loan Party, the jurisdiction of the
chief executive office of each Loan Party, and all jurisdictions in which assets
of any Loan Party are located, which search results shall be in form and
substance satisfactory to the Agent; (e) the Agent, for the benefit of itself,
the Lenders, the Co-Collateral Agents, the Issuing Lender and the Bank Product
Providers, shall continue to hold perfected, first priority security interests
in and liens upon the Collateral, and the Agent shall have received such
evidence of the foregoing as it requires; (f) all requisite corporate action and
proceedings in connection with this Amendment



--------------------------------------------------------------------------------



 
[refiningablamendment9291004.jpg]
4 and the other Loan Documents shall be satisfactory in form and substance to
the Agent, and the Agent shall have received all information and copies of all
documents, including records of requisite corporate action and proceedings which
the Agent may have requested in connection therewith, such documents where
requested by the Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation of each Loan Party, Holdings and Lion certified by the Secretary
of State (or equivalent Governmental Authority) which shall set forth the same
complete corporate name of such Loan Party, Holdings and Lion as is set forth
herein and such document as shall set forth the organizational identification
number of each Loan Party, Holdings and Lion, if one is issued in such Person’s
jurisdiction of incorporation); (g) the Agent shall have received, in form and
substance satisfactory to the Agent, such opinion letters of counsel to the Loan
Parties with respect to this Amendment, the other Loan Documents and such other
matters as the Agent may request; (h) the Indebtedness evidenced by the
Subordinated Note and the Subordinated Working Capital Indebtedness shall both
have been amended, pursuant to amendments in form and substance satisfactory to
Agent, to extend the maturity date with respect to the payment of principal
amounts thereunder to a date not sooner than one hundred eighty (180) days after
the Maturity Date (as amended hereby); (i) the Agent shall have received a true,
correct and complete Borrowing Base Certificate as most recently delivered to
the Agent, but updated to give pro forma effect as of the First Amendment
Effective Date to the closing of the transactions contemplated by this Amendment
(except that Eligible Qualified Cash shall be calculated as of the Business Day
immediately preceding to the First Amendment Effective Date); (j) the Excess
Availability as determined by the Agent, as of the date hereof, after giving
effect to the Loans made or to be made and Letters of Credit issued or to be
issued in connection with the transactions hereunder, and after provision for
the payment of all fees and expenses associated with this Amendment and the
other Loan Documents and the other transactions contemplated to occur on the
First Amendment Effective Date (including, without limitation, the making of the
2016 Specified Distribution), shall be not less than $100,000,000; (k) the
representations and warranties of Parent or its Subsidiaries contained in this
Amendment or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case they shall be true and correct in all material respects (or in all
respects, as applicable) as of such earlier date); (l) the Agent, the Lenders
and their Affiliates shall have received the payment of all fees required to be
paid to them hereunder and under the other Loan Documents as of the date hereof;



--------------------------------------------------------------------------------



 
[refiningablamendment9291005.jpg]
5 (m) Since June 30, 2016, no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Effect; (n)
the Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
the Agent may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Amendment and the other Loan Documents; (o)
the Agent shall have received evidence of insurance and endorsements required
hereunder and under the other Loan Documents, in form and substance satisfactory
to the Agent, and certificates of insurance policies and/or endorsements naming
Agent as lender’s loss payee or additional insured, as applicable, together with
endorsements with respect to notice of cancellation, as applicable; (p) the
Agent shall have received, in form and substance satisfactory to Agent and duly
executed by the parties thereto, a ratification of the Lion Intercreditor
Agreement, the Intercompany Subordination Agreement, and of such other
agreements, documents, and instruments as Agent may reasonably require; (q) the
Agent shall have received satisfactory evidence of Solvency with respect to each
Borrower and with respect to Borrowers and Guarantors taken as a whole, which
evidence may take the form of a certificate of the chief financial officer or
other principal officer of Borrowers and Guarantors with respect thereto, in
form and substance satisfactory to the Agent; and (r) the Agent shall have
received such other instruments, documents, and agreements as the Agent may have
reasonably requested prior to the date hereof in connection with the
transactions contemplated hereby. 4. Representations and Warranties. Each Loan
Party represents and warrants as follows: (a) The execution, delivery, and
performance by such Loan Party of this Amendment and the other Loan Documents to
which it is a party have been duly authorized by all necessary action on the
part of such Loan Party. (b) The execution, delivery, and performance by such
Loan Party of this Amendment and the other Loan Documents to which it is a party
do not and will not (i) violate any material provision of federal, state, or
local law or regulation applicable to any Loan Party or its Subsidiaries, the
Governing Documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or its Subsidiaries except to the extent
that any such conflict, breach or default could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (iv) require
any approval of any Loan Party’s interest holders or any approval



--------------------------------------------------------------------------------



 
[refiningablamendment9291006.jpg]
6 or consent of any Person under any Material Contract of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure of which to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect. (c) Such
Loan Party (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted (except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect), to
enter into this Amendment and the other Loan Documents to which it is a party
and to carry out the transactions contemplated thereby. (d) This Amendment and
each other Loan Document has been duly executed and delivered by such Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally. (e) The representations and
warranties contained in Section 4 of the Credit Agreement are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) after giving effect to this
Amendment on and as of the First Amendment Effective Date as though made on and
as of the First Amendment Effective Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (or in all respects, as
applicable) as of such earlier date), and no Default or Event of Default has
occurred and is continuing on and as of the First Amendment Effective Date, or
would result from this Amendment or any other Loan Document delivered in
connection herewith becoming effective in accordance with its terms. 5. Release.
Each of the Borrowers and the Guarantors may have certain Claims against the
Released Parties (as each such term is defined below), regarding or relating to
the Credit Agreement or the other Loan Documents. The Agent, the Co-Collateral
Agents, the Lenders, the Borrowers and the Guarantors desire to resolve each and
every one of such Claims in conjunction with the execution of this Amendment and
thus each of the Borrowers and the Guarantors makes the releases contained in
this Section 5. In consideration of the Agent, the Co- Collateral Agent and the
Lenders entering into this Amendment, each of the Borrowers and the Guarantors
hereby fully and unconditionally releases and forever discharges each of the
Agent, the Co-Collateral Agent and the Lenders, and their respective directors,
officers, employees, subsidiaries, branches, affiliates, attorneys, agents,
representatives, successors and assigns and all persons, firms, corporations and
organizations acting on any of their behalves (collectively, the “Released
Parties”), of and from any and all claims, allegations, causes of action, costs
or demands and liabilities, of whatever kind or nature, from the beginning of
the world to the date on which this Amendment is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured,



--------------------------------------------------------------------------------



 
[refiningablamendment9291007.jpg]
7 suspected or unsuspected, anticipated or unanticipated, which the Borrowers or
any Guarantor has, had, claims to have had or hereafter claims to have against
the Released Parties by reason of any act or omission on the part of the
Released Parties, or any of them, occurring prior to the date on which this
Amendment is executed, including all such loss or damage of any kind heretofore
sustained or that may arise as a consequence of the dealings among the parties
up to and including the date on which this Amendment is executed, including the
administration or enforcement of the Advances, the Term Loan, the Obligations,
the Credit Agreement or any of the other Loan Documents (collectively, all of
the foregoing, the “Claims”). Each of the Borrowers and the Guarantors
represents and warrants that it has no knowledge of any claim by it against the
Released Parties or of any facts or acts of omissions of the Released Parties
which on the date hereof would be the basis of a claim by the Borrowers or the
Guarantors against the Released Parties which is not released hereby. Each of
the Borrowers and the Guarantors represents and warrants that the foregoing
constitutes a full and complete release of all Claims. 6. Miscellaneous. (a)
Continued Effectiveness of the Credit Agreement. Except as otherwise expressly
provided herein, the Credit Agreement and the other Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that on and after the First Amendment
Effective Date, (i) all references in the Credit Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment, and (ii)
all references in the other Loan Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment. To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to the Agent, or to grant to the Agent, a security interest or lien, such pledge
or grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver or an amendment of any right, power or remedy of
the Agent, the Co-Collateral Agents and the Lenders under the Credit Agreement
or any other Loan Document, nor constitute a waiver or an amendment of any
provision of the Credit Agreement or any other Loan Document. (b) Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together, shall constitute one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment. The foregoing shall apply to each other Loan Document mutatis
mutandis. (c) Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Amendment.



--------------------------------------------------------------------------------



 
[refiningablamendment9291008.jpg]
8 (d) Costs and Expenses. The Borrowers agree to pay on demand all Lender Group
Expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment. (e) Amendment as Loan Document. Each Loan Party hereby
acknowledges and agrees that this Amendment constitutes a “Loan Document” under
the Credit Agreement. Accordingly, it shall be an Event of Default under the
Credit Agreement if (i) any representation or warranty made by any Loan Party
under or in connection with this Amendment shall have been untrue, false or
misleading in any material respect when made, or (ii) any Loan Party shall fail
to perform or observe any term, covenant or agreement contained in this
Amendment. (f) Governing Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. (g) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH LOAN PARTY AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AMENDMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. [Remainder of page
intentionally left blank.]



--------------------------------------------------------------------------------



 
[refiningablamendment9291009.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291010.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291011.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291012.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291013.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291014.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291015.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291016.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291017.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291018.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291019.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291020.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291021.jpg]




--------------------------------------------------------------------------------



 
[refiningablamendment9291022.jpg]
Annex A Composite Credit Agreement [see attached]



--------------------------------------------------------------------------------



 
[refiningablamendment9291023.jpg]
EXECUTION COPY [Execution] AMENDED AND RESTATED CREDIT AGREEMENT by and among
DELEK REFINING, INC., as Parent DELEK REFINING, LTD., as Borrower THE LENDERS
THAT ARE SIGNATORIES HERETO, as the Lenders WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF
AMERICA, N.A., as Co-Collateral Agents and WELLS FARGO BANK, NATIONAL
ASSOCIATION, MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBANK OF AMERICA,
N.A., RBC CAPITAL MARKETS*, and REGIONS BUSINESS CAPITAL, a division of REGIONS
BANK, as Joint Lead Arrangers and Joint Bookrunners and BANK OF AMERICA, N.A.,
as Syndication Agent and ROYAL BANK OF CANADA, and REGIONS BANK, as
Co-Documentation Agents Dated as of January 16, 20142014, As Amended September
29, 2016 * RBC Capital Markets is a brand name for the capital markets
activities of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------



 
[refiningablamendment9291024.jpg]
TABLE OF CONTENTS 1. DEFINITIONS AND CONSTRUCTION. 1 1.1 Definitions 1 1.2
Accounting Terms 1 1.3 Code 2 1.4 Construction 2 1.5 Schedules and Exhibits 3 2.
LOAN AND TERMS OF PAYMENT. 3 2.1 Advances. 3 2.2 Term Loan. 4 2.3 Borrowing
Procedures and Settlements. 4 2.4 Payments; Increase of Maximum Revolver Amount;
Prepayments. 11 2.5 Overadvances. 2021 2.6 Interest Rates and Letter of Credit
Fee: Rates, Payments, and Calculations. 21 2.7 Crediting Payments; Clearance
Charge 2223 2.8 Designated Account 23 2.9 Maintenance of Loan Account;
Statements of Obligations 2324 2.10 Fees. 2324 2.11 Letters of Credit. 24 2.12
LIBOR Option. 2728 2.13 Capital Requirements. 3031 2.14 Appointment of
Administrative Borrower as Agent for Requesting Loans and Receipts of Loans and
Statements. 3132 3. CONDITIONS; TERM OF AGREEMENT. 3233 3.1 Conditions Precedent
to the Initial Extension of Credit 3233 3.2 Conditions Precedent to all
Extensions of Credit 3233 3.3 Maturity 3233 3.4 Effect of Maturity 3233 3.5
Early Termination by Borrowers 3334 3.6 Relationship with Lion 34 4.
REPRESENTATIONS AND WARRANTIES. 3335 4.1 Due Organization and Qualification;
Subsidiaries. 3335 4.2 Due Authorization; No Conflict. 3436 4.3 Governmental
Consents 3536 4.4 Binding Obligations; Perfected Liens. 3537 4.5 Title to
Assets; No Encumbrances 3537 4.6 Jurisdiction of Organization; Location of Chief
Executive Office; Organizational Identification Number. 3537 4.7 Litigation.
3637 ( i)



--------------------------------------------------------------------------------



 
[refiningablamendment9291025.jpg]
4.8 Compliance with Laws 3638 4.9 No Material Adverse Change 3638 4.10
Fraudulent Transfer. 3738 4.11 ERISA 3739 4.12 Employee Benefits 3739 4.13
Environmental Condition 3739 4.14 Intellectual Property 3739 4.15 Leases 3739
4.16 Deposit Accounts and Securities Accounts 3839 4.17 Complete Disclosure 3840
4.18 Material Contracts 3840 4.19 Patriot Act 3840 4.20 Indebtedness 3941 4.21
Payment of Taxes 3941 4.22 Margin Stock 3941 4.23 Governmental Regulation 3941
4.24 OFAC 39, Etc. 41 4.25 Employee and Labor Matters 4042 4.26 Intentionally
Omitted. 4042 4.27 Intentionally Omitted. 4042 4.28 Eligible Accounts 4042 4.29
Eligible Petroleum Inventory 4042 4.30 Locations of Inventory and Equipment 4042
4.31 Inventory Records 4143 4.32 Eligible Purchased Factored Accounts and
Purchased Lion Accounts 4143 5. AFFIRMATIVE COVENANTS. 4143 5.1 Financial
Statements, Reports, Certificates 4143 5.2 Collateral Reporting 4144 5.3
Existence 4244 5.4 Maintenance of Properties 4244 5.5 Taxes 4244 5.6 Insurance
4244 5.7 Inspection 4345 5.8 Compliance with Laws 4345 5.9 Environmental. 4345
5.10 Disclosure Updates 4446 5.11 Formation of Subsidiaries; Additional
Borrowers; Redesignation of Guarantor. 4446 5.12 Further Assurances 4648 5.13
Lender Meetings 4648 5.14 Material Contracts 4649 5.15 Location of Inventory and
Equipment 4649 5.16 Assignable Material Contracts 4749 5.17 Subordinated Working
Capital Facility 4749 5.18 Subordinated Note 4749 5.19 Lion Material Adverse
Effect 4750 ( ii)



--------------------------------------------------------------------------------



 
[refiningablamendment9291026.jpg]
6. NEGATIVE COVENANTS. 4850 6.1 Indebtedness 4850 6.2 Liens 4850 6.3
Restrictions on Fundamental Chances. 4850 6.4 Disposal of Assets 4951 6.5 Change
Name 4951 6.6 Nature of Business 4951 6.7 Prepayments and Amendments. 4951 6.8
Change of Control 5153 6.9 Restricted Payments 5153 6.10 Permitted Subordinated
Indebtedness. 5255 6.11 Accounting Methods 5355 6.12 Investments; Controlled
Investments. 5355 6.13 Transactions with Affiliates 5356 6.14 Use of Proceeds
5557 6.15 Consignments 5558 6.16 Inventory and Equipment with Bailees 5558 6.17
Drop Down Agreements and Arrangements 5558 6.18 Sanctions; Anti-Corruption Laws
58 7. FIXED CHARGE COVERAGE RATIO. 5558 8. EVENTS OF DEFAULT. 5659 9. RIGHTS AND
REMEDIES. 5962 9.1 Rights and Remedies 5962 9.2 Remedies Cumulative 6062 10.
WAIVERS; INDEMNIFICATION. 6063 10.1 Demand; Protest; etc 6063 10.2 The Lender
Group’s Liability for Collateral 6063 10.3 Indemnification 6063 10.4 Waiver of
Consequential Damages, Etc 64 10.5 Survival 64 11. NOTICES. 6164 12. CHOICE OF
LAW AND VENUE; JURY TRIAL WAIVER. 6265 13. ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS. 6366 13.1 Assignments and Participations. 6366 13.2 Successors 6770
14. AMENDMENTS; WAIVERS. 6770 (iii)



--------------------------------------------------------------------------------



 
[refiningablamendment9291027.jpg]
14.1 Amendments and Waivers. 6770 14.2 Replacement of Certain Lenders. 7073 14.3
No Waivers; Cumulative Remedies 7073 15. AGENT; THE LENDER GROUP. 7174 15.1
Appointment and Authorization of Agent 7174 15.2 Delegation of Duties 7275 15.3
Liability of Agent 7275 15.4 Reliance by Agent 7275 15.5 Notice of Default or
Event of Default 7275 15.6 Credit Decision 7376 15.7 Costs and Expenses;
Indemnification 7376 15.8 Agent in Individual Capacity 7477 15.9 Successor Agent
7477 15.10 Co-Collateral Agent Determinations; Successor Co-Collateral Agents.
7578 15.11 Lender in Individual Capacity 7679 15.12 Collateral Matters. 7679
15.13 Restrictions on Actions by Lenders; Sharing of Payments. 7780 15.14 Agency
for Perfection 7881 15.15 Payments by Agent to Lenders 7881 15.16 Concerning the
Collateral and Related Loan Documents 7881 15.17 Audits and Examination Reports;
Confidentiality; Disclaimers by Lenders; Other Reports and Information 7982
15.18 Several Obligations; No Liability 8083 16. WITHHOLDING TAXES. 8083 17.
GENERAL PROVISIONS. 8386 17.1 Effectiveness 8386 17.2 Section Headings 8386 17.3
Interpretation 8386 17.4 Severability of Provisions 8386 17.5 Bank Product
Providers 8386 17.6 Debtor-Creditor Relationship 8487 17.7 Counterparts;
Electronic Execution 8487 17.8 Revival and Reinstatement of Obligations 8487
17.9 Confidentiality. 8487 17.10 Lender Group Expenses 8588 17.11 USA
PATRIOTPatriot Act 8588 17.12 Integration 8689 17.13 Guaranties and Swap
Obligations 8689 17.14 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions 89 17.15 Amendment and Restatement. 8690 ( iv)



--------------------------------------------------------------------------------



 
[refiningablamendment9291028.jpg]
EXHIBITS AND SCHEDULES Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1
Form of Borrowing Base Certificate Exhibit B-2 Form of Bank Products Provider
Agreement Exhibit C-1 Form of Compliance Certificate Exhibit L-1 Form of LIBOR
Notice Schedule A-1 Agent’s Account Schedule A-2 Authorized Persons Schedule C-1
Advances Commitments and Term Loan Commitments Schedule D-1 Designated Account
Schedule E-1 Eligible Petroleum Inventory Locations Schedule E-2 Eligible
Carriers Schedule E-3 Certain Account Debtors Schedule P-1 Permitted Investments
Schedule P-2 Permitted Liens Schedule 1.1 Definitions Schedule 1.2 Permitted JVs
Schedule 3.1 Conditions Precedent Schedule 4.1(b) Capitalization of Borrowers
Schedule 4.1(c) Capitalization of Borrowers’ Subsidiaries Schedule 4.6(a) States
of Organization Schedule 4.6(b) Chief Executive Offices Schedule 4.6(c)
Organizational Identification Numbers Schedule 4.7 Litigation with Material
Adverse Effect ( v)



--------------------------------------------------------------------------------



 
[refiningablamendment9291029.jpg]
Schedule 4.7(b) Litigation Schedule 4.14 Intellectual Property Schedule 4.16
Deposit Accounts and Securities Accounts Schedule 4.18 Material Contracts
Schedule 4.20 Permitted Indebtedness Schedule 4.30 Locations of Inventory and
Equipment Schedule 5.1/5.2 Financial Statements, Reports, CertificatesSchedule
5.2 ; Collateral Reporting; Compliance Certificate Schedule 6.6 Nature of
Business Schedule 6.13(f) Certain Affiliate Transactions Schedule 7 Fixed Charge
Covenant Ratio Testing Trigger ( vi)



--------------------------------------------------------------------------------



 
[refiningablamendment9291030.jpg]
EXECUTION COPY AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED
CREDIT AGREEMENT (this “Agreement”), is entered into as of January 16, 2014, as
amended on September 29, 2016, by and among DELEK REFINING, INC., a Delaware
corporation (“Parent”), DELEK REFINING, LTD., a Texas limited partnership
(“Delek Refining” and, together with any other Person that may from time to time
become a party hereto as a Borrower, individually each, a “Borrower” and
collectively, “Borrowers”), the lenders identified on the signature pages hereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF AMERICA,
N.A., as Co-Collateral Agents (in such capacity, together with their successors
and assigns in such capacity, each a “Co-Collateral Agent” and collectively,
“Co-Collateral Agents”), WELLS FARGO BANK, NATIONAL ASSOCIATION, MERRILL, LYNCH,
PIERCE, FENNER & SMITH INCORPORATEDBANK OF AMERICA, N.A., RBC CAPITAL MARKETS
(the brand name for the capital markets activities of Royal Bank of Canada and
its affiliates), and REGIONS BANK, as Joint Lead Arrangers and Joint
Bookrunners, BANK OF AMERICA, N.A., as Syndication Agent and ROYAL BANK OF
CANADA and REGIONS BANK, as Co-Documentation Agents. The parties agree as
follows: DEFINITIONS AND CONSTRUCTION.1. Definitions. Capitalized terms used in
this Agreement shall have the meanings1.1 specified therefor on Schedule 1.1.
Accounting Terms. Any accounting term used in this Agreement shall have,1.2
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Parent most recently received
by Agent prior to the date hereofFirst Amendment Effective Date; provided that
if Administrative Borrower notifies Agent that Administrative Borrower requests
an amendment to any provision hereof to eliminate the effect of any Accounting
Change occurring after the ClosingFirst Amendment Effective Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Administrative Borrower agree that they will negotiate in good faith amendments
to the provisions of this Agreement that are directly affected by such
Accounting Change with the intent of having the respective positions of the
Lenders and Borrowers after such Accounting Change conform as nearly as possible
to their respective positions as of the date of this AgreementFirst Amendment
Effective Date and, until any such amendments have been agreed upon and agreed
to by Agent, Administrative Borrower, and the Required Lenders, the provisions
in this Agreement shall be calculated as if no such Accounting Change had
occurred.



--------------------------------------------------------------------------------



 
[refiningablamendment9291031.jpg]
Notwithstanding anything to the contrary contained in GAAP or any
interpretations or other pronouncements by the Financial Accounting Standards
Board or otherwise, the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is unqualified and also does not include any explanation, supplemental comment
or other comment concerning the ability of the applicable person to continue as
a going concern or the scope of the audit. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Parent” is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise. Code. Any terms used in this
Agreement that are defined in the Code shall be1.3 construed and defined as set
forth in the Code unless otherwise defined herein; provided however, that to the
extent that the Code is used to define any term herein and such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern. Construction. Unless the
context of this Agreement or any other Loan Document1.4 clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. The phrase “date hereof” as used in
this Agreement refers to the Closing Date. The word “will” when used in this
Agreement shall be construed to have the same meaning and effect as the word
“shall”. Section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified. Any reference in this
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean the repayment in full in cash
(or, in the case of Letters of Credit or Bank Products, providing Letter of
Credit Collateralization) of all Obligations other than unasserted contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and that are not required by the provisions of this Agreement to be
repaid or cash collateralized. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record. All references to any Borrower, Guarantor, Agent,
Co-Collateral Agent and Lenders pursuant to the definitions set forth in the
recitals hereto or Schedule 1.1 hereto, or to any other person herein or
therein, shall include their respective successors and assigns. An Event of
Default shall exist or continue or be continuing until such Event of Default is
waived in accordance with Section 14.1 or is cured in a 2



--------------------------------------------------------------------------------



 
[refiningablamendment9291032.jpg]
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent. All references to the term “good faith” used herein when
applicable to Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned. Borrowers and Guarantors shall have the burden of proving
any lack of good faith on the part of Agent or any Lender alleged by any
Borrower or Guarantor at any time. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”, the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including”. This Agreement and
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms. This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Loan Documents shall not be construed against Agent or Lenders merely
because of Agent’s or any Lender’s involvement in their preparation. Schedules
and Exhibits. All of the schedules and exhibits attached to this1.5 Agreement
shall be deemed incorporated herein by reference. LOAN AND TERMS OF PAYMENT.2.
Advances.2.1 Subject to the terms and conditions of this Agreement, and during
the term(a) of this Agreement, each Advances Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans (including Swing
Loans) (collectively, “Advances”) to Borrowers in an amount at any one time
outstanding not to exceed such Lender’s Pro Rata Share of an amount equal to the
lesser of (i) the Maximum Revolver Amount less the Letter of Credit Usage at
such time, and (ii) the Borrowing Base less the Letter of Credit Usage at such
time. Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject(b) to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement. Anything to the contrary in
this Section 2.1 notwithstanding Co-Collateral(c) Agents shall have the right to
establish Reserves against the Borrowing Base in such amounts, and with respect
to such matters, as Co-Collateral Agents in their Permitted Discretion shall
deem necessary or appropriate, including Reserves with respect to (i) sums that
Parent or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (ii) amounts owing by Parent or its
Subsidiaries to any Person to the extent secured by a Lien on, any of the
Collateral (other than a Permitted Lien), which Lien, in the Permitted
Discretion of Co-Collateral Agents 3



--------------------------------------------------------------------------------



 
[refiningablamendment9291033.jpg]
likely would have a priority superior to Agent’s Liens (such as Liens or trusts
in favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers,
or suppliers, or Liens for ad valorem, excise, sales, or other taxes where given
priority under applicable law) in and to such item of the Collateral. Term
Loan.2.2 (a) Subject to the terms and conditions of this Agreement, on the Term
Loan Draw Date each Term Loan Lender agrees (severally, not jointly or jointly
and severally) to make term loans (collectively, the “Term Loan”) to Borrowers
in an amount equal to such Lender’s Pro Rata Share of the Term Loan Amount. The
principal of the Term Loan shall be repaid on the following dates (and if any
such date is not a Business Day, then on the immediately preceding Business Day)
and in the following amounts, together with all accrued and unpaid interest on
the Term Loan: Date Scheduled Installment Amount December 31, 2014 $5,833,333.33
March 31, 2015 $5,833,333.33 June 30, 2015 $5,833,333.33 September 30, 2015
$5,833,333.33 December 31, 2015 $5,833,333.33 March 31, 2016 $5,833,333.33 June
30, 2016 $5,833,333.33 September 30, 2016 $5,833,333.33 December 31, 2016 All
then unpaid amounts in respect of the Term Loan (b) TheSubject to the terms and
conditions of this Agreement, on May 30, 2014, each Term Loan Lender agreed
(severally, not jointly or jointly and severally) to make term loans
(collectively, the “Existing Term Loan”) to Borrowers in an amount equal to such
Lender’s Pro Rata Share of $70,000,000. Subject to the terms and conditions of
this Agreement, on the First Amendment Effective Date, each Term Loan Lender
with a Term Loan Commitment agrees (severally, not jointly or jointly and
severally) to make term loans (collectively, the “Term Loan”) to Borrowers in an
amount equal to such Lender’s Pro Rata Share of the Term Loan Amount, such that
as of the First Amendment Effective Date the aggregate outstanding principal
balance of the Term Loan hereunder shall be $70,000,000. The principal of the
Term Loan shall be repaid on the last Business Day of each calendar quarter
(commencing with the calendar quarter 4



--------------------------------------------------------------------------------



 
[refiningablamendment9291034.jpg]
ending December 31, 2016) in equal installments of $5,833,333.33 per quarter,
together with all accrued and unpaid interest on the Term Loan as of each such
date; provided, that, the outstanding unpaid principal balance and all accrued
and unpaid interest on the Term Loan shall be due and payable on the earlier of
(1) December 31, 2016,September 29, 2019, and (2) the date of the acceleration
of the Term Loan in accordance with the terms hereof. Any principal amount of
the Term Loan that is repaid or prepaid may not be reborrowed. All principal of,
interest on, and other amounts payable in respect of the Term Loan shall
constitute Obligations hereunder. Borrowing Procedures and Settlements.2.3
Procedure for Borrowing. Each Borrowing (whether or not in respect of(a) a Swing
Loan) shall be made by a written request by an Authorized Person delivered to
Agent. For each Borrowing of Swing Loans pursuant to Section 2.3(b) below, such
notice must be received by Agent no later than 12:00 noon on the Funding Date
and for each Borrowing pursuant to Section 2.3(c) below, such notice must be
received by Agent no later than 12:00 noon on the Business Day immediately
preceding the Funding Date, in the case of Base Rate Loans that are not Swing
Loans, and three Business Days preceding the Funding Date, in the case of LIBOR
Rate Loans. All such notices shall specify (1) the amount of the applicable
Borrowing, and (2) the requested Funding Date, which shall be a Business Day.
Making of Swing Loans. In the case of a request for an Advance of a(b) Swing
Loan and so long as either (i) the aggregate amount of Swing Loans made since
the last Settlement Date, minus the amount of Collections or payments applied to
Swing Loans since the last Settlement Date, plus the amount of the requested
Advance does not exceed $55,000,000,45,000,000, or (ii) Swing Line Lender, in
its sole discretion, shall agree to make a Swing Loan notwithstanding the
foregoing limitation (provided that with respect to any such Swing Loans made by
Swing Line Lender in its discretion, the amounts thereof in excess of the amount
contemplated by clause (i) above, shall be subject to Settlement in accordance
with Section 2.3(e) on the Business Day following the Funding Date for such
amounts), Swing Line Lender shall make an Advance in the amount of such
Borrowing (any such Advance made solely by Swing Line Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and such Advances being
referred to collectively as “Swing Loans”) available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds to the
Designated Account. Each Swing Loan shall be deemed to be an Advance hereunder
and shall be subject to all the terms and conditions (including Section 3)
applicable to other Advances, except that all payments on any Swing Loan shall
be payable to Swing Line Lender solely for its own account. Subject to the
provisions of Section 2.3(d)(ii) Swing Line Lender shall not make and shall not
be obligated to make any Swing Loan if Swing Line Lender has actual knowledge
that (A) one or more of the applicable conditions precedent set forth in Section
3 will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (B) the requested Borrowing would exceed the Availability on such
Funding Date. Swing Line Lender shall not otherwise be required to determine
whether the applicable conditions precedent set forth in Section 3 have been
satisfied on the Funding Date applicable thereto prior to making any Swing Loan.
The Swing Loans shall be secured by Agent’s Liens, constitute Advances and
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans. 5



--------------------------------------------------------------------------------



 
[refiningablamendment9291035.jpg]
Making of Loans.(c) Promptly after receipt of a request for a Borrowing, Agent
shall(i) notify Advances Lenders, not later than 1:00 p.m. on the Business Day
immediately preceding the Funding Date applicable thereto, by telecopy,
telephone, or other similar form of transmission, of the requested Borrowing.
Each Advances Lender shall make the amount of such Advances Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 12:00 noon on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Advances
Lender to make, and no Advances Lender shall have the obligation to make, any
Advance if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date. Unless Agent receives notice
from an Advances Lender prior to(ii) 9:00 a.m. on the date of a Borrowing, that
such Advances Lender will not make available as and when required hereunder to
Agent for the account of Borrowers the amount of that Advances Lender’s Pro Rata
Share of the Borrowing, Agent may assume that each Advances Lender has made or
will make such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
any Advances Lender shall not have made its full amount available to Agent in
immediately available funds and if Agent in such circumstances has made
available to Borrowers such amount, that Advances Lender shall on the Business
Day following such Funding Date make such amount available to Agent, together
with interest at the Defaulting Lender Rate for each day during such period. A
notice submitted by Agent to any Advances Lender with respect to amounts owing
under this Section 2.3(c)(ii) shall be conclusive, absent manifest error. If
such amount is so made available, such payment to Agent shall constitute such
Advances Lender’s Advance on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrowers of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. Protective Advances and Optional
Overadvances.(d) Any contrary provision of this Agreement notwithstanding but(i)
subject to the provisions of subsection (d)(iv) below, Agent hereby is
authorized by Borrowers and Lenders, from time to time in Agent’s sole
discretion, (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, to make Advances
to, or for the benefit of, Borrowers on behalf of Lenders that Agent, in its
Permitted Discretion deems 6



--------------------------------------------------------------------------------



 
[refiningablamendment9291036.jpg]
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”). In no event
shall any Protective Advances cause (A) the Advances Usage to exceed the Maximum
Revolver Amount, or (B) the sum of the aggregate amount of the Advances Usage
plus the aggregate Term Loan Exposure of all Lenders, to exceed the Maximum
Credit. Any contrary provision of this Agreement notwithstanding but(ii) subject
to the provisions of subsection (d)(iv) below, Lenders hereby authorize Agent or
Swing Line Lender, as applicable, and either Agent or Swing Line Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Advances (including Swing Loans) to Borrowers notwithstanding that an
Overadvance exists or thereby would be created (each such Overadvance, an
“Intentional Overadvance”) so long as (A) after giving effect to such Advances,
the outstanding Advances Usage does not exceed the Borrowing Base by more than
the amount equal to five (5%) percent of the Maximum Revolver Amount, (B) after
giving effect to such Advances, the sum of the aggregate outstanding Advances
Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) plus the aggregate Term Loan Exposure
of all Lenders, does not exceed the Maximum Credit, and (C) in no event shall
Intentional Overadvances remain outstanding for a period of more than forty-five
(45) days without the consent of Required Advances Lenders. In the event Agent
obtains actual knowledge that the Advances Usage exceeds the amounts permitted
by the immediately foregoing sentence, regardless of the amount of, or reason
for, such excess, Agent shall notify Lenders as soon as practicable (and prior
to making any (or any additional) Intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and Lenders with Advances
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrowers
to an amount permitted by the preceding sentence. In such circumstances, if any
Advances Lender objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Advances Lenders. In any event
unless otherwise agreed to by the Required Advances Lenders, Borrowers shall
repay Advances in an amount sufficient to eliminate all Overadvances requiring
mandatory repayments under Section 2.4(f) pursuant to and in accordance with
such Section, and after the date all such Overadvances have been eliminated,
there must be at least five (5) consecutive days before Intentional Overadvances
are made. The foregoing provisions are meant for the benefit of Lenders and
Agent and are not meant for the benefit of Borrowers, which shall continue to be
bound by the provisions of Section 2.5. Each Advances Lender shall be obligated
to settle with Agent as provided in Section 2.3(e) for the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any Intentional Overadvances made as permitted under this Section
2.3(d)(ii) and any Overadvances resulting from the charging to the Loan Account
of interest, fees, or Lender Group Expenses. The Required Advances Lenders may
revoke the authority of the Agent to make future Intentional Overadvances at any
time and in no event shall any Intentional Overadvances cause the Advances Usage
to exceed the Maximum Revolver Amount. 7



--------------------------------------------------------------------------------



 
[refiningablamendment9291037.jpg]
Each Protective Advance and each Intentional Overadvance shall(iii) be deemed to
be an Advance hereunder, except that no Protective Advance or Intentional
Overadvance shall be eligible to be a LIBOR Rate Loan and, prior to Settlement
therefor, all payments on the Protective Advances shall be payable to Agent
solely for its own account. The Protective Advances and Intentional Overadvances
shall be repayable on demand, secured by Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans. The ability of Agent to make Protective
Advances is separate and distinct from its ability to make Intentional
Overadvances and its ability to make Intentional Overadvances is separate and
distinct from its ability to make Protective Advances. For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Intentional Overadvances and the limitations on Agent’s ability to make
Intentional Overadvances do not apply to Protective Advances. The provisions of
this Section 2.3(d) are for the exclusive benefit of Agent, Swing Line Lender,
and Lenders and are not intended to benefit Borrowers in any way. The Required
Advances Lenders may revoke the authority of the Agent to make future Protective
Overadvances at any time and in no event shall any Protective Overadvances cause
the Advances Usage to exceed the Maximum Revolver Amount. Notwithstanding
anything contained in this Agreement or any other(iv) Loan Document to the
contrary: (A) no Intentional Overadvance or Protective Advance may be made by
Agent if such Advance would cause the aggregate principal amount of Intentional
Overadvances and Protective Advances outstanding to exceed an amount equal to
five (5%) percent of the Maximum Revolver Amount; and (B) no Intentional
Overadvance or Protective Advance may be made by Agent if such Advance would
cause aggregate Advances Usage to exceed the Maximum Revolver Amount.
Settlement. It is agreed that each Lender’s funded portion of the(e) Advances is
intended by Lenders to equal, at all times, such Lender’s Pro Rata Share of the
outstanding Advances. Such agreement notwithstanding, Agent, Swing Line Lender,
and the other Lenders agree (which agreement shall not be for the benefit of
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among Advances Lenders as to the Advances,
the Swing Loans, and the Protective Advances shall take place on a periodic
basis in accordance with the following provisions: Agent shall request
settlement (“Settlement”) with Lenders on a(i) weekly basis, or on a more
frequent basis if so determined by Agent (A) on behalf of Swing Line Lender,
with respect to the outstanding Swing Loans, (B) for itself, with respect to the
outstanding Protective Advances, and (C) with respect to Borrowers’ or their
Subsidiaries’ Collections or payments received, as to each by notifying Lenders
by telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the “Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the Advances (including Swing Loans and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share (including
Swing Loans and Protective Advances) as of a Settlement Date, then Agent shall,
by no later than 12:00 p.m. on the Settlement Date, 8



--------------------------------------------------------------------------------



 
[refiningablamendment9291038.jpg]
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Protective Advances), and (z) if the
amount of the Advances (including Swing Loans and Protective Advances) made by a
Lender is less than such Lender’s Pro Rata Share of the Advances (including
Swing Loans and Protective Advances) as of a Settlement Date, such Lender shall
no later than 12:00 p.m. on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans and Protective Advances). Such amounts
made available to Agent under clause (z) of the immediately preceding sentence
shall be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Line Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate. In determining whether a Lender’s balance of the
Advances, Swing(ii) Loans, and Protective Advances is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Advances, Swing Loans, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to Lenders hereunder, and proceeds of
Collateral. Between Settlement Dates, Agent, to the extent Protective(iii)
Advances or Swing Loans are outstanding, may pay over to Lenders or Swing Line
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Line Lender any Collections or payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to Swing Line Lender’s
Pro Rata Share of the Advances. If, as of any Settlement Date, Collections or
payments of Parent or its Subsidiaries received since the then immediately
preceding Settlement Date have been applied to Swing Line Lender’s Pro Rata
Share of the Advances other than to Swing Loans, as provided for in the previous
sentence, Swing Line Lender shall pay to Agent for the accounts of the Lenders,
and Agent shall pay to the Lenders (other than a Defaulting Lender if Agent has
implemented the provisions of Section 2.3(g) to be applied to the outstanding
Advances of such Lenders, an amount such that each such Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Advances. During the period between Settlement Dates, Swing Line Lender with
respect to Swing Loans, Agent with respect to Protective Advances, and each
Lender (subject to the effect of agreements between Agent and individual
Lenders) with respect to the Advances other than Swing Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Line Lender,
Agent, or Lenders, as applicable. 9



--------------------------------------------------------------------------------



 
[refiningablamendment9291039.jpg]
Anything in this Section 2.3(e) to the contrary notwithstanding, in(iv) the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a(f)
register showing the principal amount of the Advances (and portion of the Term
Loan, as applicable), owing to each Lender, including the Swing Loans owing to
Swing Line Lender, and Protective Advances owing to Agent, and the interests
therein of each Lender, from time to time and such register shall, absent
manifest error, conclusively be presumed to be correct and accurate. Defaulting
Lenders. Agent shall not be obligated to transfer to a(g) Defaulting Lender any
payments made by a Borrower to Agent for the Defaulting Lender’s benefit,
whether with respect to the Term Loan, Advances, fees, or any Collections or
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any fees or lender expense reimbursements)
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (i) first to Swing Line Lender to the extent of any
Swing Loans that were made by Swing Line Lender and that were required to be,
but were not, repaid by the Defaulting Lender, (ii) second, to the Issuing
Lender, to the extent of the portion of a Letter of Credit Disbursement that was
required to be, but was not, repaid by the Defaulting Lender, (iii) third to
each non-Defaulting Lender ratably in accordance with their Commitments and/or
Term Loan Exposure, as applicable, (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (iv) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrowers as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (v) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in
its Permitted Discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b) or any similar fees, such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitments and/or Term Loan Exposure, as applicable, shall be deemed to be
zero. The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender from the time such Lender qualified as a Defaulting
Lender until the earlier of (A) the date on which the non-Defaulting Lenders,
Agent, and Borrowers shall have waived, in writing, the application of this
Section 2.3(n) to such Defaulting Lender, or (B) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (the “Defaulting Lender Period”). The operation of this Section 2.3(g)
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties 10



--------------------------------------------------------------------------------



 
[refiningablamendment9291040.jpg]
and obligations hereunder, or to relieve or excuse the performance by Borrowers
of their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. The occurrence of any event that causes a Lender to be
classified as a Defaulting Lender hereunder shall constitute a material breach
by such Defaulting Lender of this Agreement and shall entitle Borrowers, at
their option, upon written notice by Administrative Borrower to Agent, to
arrange for one or more Eligible Transferees to assume the Commitments and/or
Term Loan Exposure, as applicable, of such Defaulting Lender. In connection with
the arrangement of such a substitute Lenders, the Defaulting Lender shall have
no right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lenders
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of the Letters of Credit);
provided however that any such assumption of the Commitments and/or Tern Loan
Exposure, as applicable, of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrowers’ rights or
remedies against any such Defaulting Lender arising out of or in relation to the
conditions causing it to be classified as a Defaulting Lender. Anything to the
contrary contained herein notwithstanding, so long as any Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to fund any Swing Loan and
the Letter of Credit Issuer shall not be required to issue, amend or increase
any Letter of Credit, in each case, to the extent (x) the Defaulting Lender’s
Applicable Percentage (as hereinafter defined) of such Swing Loans or Letter of
Credit is not reallocated in accordance with the terms hereof or (y) the Swing
Line Lender or Letter of Credit Issuer, as applicable, has not otherwise entered
into arrangements satisfactory to it and Borrowers to eliminate the Swing Line
Lender or Letter of Credit Issuer’s risk with respect to the Defaulting Lender’s
participation in Swing Loans or Letters of Credit. For purposes of this Section
2.3(g) “Applicable Percentage” shall mean, with respect to any Advances Lender,
with respect to Advances and Letters of Credit, a percentage equal to a fraction
the numerator of which is such Lender’s Advances Commitment and the denominator
of which is the sum of all Advances Commitments. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any claim or cause of action
against Borrower, Agent or any other Lender for Defaulting Lender’s share of any
Lender Group Expenses or any matters set forth in Section 10.3 arising during a
Defaulting Lender Period. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern. Lenders’ Failure to
Perform. All Advances (other than Swing Loans(h) and Protective Advances) shall
be made by Lenders contemporaneously and in accordance with their Pro Rata
Shares. It is understood that (i) no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make any Advance (or other
extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder. 11



--------------------------------------------------------------------------------



 
[refiningablamendment9291041.jpg]
Payments; Increase of Maximum Revolver Amount; Prepayments.2.4 Payments by
Borrowers.(a) Except as otherwise expressly provided herein, all payments by(i)
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 12:00 noon on
the date specified herein. Any payment received by Agent later than 12:00 noon
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day. Unless Agent receives notice from Borrowers prior to the date
on(ii) which any payment is due to Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available fluids and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid. Apportionment and
Application.(b) So long as no Application Event has occurred and is
continuing(i) and except as otherwise provided with respect to Defaulting
Lenders, all principal and interest payments shall be apportioned ratably among
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
(other than fees or expenses that are for Agent’s separate account) shall be
apportioned ratably among Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrowers shall be remitted to Agent and all
(subject to Section 2.4(b)(iv), and Section 2.4(f)) such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Advances and/or Term Loans outstanding, in each case in accordance with the
terms hereof and, thereafter, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law. At any time
that an Application Event has occurred and is(ii) continuing and except as
otherwise provided with respect to Defaulting Lenders, all payments remitted to
Agent and all proceeds of Collateral received by Agent shall be applied as
follows: first, to pay any Lender Group Expenses (including cost or(A) expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full, 12



--------------------------------------------------------------------------------



 
[refiningablamendment9291042.jpg]
second, to pay any fees or premiums then due to Agent(B) under the Loan
Documents until paid in full, third, to pay interest due in respect of all
Protective(C) Advances until paid in full, fourth, to pay the principal of all
Protective Advances until(D) paid in full, fifth, ratably to pay any Lender
Group Expenses (including(E) cost or expense reimbursements) or indemnities then
due to any of Lenders under the Loan Documents, until paid in full, sixth
ratably to pay any fees or premiums then due to any of(F) the Lenders under the
Loan Documents until paid in full, seventh to pay interest accrued in respect of
the Swing(G) eighth, to pay the principal of all Swing Loans until paid in(H)
ninth, ratably, to pay interest accrued in respect of the(I) Advances (other
than Protective Advances) until paid in full, tenth, ratably (1) to pay the
principal of all Advances until(J) paid in full and (2) to Agent, to be held by
Agent, for the benefit of Issuing Lender (and for the ratable benefit of each of
the Lenders that have an obligation to pay to Agent, for the account of the
Issuing Lender, a share of each Letter of Credit Disbursement), as cash
collateral in an amount up to one hundred five (105%) percent of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof), eleventh, ratably, to the Bank
Product Providers based upon(K) amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Hedge Agreements to
the extent of Bank Product Reserves with respect thereto maintained by
Co-Collateral Agents in accordance herewith, twelfth to pay any other
Obligations other than principal(L) and interest in respect of the Term Loan and
Bank Product Obligations in excess of Bank Product Reserves, and Obligations
owed to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of other
Bank Product Obligations to the extent of Bank Product Reserves with respect
thereto maintained by Co-Collateral Agents in accordance herewith, with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such 13



--------------------------------------------------------------------------------



 
[refiningablamendment9291043.jpg]
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (A) hereof)), thirteenth ratably, to pay interest accrued in
respect of the(M) Term Loan, fourteenth, to pay the principal of the Term Loan
until paid(N) in fifteenth to pay to the Bank Product Providers on account(O) of
all other amounts then due and payable in respect of other Bank Product
Obligations to the extent in excess of Bank Product Reserves with respect
thereto maintained by Co-Collateral Agents in accordance herewith or not subject
to any reserves hereunder, in each case not to exceed any then remaining value
of the Collateral, sixteenth ratably to pay any Obligations owed to
Defaulting(P) Lenders; and seventeenth, to Borrower (to be wired to the
Designated(Q) Account) or such other Person entitled thereto under applicable
law. Agent promptly shall distribute to each Lender, pursuant to the(iii)
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e). In each instance, so long as no Application Event has occurred
and(iv) is continuing, Section 2.4(b)(i) shall not apply to any payment made by
Borrower to Agent and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document. For purposes of Section 2.4(b)(ii), “paid
in full” of a type of(v) Obligation means payment in cash or immediately
available funds of all amounts owing on account of such type of Obligation,
including interest accrued after the commencement of any Insolvency Proceeding,
default interest, interest on interest, and expense reimbursements, irrespective
of whether or not any of the foregoing would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding. In the event of a direct conflict
between the priority provisions of(vi) this Section 2.4 and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, if the
conflict relates to the provisions of Section 2.3(g) or this Section 2.4 then
the provisions of Section 2.3(g) shall control 14



--------------------------------------------------------------------------------



 
[refiningablamendment9291044.jpg]
and govern, and if otherwise, then the terms and provisions of this Section 2.4
shall control and govern. Increase in Maximum Revolver Amount.(c) Administrative
Borrower may, at any time that a Triggering Event(i) does not exist, deliver a
written request to Agent to increase the Maximum Revolver Amount. Any such
written request shall specify the amount of the increase in the Maximum Revolver
Amount that Borrowers are requesting; provided that, (A) in no event shall the
aggregate amount of any such increase in the Maximum Revolver Amount cause the
Maximum Revolver Amount to exceed $875,000,000,725,000,000, (B) such request
shall be for an increase of not less than $50,000,000, (C) any such request
shall be irrevocable, and (D) in no event shall the Maximum Revolver Amount be
increased more than four (4) times during the term hereof. Upon the receipt by
Agent of any such written request, Agent shall(ii) notify each Advances Lender
and such other Eligible Transferees as designated by Administrative Borrower
that are reasonably acceptable to Agent (each an “Alternative Lender”) of such
request and each Advances Lender and Alternative Lender shall have the option
(but not the obligation) to increase the amount of its Advances Commitment or
purchase an Advances Commitment, as applicable, by an amount (in the case of
Advances Lenders) up to its Pro Rata Share of the amount of the increase in the
Maximum Revolver Amount requested by Administrative Borrower as set forth in the
notice from Agent to such Lender. Each Advances Lender and Alternative Lender
shall notify Agent within fifteen (15) Business Days after the receipt of such
notice from Agent whether it is willing to increase or purchase an Advances
Commitment, and if so, the amount of such increase; provided that (A) the
minimum increase in the Advances Commitments of each existing Advances Lender
providing the additional Advances Commitments shall equal or exceed $1,000,000,
and the minimum Advances Commitment of any lender not yet a Lender hereunder
shall be $10,000,000, and (B) no Lender shall be obligated to provide such
increase in its Commitment and the determination to increase the Advances
Commitment of an Advances Lender shall be within the sole and absolute
discretion of such Lender. If the sum of the aggregate amount of the increases
in the Advances Commitments and the purchases of new Commitments received from
Advances Lenders and Alternative Lenders does not equal or exceed the amount of
the increase in the Maximum Revolver Amount requested by Administrative
Borrower, Agent may seek additional increases from Lenders or Advances
Commitments from such other Eligible Transferees as it may determine, after
consultation with Administrative Borrower. In the event Advances Lenders (or
Lenders and any Alternative Lenders or other Eligible Transferees, as the case
may be) have committed in writing to provide increases in their Advances
Commitments or new Advances Commitments in an aggregate amount in excess of the
increase in the Maximum Revolver Amount requested by Borrowers or permitted
hereunder, Agent shall then have the right to allocate such commitments to
Advances Lenders, Alternative Lenders or other Eligible Transferees, in such
amounts and manner as Agent may determine, after consultation with
Administrative Borrower and such excess amount or a portion thereof may be added
to the increase in the Maximum Revolver Amount if Administrative Borrower so
elects, subject to the revised approval of each Advances Lender then committed
to provide an increase in its Advances Commitment. 15



--------------------------------------------------------------------------------



 
[refiningablamendment9291045.jpg]
The Maximum Revolver Amount shall be increased by the amount(iii) of the
increase in Advances Commitments from Lenders or new Advances Commitments from
Alternative Lenders or other Eligible Transferees, in each case selected in
accordance with Section 2.4(c)(ii) above, for which Agent has received
Assignment and Acceptances thirty (30) days after the date of the request by
Administrative Borrower for the increase or such earlier date as Agent and
Administrative Borrower may agree (but subject to the satisfaction of the
conditions set forth below), whether or not the aggregate amount of the increase
in Advances Commitments and new Advances Commitments, as the case may be, equal
or exceed the amount of the increase in the Maximum Revolver Amount requested by
Administrative Borrower in accordance with the terms hereof, effective on the
date that each of the following conditions have been satisfied: Agent shall have
received from each Lender, Alternative(A) Lenders or other Eligible Transferee
that is providing an additional Advances Commitment as part of the increase in
the Maximum Revolver Amount, an Assignment and Acceptance duly executed by such
Lender, Alternative Lender or Eligible Transferee and each Borrower; the
conditions precedent to the making of Advances set(B) forth on Schedule 3.1
hereto (other than clauses (h) and (i) thereof) shall be satisfied as of the
date of the increase in the Maximum Revolver Amount, both before and after
giving effect to such increase; Agent shall have received an opinion of counsel
to(C) Borrowers in form and substance and from counsel reasonably satisfactory
to Agent and Advances Lenders addressing such matters as Agent may reasonably
request (including an opinion as to no conflicts with other Indebtedness); such
increase in the Maximum Revolver Amount on the(D) date of the effectiveness
thereof shall not violate any applicable law, regulation or order or decree of
any court or other Governmental Authority and shall not be enjoined,
temporarily, preliminarily or permanently; there shall have been paid to each
Lender, Alternative(E) Lender or other Eligible Transferee providing an
additional Advances Commitment in connection with such increase in the Maximum
Revolver Amount all fees and expenses due and payable to such Person on or
before the effectiveness of such increase; and there shall have been paid to
Agent, for the account of the(F) Agent and Advances Lenders (in accordance with
any agreement among them) all fees and expenses (including reasonable fees and
expenses of counsel) due and payable pursuant to any of the Loan Documents on or
before the effectiveness of such increase. As of the effective date of any such
increase in the Maximum(iv) Revolver Amount, (A) each reference to the term
Maximum Revolver Amount herein, and in any of the other Loan Documents shall be
deemed amended to mean the amount of the Maximum Revolver Amount specified in
the most recent written notice from Agent to Administrative Borrower of the
increase in the Maximum Revolver Amount, (B) each reference to the term 16



--------------------------------------------------------------------------------



 
[refiningablamendment9291046.jpg]
Availability herein, and in any of the other Loan Documents shall be deemed
amended so that the ratio of the Availability to the Maximum Revolver Amount as
so increased remains the same as prior to such increase, (C) the references to
“$10,000,000”, “$16,500,000” and “$20,000,000” in the definition of Borrowing
Base (as such amounts may be adjusted from time to time in accordance with
Section 2.4 (c)(iv)(C) and Section 2.4(d)(v)(C)) shall be adjusted to bear the
same relationship to the Maximum Revolver Amount as increased as each had borne
to the Maximum Revolver Amount prior to such increase, (D) the sublimit with
respect to SwinglineSwing Loans shall be deemed automatically increased so that
the ratio of the amount of the sublimit of SwinglineSwing Loans to the Maximum
Revolver Amount remains the same as prior to such increase, and (E) Borrowers
shall have the option to request an increase in the sublimit applicable to
Letters of Credit to such amount as may be agreed with Co-Collateral Agents.
Decrease in Maximum Revolver Amount.(d) The Advances Commitments shall terminate
on the Maturity Date.(i) Administrative Borrower may, at any time, deliver a
written request to Agent to decrease the Maximum Revolver Amount. Any such
written request shall specify the amount of the decrease in the Maximum Revolver
Amount that Administrative Borrower is requesting and the effective date of such
decrease (which date shall not be less than five (5) nor more than ten (10)
Business Days after the date of such request); provided that, except pursuant to
a Defaulting Lender Credit Decrease pursuant to Section 2.4(d)(iv) below, (A) in
no event shall the aggregate amount of any such decrease cause the Maximum
Revolver Amount to be less than $300,000,000, (B) any such request for a
decrease shall be for an amount of not less than $25,000,000, (C) any such
request shall be irrevocable (except that not less than six (6) months after the
delivery of any such request, Administrative Borrower may, to the extent
otherwise permitted under Section 2.4(c), request an increase in the Maximum
Revolver Amount), (D) in no event shall more than one such written request for a
decrease be delivered to Agent in any calendar quarter nor more than four such
requests during the term of this Agreement, and (E) no Default or Event of
Default shall exist or have occurred and be continuing. Upon the receipt by
Agent of a written request to decrease the(ii) Maximum Revolver Amount, Agent
shall notify each of the Advances Lenders of such request and, subject to the
terms of Section 2.4(d)(iii) hereof, the Advances Commitment of each Advances
Lender shall be decreased on the date requested by Administrative Borrower by an
amount equal to such Lender’s Pro Rata Share of the amount of the decrease in
the Maximum Revolver Amount requested by Administrative Borrower as set forth in
the notice from Agent to such Lender. In the event of a request to decrease the
Maximum Revolver(iii) Amount, the Maximum Revolver Amount shall be decreased by
the amount of the decrease in Maximum Revolver Amount requested by Borrower
Agent in accordance with the terms hereof; provided, that after giving effect to
such decrease, the Maximum Revolver Amount shall not be less than the aggregate
principal amount of the LoansAdvances, Overadvances and Letters of Credit
outstanding at such time. 17



--------------------------------------------------------------------------------



 
[refiningablamendment9291047.jpg]
Notwithstanding anything to the contrary set forth herein,(iv) Administrative
Borrower may deliver a written request to Agent to decrease the Maximum Revolver
Amount in an amount equal to the Advances Commitment of any Defaulting Lender
(the “Defaulting Lender Decrease”) which decrease shall be effective three (3)
Business Days following Agent’s receipt of such notice; provided, however,
Administrative Borrower may not deliver such notice if such Lender is no longer
a Defaulting Lender. Borrowers shall pay to Agent, for the account of such
Defaulting Lender, not later than one (I) Business Day prior to the effective
date of the Defaulting Lender Decrease, such Defaulting Lender’s share of
outstanding Obligations, other than in respect of Bank Product Obligations and
Lender Group Expenses (the “Defaulting Lender Payoff Amount”). On the effective
date of the Defaulting Lender Decrease, Agent shall pay to the Defaulting Lender
not later than 12:00 noon, the Defaulting Lender Payoff Amount and, upon such
payment, the Defaulting Lender shall cease to be a Lender under this Agreement.
No other Lender shall, solely as a result of such payments to such Defaulting
Lender, have a claim to any payment of Obligations other than as otherwise set
forth in this Agreement and the remaining Lenders’ Advances Commitments shall
remain unchanged. As of the effective date of any such decrease in the
Maximum(v) Revolver Amount: (A) each reference to the term Maximum Revolver
Amount and Advances Commitments herein, as applicable, and in any of the other
Loan Documents shall be deemed amended to mean the amount of the Maximum
Revolver Amount and Advances Commitments specified in the most recent written
notice from Agent to Administrative Borrower of the decrease in the Maximum
Revolver Amount and Advances Commitments, as applicable, (B) each reference to
the term Maximum Revolver Amount herein, and in any of the other Loan Documents
shall be deemed amended to mean the amount of the Maximum Revolver Amount
specified in the most recent written notice from Agent to Administrative
Borrower of the decrease in the Maximum Revolver Amount, (C) the references to
“$10,000,000”, “$16,500,000” and “$20,000,000” in the definition of Borrowing
Base (as such amounts may be adjusted from time to time in accordance with
Section 2.4(c)(iv)(C) and Section 2.4(d)(v)(C)) shall be adjusted to bear the
same relationship to the Maximum Revolver Amount as decreased as each had borne
to the Maximum Revolver Amount prior to such decrease, and (D) each reference to
the term Availability herein, and in any of the other Loan Documents shall be
deemed amended so that the ratio of the Availability to the Maximum Revolver
Amount as so increased remains the same as prior to such decrease. The Term Loan
Commitments shall terminate upon the first to (vi) occur of (a) the making of
the Term Loan and (b) June 1, 2014.on the First Amendment Effective Date.
Optional Prepayments.(e) Borrowers may prepay the principal of any Advance at
any time in(i) whole or in part, without premium or penalty. Borrowers may, upon
at least ten (10) Business Days prior written (ii) notice to Agent, prepay the
principal of the Term Loan, in whole or in part; provided that: (A) the sole
source of such payment by Borrowers is capital contributions by Holdings to
Parent (which capital contributions are substantially contemporaneously further
contributed to Borrowers as a 18



--------------------------------------------------------------------------------



 
[refiningablamendment9291048.jpg]
capital contribution) designated and made for such purpose and made within ten
(10) days prior to such payment, and (B) no Default or Event of Default shall
have occurred and be continuing or would result therefrom. Each prepayment made
pursuant to this Section 2.4(e)(ii) shall be accompanied by the payment of
accrued interest to the date of such payment on the amount prepaid. Each such
prepayment shall be applied against the remaining installments of principal due
on the Term Loan in the inverse order of maturity (for the avoidance of doubt,
any amount that is due and payable on the Term Loan Maturity Date shall
constitute an installment). (ii) In addition to prepayments in respect of the
Term Loan (iii) permitted by clause (ii) above, Borrowers may, upon at least 10
Business Days prior written notice to Agent, prepay the principal of the Term
Loan, in whole or in part; provided, that: (A)(1) Excess Availability for the
five (5) consecutive Business Day period immediately preceding any such
prepayment and after giving effect thereto shall be greater than thirty (30%)
percent of the Loan Limit, (B) the average of the daily Excess Availability for
the sixty-five (65) consecutive day period immediately preceding any such
prepayment and after giving effect thereto shall be greater than thirty (30%)
percent of the Loan Limit, and (C) not less than five (5) Business days prior to
any such prepayment, Borrowers shall have delivered to Agent projections, in
form and substance satisfactory to Agent, with respect to the first two full
fiscal month period that will immediately follow such prepayment if made, which
shall project that the average of the daily Excess Availability for such two
fiscal month period shall be not less than thirty (30%) percent of the Loan
Limit. Each prepayment made pursuant to this Section 2.4(e)(iiiii) shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid. Each such prepayment shall be applied against the remaining
installments of principal due on the Term Loan in the inverse order of maturity
(for the avoidance of doubt, any amount that is due and payable on the Term Loan
Maturity Date shall constitute an installment). Mandatory Prepayments.(f)
Borrowing BaseLoan Limit. At no time shall the Advances (i) Usage exceed the
Loan Limit. If, at any time, (A) the Advances Usage on such date exceeds (B) the
Borrowing BaseLoan Limit (such excess being referred to as the “Borrowing Base
Revolver Excess”) then Borrowers shall promptly, but in any event, within 1
Business Day prepay the Obligations in accordance with Section 2.4(g)(i) in an
aggregate amount equal to the Borrowing BaseRevolver Excess. Dispositions.
Within one (1) Business Day of the date of receipt(ii) by Parent or any of its
Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by Parent or any of its Subsidiaries of assets (including casualty
losses or condemnations, but excluding sales or dispositions which qualify as
Permitted Dispositions under clauses (a), (b), (c), or (d), (m) or, (o) or (p)
of the definition of Permitted Dispositions), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(g)(ii) in an amount equal to one hundred (100%) percent of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions. To the extent that
the amount of such Net Cash Proceeds exceeds the Obligations, if no Default or
Event of Default exists or has occurred and is continuing, Agent shall credit
such excess to the investment account, Deposit Account or Securities Account in
which Qualified Cash of Borrowers is then being maintained. Nothing 19



--------------------------------------------------------------------------------



 
[refiningablamendment9291049.jpg]
contained in this Section 2.4(f)(ii) shall permit Parent or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4. If Parent or any of its Subsidiaries receive any Net Cash
Proceeds from any sales or dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (m), (o) or (p) of the definition of Permitted
Dispositions, all such Net Cash Proceeds shall be deposited in an account that
is subject to a Controlled Account Agreement (as defined in Section 6(k)(ii) of
the Security Agreement and satisfying the requirements of Controlled Account
Agreements set forth in such Section 6(k)(ii)), irrespective of whether a Cash
Dominion Trigger Period is then in effect. Extraordinary Receipts. Within one
(1) Business Day of the date(iii) of receipt by Parent or any of its
Subsidiaries of any Extraordinary Receipts Borrowers shall deposit or cause to
be deposited all such Extraordinary Receipts (net of any reasonable expenses
incurred in collecting such Extraordinary Receipts) into the Designated Account,
and such net Extraordinary Receipts shall be applied by Agent to prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(g)(ii). Indebtedness. Within one (1) Business Day of the date of(iv)
incurrence by Parent or any of its Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), Borrowers shall deposit or cause to be deposited all
Net Cash Proceeds received by any such Person in connection with such incurrence
into the Designated Account, and such Net Cash Proceeds shall be applied by
Agent to prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(g)(ii). The provisions of this Section 2.4(f)(iv)
shall not be deemed to be implied consent to any such incurrence otherwise
prohibited by the terms and conditions of this Agreement. Equity. Within one (1)
Business Day of the date of the issuance by(v) Parent or any of its Subsidiaries
of any shares of its or their Equity Interest (other than (A) in the event that
Parent or any of its Subsidiaries forms any Subsidiary in accordance with the
terms hereof, the issuance by such Subsidiary of Equity Interest to Parent or
such Subsidiary, as applicable, (B) so long as no Event of Default has occurred
and is continuing, the issuance of Equity Interest by Parent to Holdings or of
any Loan Party to Parent, (C) the issuance of Equity Interest of Parent to
directors, officers and employees of Parent and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors, and (D) the
issuance of Equity Interest of Parent to the extent not otherwise prohibited
hereby, in order to finance the purchase consideration (or a portion thereof) in
connection with a Permitted Acquisition), Borrowers shall deposit or cause to be
deposited all Net Cash Proceeds received by any such Person in connection with
such incurrenceissuance into the Designated Account, and such Net Cash Proceeds
shall be applied by Agent to prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(g)(ii) in an amount equal to one
hundred (100%) percent of the Net Cash Proceeds received by such Person in
connection with such issuance; provided, that, all Net Cash Proceeds of the
issuance of Equity Interests in connection with capital contributions described
in Section 2.4(e)(ii) shall be applied by Agent to prepay the outstanding
principal amount of the Term Loan in an amount equal to one hundred (100%)
percent of such Net Cash Proceeds (and each such prepayment of the Term Loan
shall be applied against the remaining installments of principal due thereon in
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Term Loan Maturity Date shall constitute an installment)). To
the extent 20



--------------------------------------------------------------------------------



 
[refiningablamendment9291050.jpg]
that the amount of such Net Cash Proceeds exceeds the Obligations, if no Default
or Event of Default exists or has occurred and is continuing, Agent shall credit
such excess to the investment account, Deposit Account or Securities Account in
which Qualified Cash of Borrowers is then being maintained. The provisions of
this Section 2.4(f)(v) shall not be deemed to be implied consent to any such
issuance otherwise prohibited by the terms and conditions of this Agreement.
Holdings Change of Control Event. In the event that (x) any (vi) Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) acquires ownership, directly or indirectly, beneficially or of record,
of more than thirty (30%) percent of the outstanding shares of any class of the
Equity Interest of Holdings, or (y) a majority of the seats (other than vacant
seats) on the board of directors of Holdings are occupied by Persons who were
neither (A) directors of Holdings as of the First Amendment Effective Date, nor
(B) nominated for election to serve on the board of directors of Holdings by, or
with the approval of, at least sixty (60%) percent of (i) the Holdings directors
described in clause (A) serving on the Holdings board of directors at the time
of such nomination, and (ii) their successors on the Holdings board of directors
who were originally nominated by, or with the approval of, at least sixty (60%)
percent of such directors (each, a “Holdings Change of Control Event”),
Administrative Borrower shall provide Agent with prompt written notice (and in
any event within two (2) Business Days after any Authorized Person of any Loan
Party has knowledge of the occurrence of any Holdings Change of Control Event).
Within sixty (60) days after any Authorized Person of any Loan Party has
knowledge of the occurrence of any Holdings Change of Control Event, Borrowers
shall pay to Agent all amounts in respect of the Obligations (including (a)
providing Letter of Credit Collateralization with respect to the then existing
Letter of Credit Usage, and (b) providing Bank Product Collateralization with
respect to the then existing Bank Products), in full, at which time this
Agreement and the Commitments hereunder shall be deemed terminated. Application
of Payments.(g) Each prepayment pursuant to Section 2.4(f)(i) shall, (A) so long
as(i) no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Advances until paid in full,
and second, to cash collateralize the Letters of Credit in an amount equal to
one hundred five (105%) percent of the remaining Borrowing BaseRevolver Excess,
if any and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii). Each prepayment made
pursuant to this Section 2.4(g)(i) shall be accompanied by the payment of
accrued interest to the date of such payment on the amount prepaid. Each
prepayment pursuant to Sections 2.4(f)(ii), 2.4(f)(iii), (ii) 2.4(f)(iv) or
2.4(f)(v) above shall (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Advances, until paid in full, and second, to cash collateralize the Letters of
Credit in an amount equal to one hundred five (105%) percent of the remaining
Borrowing BaseRevolver Excess, if any, and third to the outstanding principal
amount of the Term Loan until paid in full, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii). To the extent applied in respect of the Term Loan, each such
prepayment shall be applied against 21



--------------------------------------------------------------------------------



 
[refiningablamendment9291051.jpg]
the remaining installments of principal due thereon in inverse order of maturity
(for the avoidance of doubt, any amount that is due and payable on the Term Loan
Maturity Date shall constitute an installment). At any time that a Borrowing
BaseRevolver Excess as referred to(iii) in this Section 2.4(g)(i) and (ii) above
no longer exists, at the request of Administrative Borrower, Agent shall
transfer to the investment account, Deposit Account or Securities Account in
which the Qualified Cash of Borrowers is then being maintained, the amount of
cash collateral that had been held as cash collateral under Section 2.4(g)(i)
and (ii): provided, that, after giving effect to such transfer, no Borrowing
BaseRevolver Excess will exist. Overadvances. If, at any time or for any reason,
the amount of Obligations owed2.5 by Borrowers to the Lender Group pursuant to
Section 2.1 or Section 2.11 is greater than any of the limitations set forth in
Section 2.1 or Section 2.11, as applicable (an “Overadvance”) Borrowers shall
promptly, but in any event, within one (1) Business Day of the initial
occurrence of an Overadvance pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b) provided however that in the case of
an Overadvance that is caused solely as a result of the charging by Agent of
Lender Group Expenses to the Loan Account, Borrowers shall have three (3)
Business Days from the date of the initial occurrence of such Overadvance to pay
to Agent, in cash, the amount of such excess (which period of three (3) Business
Days shall in no event be duplicative of the three (3) Business Days period
referenced in Section 8.1(a) of this Agreement). Borrowers promise to pay the
Obligations (including principal, interest, fees, costs, and expenses) in
Dollars in full on the Maturity Date or, if earlier, on the date on which the
Obligations are declared due and payable pursuant to the terms of this
Agreement. Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.2.6 Interest Rates. Except as provided in Section 2.6(c), all
Obligations(a) (except for undrawn Letters of Credit) that have been charged to
the Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows: if the relevant Obligation is a LIBOR Rate Loan
(other than a Term(i) Loan), at a per annum rate equal to the LIBOR Rate plus
the LIBOR Rate Margin, if the relevant Obligation is the Term Loan, at a per
annum rate(ii) equal to the LIBOR Rate applicable to LIBOR contracts for a
period of one-month duration plus three and three-quarters percentage points
(3.75%) or, to the extent any such LIBOR contract is not renewed with respect to
the Term Loan, the Base Rate plus two and three-quarters percentage points
(2.75%), and otherwise, at a per annum rate equal to the Base Rate plus the
Base(iii) Rate Margin. Letter of Credit Fee. Borrowers shall pay Agent (for the
ratable benefit(b) of Lenders with an Advances Commitment, subject to any
agreements between Agent and individual Lenders), a Letter of Credit fee (in
addition to the charges, commissions, fees, and 22



--------------------------------------------------------------------------------



 
[refiningablamendment9291052.jpg]
costs set forth in Section 2.11(e)) which shall accrue at a per annum rate equal
to the LIBOR Rate Margin times the Daily Balance of the undrawn amount of all
outstanding Letters of Credit. Default Rate. Upon the occurrence and during the
continuation of an(c) Event of Default and at the election of the Required
Lenders, all Obligations (except for undrawn Letters of Credit and except(i) for
Bank Product Obligations) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable hereunder, and the Letter of Credit fee provided for in Section
2.6(b) shall be(ii) increased to two (2) percentage points above the per annum
rate otherwise applicable hereunder. Payment. Except to the extent provided to
the contrary in Section 2.10 or(d) Section 2.12(a), interest, Letter of Credit
fees, all other fees payable hereunder or under any of the other Loan Documents,
and all costs, expenses, and Lender Group Expenses payable hereunder or under
any of the other Loan Documents shall be due and payable, in arrears, on the
first (1st) day of each calendar quarter at any time that Obligations or
Commitments are outstanding. Borrowers hereby authorize Agent, from time to time
without prior notice to Borrowers, to charge all interest, Letter of Credit
fees, and all other fees payable hereunder or under any of the other Loan
Documents (in each case, as and when due and payable), all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
(in each case, as and when incurred), all charges, commissions, fees, and costs
provided for in Section 2.11(e) (as and when accrued or incurred), all fees and
costs provided for in Section 2.10 (as and when accrued or incurred), and all
other payments as and when due and payable under any Loan Document (including
any amounts due and payable to the Bank Product Providers in respect of Bank
Products up to the amount of the Bank Product Reserve) to the Loan Account,
which amounts thereafter shall constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans. Any
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document not paid when due shall be compounded
by being charged to the Loan Account and shall, to the extent so charged to the
Loan Account, constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).
Computation. All interest and fees chargeable under the Loan(e) Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue (or
365/366 days, in the case of Base Rate Loans). In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate. Intent to Limit Charges to
Maximum Lawful Rate. In no event shall(f) the interest rate or rates payable
under this Agreement, plus any other amounts paid in connection herewith, exceed
the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable. Borrowers and the
Lender Group, in executing 23



--------------------------------------------------------------------------------



 
[refiningablamendment9291053.jpg]
and delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided however, that anything
contained herein to the contrary notwithstanding, if said rate or rates of
interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto, as of the date of this AgreementClosing Date, Borrowers
are and shall be liable only for the payment of such maximum as allowed by law,
and payment received from Borrowers in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess. Crediting Payments; Clearance Charge. The receipt of
any payment item by2.7 Agent shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent’s Account on a Business Day on or before 12:00
noon. If any payment item is received into Agent’s Account on a non-Business Day
or after 12:00 noon on a Business Day, it shall be deemed to have been received
by Agent as of the opening of business on the immediately following Business
Day. Designated Account. Agent is authorized to make the Advances and the
Term2.8 Loan, and Issuing Lender is authorized to issue the Letters of Credit,
under this Agreement based upon written instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d), Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrowers and made by Agent or Lenders hereunder.
Unless otherwise agreed by Agent and Borrowers, any Advance or Swing Loan
requested by Borrowers and made by Agent or Lenders hereunder shall be made to
the Designated Account. Maintenance of Loan Account; Statements of Obligations.
Agent shall2.9 maintain an account on its books in the name of Borrowers (the
“Loan Account”) on which Borrowers will be charged with the Term Loan and all
Advances (including Protective Advances and Swing Loans) made by Agent, Swing
Line Lender, or Lenders to Borrowers or for Borrowers’ account, the Letters of
Credit issued or made by Issuing Lender for Borrowers’ account, and with all
other payment Obligations hereunder or under the other Loan Documents (except
for Bank Product Obligations), including, accrued interest, fees and expenses,
and Lender Group Expenses. In accordance with Section 2.7, the Loan Account will
be credited with all payments received by Agent from Borrowers or for Borrowers’
account. Agent shall render monthly statements regarding the Loan Account to
Borrowers, including the principal amount of the Term Loan and the Advances,
interest, fees, Obligations with respect to Letters of Credit and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within forty-five (45) days after receipt
thereof by Borrowers, Borrowers shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements. 24



--------------------------------------------------------------------------------



 
[refiningablamendment9291054.jpg]
Fees. Borrowers shall pay to Agent,2.10 for the account of Agent, as and when
due and payable under the terms of(a) the Fee Letter, the fees set forth in the
Fee Letter, and for the ratable account of those Lenders with Advances
Commitments, as(b) set forth below, on the first (1st) day of each calendar
quarter from and after the ClosingFirst Amendment Effective Date and on the
Payoff Date, an unused line fee in an amount equal to three-eighths of one
percent (.375%) (on a per annum basis) timesthe Unused Fee Percentage multiplied
by the result of (i) the Maximum Revolver Amount, less (ii) the average Daily
Balance of the Advances Usage (excluding Swing Loans) during the immediately
preceding calendar quarter (or portion thereof), and (c) for the ratable account
of those Lenders with Term Loan Commitments, as set forth below, on the first
(1st) day of each calendar quarter from and after the Closing Date and on the
Term Loan Draw Date, a fee, paid in arrears, in the amount of one and one-half
(1.50%) percent (on a per annum basis) times the Term Loan Amount.
Notwithstanding the foregoing, in the event the Administrative Borrower shall,
prior to the Term Loan Draw Date, so notify Agent in writing not later than
April 30, 2014, Administrative Borrower may elect to terminate the Term Loan
Commitments, which election shall be irrevocable when made. Upon such election,
the Term Loan Commitments automatically shall be reduced to zero and the fee
referred to in this Section 2.10(c) shall cease to accrue. Letters of
Credit.2.11 Subject to the terms and conditions of this Agreement, upon the
request of(a) Borrowers made in accordance herewith, the Issuing Lender agrees
to issue, or to cause an Underlying Issuer, as Issuing Lender’s agent, to issue,
a requested Letter of Credit. If Issuing Lender, at its option, elects to cause
an Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will obligate itself to reimburse such Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a “Reimbursement
Undertaking”) with respect to Letters of Credit issued by such Underlying
Issuer. By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrowers shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by Borrowers that Borrowers are and
shall each be deemed to be an applicant (within the meaning of Section
5-102(a)(2) of the Code) with respect to each Underlying Letter of Credit). Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be made in writing by an
Authorized Person and delivered to the Issuing Lender via hand delivery,
telefacsimile, or other electronic method of transmission reasonably in advance
of the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to the Issuing
Lender and shall specify (i) the amount of such Letter of Credit, (ii) the date
of issuance, amendment, renewal, or extension 25



--------------------------------------------------------------------------------



 
[refiningablamendment9291055.jpg]
of such Letter of Credit, (iii) the expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary of the Letter of Credit, and (v)
such other information (including, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. Anything contained herein to the contrary notwithstanding, the
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Parent or its Subsidiaries (A) in respect of (1) a lease of real property, or
(2) an employment contract. Borrowers agree that this Agreement (along with the
terms of letter of credit application in Issuing Bank’s standard form, as may be
required by such Issuing Bank) will govern each Letter of Credit and its
issuance. The Issuing Lender shall have no obligation to issue a Letter of
Credit or a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, if any of the following would result after giving effect
to the requested issuance: the Letter of Credit Usage would exceed the(1)
principal amount of$550,000,000, $200,000,000, except with the prior written
consent of Agent and each Issuing Lender that has issued any then outstanding
Letters of Credit, or then proposes to issue one or more Letters of Credit that
would cause the outstanding principal amount of Letters of Credit to exceed such
principal amount, the Letter of Credit Usage would exceed the(2) Borrowing Base
less the outstanding amount of Advances, or the Letter of Credit Usage would
exceed the(3) Maximum Revolver Amount less the outstanding amount of Advances.
Borrowers and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear. 26



--------------------------------------------------------------------------------



 
[refiningablamendment9291056.jpg]
Promptly following receipt of a notice of a Letter of Credit Disbursement(b)
pursuant to Section 2.11(a), each Advances Lender agrees to fund its Pro Rata
Share of any Advance deemed made pursuant to Section 2.11(a) on the same terms
and conditions as if Borrowers had requested the amount thereof as an Advance
and Agent shall promptly pay to Issuing Lender the amounts so received by it
from Lenders. By the issuance of a Letter of Credit or a Reimbursement
Undertaking (or an amendment to a Letter of Credit or a Reimbursement
Undertaking increasing the amount thereof) and without any further action on the
part of the Issuing Lender or Lenders with Advances Commitments, the Issuing
Lender shall be deemed to have granted to each Advances Lender, and each
Advances Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Lender and each Reimbursement Undertaking, in
an amount equal to its Pro Rata Share of such Letter of Credit or Reimbursement
Undertaking, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Advances Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of the Issuing Lender, such Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Lender or an Underlying Issuer and
not reimbursed by Borrowers on the date due as provided in Section 2.11(a) or of
any reimbursement payment required to be refunded to Borrowers for any reason.
Each Advances Lender acknowledges and agrees that its obligation to deliver to
Agent, for the account of the Issuing Lender, an amount equal to its respective
Pro Rata Share of each Letter of Credit Disbursement pursuant to this Section
2.11(b) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Lender fails to make available to Agent the amount of such Lender’s Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full. Borrowers hereby agree to jointly and severally indemnify, save,
defend,(c) and hold the Lender Group and each Underlying Issuer harmless from
any loss, cost, expense, or liability, and reasonable attorneys’ fees incurred
by Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer arising out of or in connection with any Reimbursement Undertaking or any
Letter of Credit; provided, however that Borrowers shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer. Borrowers agree to be bound by the
Underlying Issuer’s regulations and interpretations of any Letter of Credit or
by Issuing Lender’s interpretations of any Reimbursement Undertaking even though
this interpretation may be different from Borrowers’ own, and Borrowers
understand and agree that none of the Issuing Lender, the Lender Group, or any
Underlying Issuer shall be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrowers’ instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrowers understand that the Reimbursement Undertakings
may require Issuing Lender to indemnify the Underlying Issuer for certain costs
or liabilities arising out of claims by Borrowers against such Underlying
Issuer. Borrowers hereby agree to jointly and severally indemnify, save, defend,
and hold Issuing Lender and the other 27



--------------------------------------------------------------------------------



 
[refiningablamendment9291057.jpg]
members of the Lender Group harmless with respect to any loss, cost, expense
(including reasonable attorneys’ fees), or liability incurred by them as a
result of the Issuing Lender’s indemnification of an Underlying Issuer;
provided, however that Borrowers shall not be obligated hereunder to indemnify
for any such loss, cost, expense, or liability to the extent that it is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group. Borrowers hereby acknowledge and agree that none of
the Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit. Borrowers
hereby authorize and direct any Underlying Issuer to deliver to(d) the Issuing
Lender all instruments, documents, and other writings and property received by
such Underlying Issuer pursuant to such Underlying Letter of Credit and to
accept and rely upon the Issuing Lender’s instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application. Any and all issuance charges, usage charges, commissions,
fees, and costs(e) incurred by the Issuing Lender relating to Underlying Letters
of Credit shall be Lender Group Expenses for purposes of this Agreement and
shall be reimbursable promptly, but in any event, within one (1) Business Day by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by Borrowers that, as of the ClosingFirst Amendment Effective Date,
the usage charge imposed by the Underlying Issuer is one-eighth of one
(.1250.125%) percent per annum times the undrawn amount of each Underlying
Letter of Credit, that such usage charge may be changed not more frequently than
quarterly by such Underlying Issuer, and that the Underlying Issuer also imposes
a schedule of charges for amendments, extensions, drawings, and renewals. If by
reason of (i) any change after the Closing Date in any applicable law,(f)
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto): any reserve, deposit, or similar requirement is or shall be(A) imposed
or modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or there shall be imposed on the Issuing Lender, any
other(B) member of the Lender Group, or Underlying Issuer any other condition
regarding any Letter of Credit or Reimbursement Undertaking, and the result of
the foregoing is to increase, directly or indirectly, the cost to the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer of
issuing, making, guaranteeing, or maintaining any Reimbursement Undertaking or
Letter of Credit or to reduce the amount receivable in respect thereof, then,
and in any such case, Agent may, at any time within a 28



--------------------------------------------------------------------------------



 
[refiningablamendment9291058.jpg]
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Borrowers, and Borrowers shall pay within thirty (30) days
after demand therefor, such amounts as Agent may specify to be necessary to
compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at die rate then applicable to Base Rate Loans hereunder; provided,
however that Borrowers shall not be required to provide any compensation
pursuant to this Section 2.11(f) for any such amounts incurred more than one
hundred eighty (180) days prior to the date on which the demand for payment of
such amounts is first made to Borrowers; provided further, however, that if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11(f), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto. LIBOR Option.2.12 Interest and Interest Payment Dates. Interest and
Interest Payment(a) Dates. In lieu of having interest charged at the rate based
upon the Base Rate, Borrowers shall have the option, subject to Section 2.12(b)
below (the “LIBOR Option”) to have interest on all or a portion of the Advances
be charged or Term Loan, as applicable, whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan (in the case of the Advances or the Term Loan) or upon continuation of
a LIBOR Rate Loan as a LIBOR Rate Loan (in the case of the Advances or the Term
Loan), at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; (ii) the date on which all or any portion of the
Obligations are accelerated pursuant to the terms hereof, or (iii) the date on
which this Agreement is terminated pursuant to the terms hereof. On the last day
of each applicable Interest Period, unless Administrative Borrower properly has
exercised the LIBOR Option with respect thereto, the interest rate applicable to
such LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing Borrowers no longer shall have
the option to request that Advances bear interest at a rate based upon the LIBOR
Rate. LIBOR Election.(b) Borrowers may, at any time and from time to time, so
long as(i) Administrative Borrower has not received a notice from Agent, after
the occurrence and during the continuance of an Event of Default, of the
election of the Required Advance Lenders, with respect to Advances, and the
Required Term Loan Lenders, with respect to the Term Loan, to terminate the
right of Borrowers to exercise the LIBOR Option during the continuance of such
Event of Default, elect to exercise the LIBOR Option by notifying Agent prior to
12:00 noon at least three (3) Business Days prior to the commencement of the
proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’ election
of the LIBOR Option for a permitted portion of the Advances and an Interest
Period pursuant to this Section shall be made by delivery to Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline, or by written notice
received by Agent before the LIBOR Deadline (to be confirmed by delivery to
Agent of a LIBOR 29



--------------------------------------------------------------------------------



 
[refiningablamendment9291059.jpg]
Notice received by Agent prior to 5:00 p.m. on the same day). Notice of
Borrowers’ election of the LIBOR Option for the Term Loan for the Interest
Period pursuant to this Section shall be made by delivery to Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline, or by written notice
received by Agent before the LIBOR Deadline (to be confirmed by delivery to
Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on the same day).
Promptly upon its receipt of each LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders. Each LIBOR Notice shall be irrevocable
and binding on(ii) Borrowers. In connection with each LIBOR Rate Loan, Borrowers
shall, jointly and severally, indemnify, defend, and hold Agent and Lenders
harmless against any loss, cost, or expense actually incurred by Agent or any
Lender as a result of (A) the payment of any principal of any LIBOR Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (B) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto, or (C) the
failure to borrow, convert, continue or prepay any LIBOR Rate Loan on the date
specified in any LIBOR Notice delivered pursuant hereto (such losses, costs, or
expenses “Funding Losses”). A certificate of Agent or a Lender delivered to
Borrowers setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.12 shall be
conclusive absent manifest error. Borrowers shall pay such amount to Agent or
Lender, as applicable, within thirty (30) days of the date of its receipt of
such certificate. If a payment of a LIBOR Rate Loan on a day other than the last
day of the applicable Interest Period would result in a Funding Loss, Agent may,
in its sole discretion at the request of Borrowers, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Agent has no obligation
to so defer the application of payments to any LIBOR Rate Loan and that, in the
event that Agent does not defer such application, Borrowers shall be obligated
to pay any resulting Funding Losses. Borrowers shall have not more than five (5)
LIBOR Rate Loans in(iii) effect at any given time. Borrowers only may exercise
the LIBOR Option for proposed LIBOR Rate Loans of at least $1,000,000.
Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate(c) Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrowers’ and their
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrowers shall indemnify, defend, and hold Agent and Lenders and their
Participants harmless against any and all Funding Losses in accordance with
Section 2.12 (b)(ii). Special Provisions Applicable to LIBOR Rate.(d) The LIBOR
Rate may be adjusted by Agent with respect to any(i) Lender on a prospective
basis to take into account any additional or increased costs to such 30



--------------------------------------------------------------------------------



 
[refiningablamendment9291060.jpg]
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (A) require such Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)). In the event that any change in market conditions or
any law,(ii) regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (A) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (B) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so. For purposes of this Section 2.12(d), the Dodd-Frank Wall
Street(iii) Reform and Consumer Protection Act, the Basel Committee on Banking
Supervision (or any successor or similar authority), the Bank for International
Settlements and, in each case, all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been enacted
and become effective after the date of this AgreementClosing Date, regardless of
the date enacted, adopted or issued. No Requirement of Matched Funding. Anything
to the contrary(e) contained herein notwithstanding, neither Agent, nor any
Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate. Capital Requirements.2.13 If, after the date
hereof, any Lender determines that (i) the adoption of or(a) change in any law,
rule, regulation or guideline regarding capital or liquidity requirements for
banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of 31



--------------------------------------------------------------------------------



 
[refiningablamendment9291061.jpg]
reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s Commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy or liquidity
and assuming the full utilization of such entity’s capital) by any amount deemed
by such Lender to be material, then such Lender may notify Borrowers and Agent
thereof. Following receipt of such notice, Borrowers agree to pay such Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within forty-five (45) days after presentation
by such Lender of a statement in the amount and setting forth in reasonable
detail such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided, that Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than one hundred eighty (180) days prior to
the date that such Lender notifies Borrowers of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided, further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. For purposes of this Section
2.13 (a), the Dodd-Frank Wall Street Reform and Consumer Protection, the Basel
Committee on Banking Supervision (or any successor or similar authority), the
Bank for International Settlements and all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been enacted
and become effective after the date of this AgreementClosing Date, regardless of
the date enacted, adopted or issued. If any Lender requests additional or
increased costs referred to in Section (b) 2.12(d)(i) or amounts under Section
2.13(a) (any such Lender, an “Affected Lender”), then such Affected Lender shall
use reasonable efforts to promptly designate a different one of its lending
offices or to assign its rights and obligations hereunder to another of its
offices or branches, if (i) in the reasonable judgment of such Affected Lender,
such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in
the reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate or reduce Borrowers’ respective obligations to pay any future
amounts to such Affected Lender pursuant to Section 2.12(d)(i) or Section
2.13(a) as applicable, then Borrowers (without prejudice to any amounts then due
to such Affected Lender under Section 2.12(d)(i) or Section 2.13(a) as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
2.12(d)(i) or Section 2.13(a) as applicable, may seek a substitute Lender
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s Commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender 32



--------------------------------------------------------------------------------



 
[refiningablamendment9291062.jpg]
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and
Acceptance, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
Appointment of Administrative Borrower as Agent for Requesting Loans 2.14 and
Receipts of Loans and Statements. Each Borrower hereby irrevocably appoints and
constitutes Administrative(a) Borrower as its agent and attorney-in-fact to
request and receive LoansAdvances, the Term Loan and Letters of Credit pursuant
to this Agreement and the other Loan Documents from Agent or any Lender in the
name or on behalf of such Borrower. Agent and Lenders may disburse the
LoansAdvances and the Term Loan to such bank account of Administrative Borrower
or a Borrower or otherwise make such LoansAdvances and the Term Loan to a
Borrower and provide such Letters of Credit to a Borrower as Administrative
Borrower may designate or direct, without notice to any other Borrower or
Guarantor. Notwithstanding anything to the contrary contained herein, Agent may
at any time and from time to time require that LoansAdvances and/or the Term
Loan to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower. Administrative Borrower hereby accepts the appointment
by Borrowers to(b) act as the agent and attorney-in-fact of Borrowers pursuant
to this Section 6.8. Administrative Borrower shall ensure that the disbursement
of any LoansAdvances or the Term Loan to each Borrower requested by or paid to
or for the account of any Borrower, or the issuance of any Letter of Credit for
a Borrower hereunder, shall be paid to or for the account of such Borrower. Each
Borrower and other Guarantor hereby irrevocably appoints and(c) constitutes
Administrative Borrower as its agent to receive statements on account and all
other notices from Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents. Any notice, election, representation, warranty, agreement or
undertaking(d) by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower or Guarantor. No purported termination of the
appointment of Administrative Borrower(e) as agent as aforesaid shall be
effective, except after five (5) days’ prior written notice to Agent.
CONDITIONS; TERM OF AGREEMENT.3. Conditions Precedent to the Initial Extension
of Credit. The obligation of3.1 each Lender to make its initial extension of
credit provided for hereunder, ison the Closing Date, was subject to the
fulfillment, to the satisfaction of Agent and each Lender of each of the 33



--------------------------------------------------------------------------------



 
[refiningablamendment9291063.jpg]
conditions precedent set forth on Schedule 3.1 (the making of such initial
extension of credit by a Lender being conclusively deemed to be its satisfaction
or waiver of the conditions precedent). Conditions Precedent to all Extensions
of Credit. The obligation of the Lender3.2 Group (or any member thereof) to make
any Advances or Term Loan hereunder (or to extend any other credit hereunder) at
any time shall be subject to the following conditions precedent: the
representations and warranties of Parent or, its Subsidiaries and, if (a)
applicable, the Specified Affiliates and the Permitted JVs, contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); (b)
on the Term Loan Draw Date, Excess Availability prior to the making of the Term
Loan shall be not less than $ 64,166,667; and, in which case they shall be true
and correct in all material respects (or in all respects, as applicable) as of
such earlier date); and (c) no Default or Event of Default shall have occurred
and be continuing(b) on the date of such extension of credit, nor shall either
result from the making thereof Maturity. This Agreement shall continue in full
force and effect for a term3.3 ending on January 16, 2019September 29, 2021 (the
“Maturity Date”). The foregoing notwithstanding, (i) all Obligations in respect
of the Term Loan shall become due and payable immediately without notice or
demand on September 29, 2019 (the “Term Loan Maturity Date”), and (ii) the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default. Effect
of Maturity. On the Maturity Date, all commitments of the Lender Group3.4 to
provide additional credit hereunder shall automatically be terminated and all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(and, as a part of such Obligations becoming due and payable, Borrowers shall
immediately and automatically be obligated to provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
the obligations of the Lender Group (other than Payment in Full of the
Obligations and termination of the Commitments) shall relieve or discharge any
Loan Party of its duties, Obligations, or covenants hereunder or under any other
Loan Document and Agent’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full and the Commitments have been terminated. When all of the Obligations have
been paid in full and the Lender Group’s obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, Agent will, at
Borrowers’ sole expense, execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to 34



--------------------------------------------------------------------------------



 
[refiningablamendment9291064.jpg]
release, as of record, Agent’s Liens and all notices of security interests and
liens previously filed by Agent with respect to the Obligations. Early
Termination by Borrowers. Borrowers have the option, at any time upon3.5 five
(5) Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by paying to Agent all amounts in respect of
the Obligations (including (a) providing Letter of Credit Collateralization with
respect to the then existing Letter of Credit Usage, and (b) providing Bank
Product Collateralization with respect to the then existing Bank Products), in
full. Relationship with Lion. In the event that (a) the obligations of Lion
under its 3.6 Amended and Restated Term Loan Credit Agreement with Fifth Third
Bank, as administrative agent, and the lenders party thereto, as amended,
modified, supplemented, extended, renewed, restated or replaced (the “Lion
Financing Agreement”), shall not have been repaid in full or refinanced, cash
collateralized, or otherwise defeased in a manner and on terms acceptable to
Agent, on or before the date that is sixty (60) days prior to the maturity date
of the Lion Financing Agreement, as the same may be extended from time to time,
and (b) Agent or Required Lenders shall have provided a written notice to
Administrative Borrower, indicating that it is the notice described in this
Section 3.6(b) (the date on which both of the events described in the foregoing
clauses (a) and (b) shall have occurred is hereinafter referred to as the “Lion
Term Loan Trigger Date”), (i) the Receivables Purchase Agreement and all related
arrangements shall, from and after the Lion Term Loan Trigger Date, be
automatically terminated, (ii) all then outstanding Letters of Credit issued for
the benefit of creditors of Lion and/or in support of certain insurance and
workers compensation or other obligations in respect of Lion’s business (such
Letters of Credit, collectively, the “Existing Lion Letters of Credit”) shall be
returned to the Issuing Lender, with instructions to cancel from the beneficiary
satisfactory to the Issuing Lender, or be cash collateralized in accordance with
the requirements of the definition of “Letter of Credit Collateralization”
(except that “Letters of Credit” and “Letter of Credit Usage” as used in such
definition shall mean and refer to the Existing Lion Letters of Credit and
Letter of Credit Usage in respect of such Existing Lion Letters of Credit,
respectively), and shall not be subject to renewal, (iii) no Letters of Credit
shall thereafter be issued for the benefit of creditors of Lion and/or in
support of certain insurance and workers compensation or other obligations in
respect of Lion’s business, (iv) Borrowers shall deliver to Agent, in form and
substance reasonably satisfactory to Agent, a reasonably detailed summary of all
outstanding Investments, Indebtedness, accounts receivable and accounts payable
owing between any Loan Party and Lion (including, without limitation, Permitted
Intercompany Advances set forth in subsection (e) of the definition of Permitted
Intercompany Advances and Permitted Indebtedness set forth in subsection (v) of
the definition of Permitted Indebtedness), and (v) Borrowers shall deliver such
other documents, instruments and agreements in respect of the foregoing as Agent
may reasonably request. For the avoidance of doubt, solely to the extent cash
collateral is provided pursuant to subsection 3.6(ii) in respect of any Existing
Lion Letters of Credit as a result of the occurrence of the Lion Term Loan
Trigger Date, following the Lion Term Loan Trigger Date, under no circumstances
shall Agent be required to credit to the investment account, Deposit Account or
Securities Account in which Qualified Cash of Borrowers is then being
maintained, or otherwise return to Borrowers, any cash collateral held by Agent
in respect of any Existing Lion Letters of Credit except to the extent no
Default or Event of Default exists or has occurred and is continuing and such
Existing Lion Letter of Credit has been returned to the 35



--------------------------------------------------------------------------------



 
[refiningablamendment9291065.jpg]
Issuing Lender, with instructions to cancel from the beneficiary satisfactory to
the Issuing Lender, and only then after charging against such cash collateral
all fees, costs and expenses owing hereunder in respect of such Existing Lion
Letter of Credit. REPRESENTATIONS AND WARRANTIES.4. In order to induce the
Lender Group to enter into this Agreement, each Loan Party makes the following
representations and warranties to the Lender Group which shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the
ClosingFirst Amendment Effective Date, and shall be true, correct, and complete,
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true and correct in all material respects (or
in all respects, as applicable) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement: Due Organization and Qualification; Subsidiaries.4.1 Each Loan Party
(i) is duly organized and validly existing and in good (a) standing under the
laws of the jurisdiction of its organization, (ii) is in good standing and/or
qualified to do business in any state where the failure to be so qualified
and/or in good standing could reasonably be expected to result in a Material
Adverse Effect; provided, however, that failure of a Person to maintain good
standing in its jurisdiction of organization for more than five (5) days
following the earlier to occur of (x) such Person’s obtaining knowledge of such
failure or (y) such Person’s receiving notice of such failure from an
appropriate Governmental Authority of such jurisdiction of organization, shall
be deemed to constitute a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted (except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect), to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby. Set forth on Schedule 4.1(b) (as such
Schedule may be revised from time(b) to time to reflect changes resulting from
transactions expressly permitted under this Agreement and which, to the extent
revised after the ClosingFirst Amendment Effective Date, shall only be required
to be true, complete and correct as of the making of any Advance or providing
any Letter of Credit) is a complete and accurate description of the authorized
Equity Interests of Borrowers, by class, and, as of the ClosingFirst Amendment
Effective Date, a description of the number of shares of each such class that
are issued and outstanding. Other than as described on Schedule 4.1(b), there
are no subscriptions, options, warrants, or calls relating to of Borrowers’
Equity Interests, including any right of conversion or exchange under any
outstanding security or other instrument. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests. 36



--------------------------------------------------------------------------------



 
[refiningablamendment9291066.jpg]
Set forth on Schedule 4.1(c) (as such Schedule may be updated from time(c) to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by Parent. All of the outstanding Equity Interests of
each such Subsidiary have been validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.1(c), there are no
subscriptions, options,(d) warrants, or calls relating to any Equity Interests
of Parent or any of its Subsidiaries, including any right of conversion or
exchange under any outstanding security or other instrument. Neither Parent nor
any of its Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any Equity Interests of Parent or
any of its Subsidiaries or any security convertible into or exchangeable for any
such Equity Interests. Due Authorization; No Conflict.4.2 As to each Loan Party,
the execution, delivery, and performance by such(a) Loan Party of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Loan Party. As to each Loan Party, the execution,
delivery, and performance by such(b) Loan Party of the Loan Documents to which
it is a party do not and will not (i) violate any material provision of federal,
state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, the Governing Documents of any Loan Party or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on any Loan Party or its Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any Loan Party’s interest holders or any approval
or consent of any Person under any Material Contract of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure of which to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect.
Governmental Consents. The execution, delivery, and performance by each4.3 Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the ClosingFirst Amendment Effective Date
and except for filings and/or disclosures as may be required by applicable
federal securities laws and/or the requirements of any national securities
exchange or any similar organization. 37



--------------------------------------------------------------------------------



 
[refiningablamendment9291067.jpg]
Binding Obligations; Perfected Liens.4.4 Each Loan Document has been duly
executed and delivered by each Loan(a) Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally. Agent’s Liens granted by each Loan Party pursuant to the Loan
Documents(b) are validly created, perfected (other than (i) in respect of motor
vehicles that are subject to a certificate of title and as to which Agent has
not caused its Lien to be noted on the applicable certificate of title, and (ii)
any Deposit Accounts and Securities Accounts not subject to a Control Agreement
to the extent permitted by Section 6.12, and subject only to possession of
Collateral for which the Code requires possession to perfect a security interest
and the filing of financing statements, the recordation of the Copyright
Security Agreement, in each case, in the appropriate filing offices), and first
priority Liens, subject only to Permitted Liens. Title to Assets; No
Encumbrances. Each of the Loan Parties and its Subsidiaries4.5 has (i) good,
sufficient and legal title to (in the case of fee interests in Real Property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good and marketable title to (in the case of all
other personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 5.1 in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby. All of such assets are free and clear of Liens except
for Permitted Liens. Jurisdiction of Organization; Location of Chief Executive
Office; 4.6 Organizational Identification Number. The name of (within the
meaning of Section 9-503 of the Code) and(a) jurisdiction of organization of
each Loan Party and each of its Subsidiaries is set forth on Schedule 4.6(a) (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement). The chief executive office of each
Loan Party and each of its Subsidiaries(b) is located at the address indicated
on Schedule 4.6(b) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement). Each Loan
Party’s and each of its Subsidiaries’ tax identification numbers(c) and
organizational identification numbers, if any, are identified on Schedule 4.6(c)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement). Litigation.4.7 Except as set
forth on Schedule 4.7, there are no actions, suits, or(a) proceedings pending
or, to the knowledge of Borrowers, after due inquiry, threatened in writing
against a Loan Party or any of its Subsidiaries that either individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Effect. 38



--------------------------------------------------------------------------------



 
[refiningablamendment9291068.jpg]
Schedule 4.7(b) sets forth a complete and accurate description, with(b) respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $10,000,000 with respect to any one such action, suit or proceeding
that, as of the ClosingFirst Amendment Effective Date, are pending or, to the
knowledge of Borrowers, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the ClosingFirst Amendment
Effective Date, with respect to such actions, suits, or proceedings, and (iv)
whether any liability of the Loan Parties’ and their Subsidiaries in connection
with such actions, suits, or proceedings is covered by insurance. If at any time
after the ClosingFirst Amendment Effective Date, actions, suits, or proceedings
are pending against a Loan Party or any of its Subsidiaries with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of $25,000,000, then Administrative Borrower shall
thereafter promptly notify Agent of all actions, suits, or proceedings pending
against a Loan Party or any of its Subsidiaries that could reasonably be
expected to result in liabilities in excess of, $5,000,000 in any one case.
Compliance with Laws. No Loan Party or, any of its Subsidiaries, or any 4.8
Specified Affiliate (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No Material Adverse Change. All historical financial
statements relating to the4.9 Loan Parties and, their Subsidiaries and the
Specified Affiliates that have been delivered by Borrowers to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to changes resulting
from audit and year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and, their Subsidiaries’ and the Specified
Affiliates’ consolidated financial condition as of the date thereof and results
of operations for the period then ended, it being acknowledged that if
restatement of the financial statements of a Specified Affiliate is required,
such restatement shall not constitute a Default or Event of Default hereunder,
unless such restatement could reasonably be expected to result in a Material
Adverse Effect. Since September 30, 2013, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material
Adverse Effect. Fraudulent Transfer.4.10 The Loan Parties, taken as a whole, are
Solvent.(a) No transfer of property is being made by any Loan Party and no
obligation(b) is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party. 39



--------------------------------------------------------------------------------



 
[refiningablamendment9291069.jpg]
ERISA. No ERISA Event has occurred or is reasonably expected to occur that,4.11
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated plan benefits
under all Plans (determined utilizing the assumptions used for purposes of
Statement of Financial Standards No. 35) did not, as of the most recent dates
reflected in the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plans, except as disclosed in
such financial statements. Employee Benefits. No Loan Party, none of their
Subsidiaries, nor any of their4.12 ERISA Affiliates maintains or contributes to
any Benefit Plan. Environmental Condition. Each Loan Party and its Subsidiaries
conduct in the4.13 ordinary course of business a review of the effect of
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof, Borrowers have
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Intellectual Property. Each Loan Party and its Subsidiaries own,
or hold licenses4.14 in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.14 (as updated from time to time)
is a true, correct, and complete listing of all material trademarks, trade
names, copyrights, patents, and licenses as to which Parent or one of its
Subsidiaries is the owner or is an exclusive licensee; provided, however, that,
Borrowers may amend Schedule 4.14 to add additional intellectual property so
long as such amendment occurs by written notice to Agent not less than thirty
(30) days after the date on which the applicable Loan Party or its Subsidiary
acquires any such property after the ClosingFirst Amendment Effective Date at
the time that Administrative Borrower delivers the Compliance Certificate
pursuant to Section 5.1. Leases. Each Loan Party and its Subsidiaries enjoy
peaceful and undisturbed4.15 possession under all leases material to their
business and to which they are parties or under which they are operating except
where failure to enjoy such peaceful and undisturbed possession could not
reasonably be expect to have a Material Adverse Effect, and, subject to
Permitted Protests, all of such material leases are valid and subsisting and no
material default by the applicable Loan Party or its Subsidiaries exists under
any of them except where failure to be so valid and subsisting or where such
default could not reasonably be expected to have a Material Adverse Effect.
Deposit Accounts and Securities Accounts. Set forth on Schedule 4.16 (as4.16
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person. Complete Disclosure. Parent and each Borrower has disclosed to
Lenders all4.17 agreements, instruments, and corporate or other restrictions to
which Parent, Borrowers or any of 40



--------------------------------------------------------------------------------



 
[refiningablamendment9291070.jpg]
their Subsidiaries is subject, and all other matters known to any of them, the
breach of which would, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect. None of the reports (including without
limitation all reports that Holdings, Parent or Borrowers are required to file
with the SEC), financial statements, certificates or other information furnished
by or on behalf of Parent or Borrowers to the Agent in connection with the
negotiation of this Agreement or any of the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading; provided
that with respect to projected financial information and other forward-looking
information, the Loan Parties represent only that such information was prepared
in good faith on the basis of assumptions believed to be reasonable at the time.
Material Contracts. Set forth on Schedule 4.18 (as such Schedule may be4.18
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrowers provided its Compliance Certificate
pursuant to Section 5.1; provided, however, that, Borrowers may amend Schedule
4.18 to add additional Material Contracts so long as such amendment occurs by
written notice to Agent on the date that Administrative Borrower provides the
Compliance Certificate. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to
Borrowers’ knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.7(b))
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary. Patriot Act. To the extent applicable, each Loan Party,
each Specified Affiliate4.19 and Lioneach Permitted JV is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, or otherwise
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended. Indebtedness. Set forth on Schedule 4.20 is a true and complete list of
all4.20 Indebtedness (other than Indebtedness permitted pursuant to clauses (a),
and (f) - (s) of the definition of “Permitted Indebtedness”) of each Loan Party
and each of its Subsidiaries outstanding immediately prior to the ClosingFirst
Amendment Effective Date that is to remain outstanding immediately after giving
effect to the closing hereunder on the ClosingFirst 41



--------------------------------------------------------------------------------



 
[refiningablamendment9291071.jpg]
Amendment Effective Date and such Schedule accurately sets forth the aggregate
principal amount of such Indebtedness as of the ClosingFirst Amendment Effective
Date. Payment of Taxes. Except as otherwise permitted under Section 5.5 all
tax4.21 returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable, other than any in de
minimis amounts individually and in the aggregate, have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for such taxes not yet due and payable.
Borrowers know of no proposed tax assessment against a Loan Party or any of
their respective Subsidiaries to which Borrowers or their Subsidiaries object,
that is not being actively contested by such Loan Party or such Subsidiary
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. Margin Stock. No
Loan Party or any of its Subsidiaries is engaged principally, or4.22 as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.
Governmental Regulation. No Loan Party or, any of its Subsidiaries or any 4.23
Specified Affiliate is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may (i) limit itssuch Person’s ability to incur Indebtedness or
which may(other than with respect to Specified Affiliates), or (ii) otherwise
render all or any portion of the Obligations unenforceable. No Loan Party or,
any of its Subsidiaries or any Specified Affiliate is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940. OFAC, Etc. None of any Loan
Party, any of its Subsidiaries, or Lion,any 4.24 Specified Affiliate or any
Permitted JV is in violation of or the subject of any of the country or list
based economic and trade sanctionsSanctions administered and enforced by OFAC.
None of any Loan Party, any of its Subsidiaries, or Lion,any Specified Affiliate
or any Permitted JV (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Advance or Term Loan will not be usedthe Term Loan, any
Advance, any Letter of Credit (including any such Letter of Credit for the
benefit of creditors of Lion and/or in support of certain insurance and workers
compensation or other obligations in respect of its business) or any other
extension of credit under the Loan Documents will not be used (a) to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or(b) in any other manner that
will violate any sanctions administered or enforced by OFAC or the United States
Department of State., or (c) in 42



--------------------------------------------------------------------------------



 
[refiningablamendment9291072.jpg]
any manner that would violate any Anti-Corruption Laws. Each of the Loan
Parties, their Subsidiaries, the Specified Affiliates and the Permitted JVs have
conducted their businesses in compliance with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws. Employee and Labor Matters. Except
as could not reasonably be expected to4.25 have a Material Adverse Effect, there
are no strikes, lockouts or other material labor disputes or grievances against
the Borrowers or any of their Subsidiaries, or, to any Borrower’s knowledge,
threatened against the Borrowers or any of their Subsidiaries and no material
unfair labor practice, charges or grievances are pending against the Borrowers
or any of their Subsidiaries or, to any Borrowers’ knowledge, threatened against
any of them before any Governmental Authority. All payments due from Borrowers
or any of their Subsidiaries pursuant to the provisions of any collective
bargaining agreements have been paid or accrued as a liability on the books of
the Borrowers or any such Subsidiary, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect. Intentionally
Omitted.4.26 Intentionally Omitted.4.27 Eligible Accounts. As to each Account
that is identified by Borrowers as an4.28 Eligible Account in a Borrowing Base
Certificate submitted to Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of Borrowers’ business, (b) owed to Borrowers without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and (c)
not excluded as ineligible by virtue of one or more of the excluding criteria
(other than criteria in respect of which Co-Collateral Agents have discretion
hereunder) set forth in the definition of Eligible Accounts. Eligible Petroleum
Inventory. As to each item of Inventory that is identified by4.29 Borrowers as
Eligible Petroleum Inventory in a Borrowing Base Certificate submitted to Agent,
such Inventory is (a) of good and merchantable quality, free from known defects
that render it (i) unsaleable or (ii) not useful in the ordinary course of the
refining or blending processes as conducted as of the ClosingFirst Amendment
Effective Date, and (b) not excluded as ineligible by virtue of one or more of
the excluding criteria (other than Co-Collateral Agent-discretionary criteria)
set forth in the definition of Eligible Petroleum Inventory. Locations of
Inventory and Equipment. The Inventory and, at all times (a) prior 4.30 to the
expiration of the Term Loan Commitments and (b) after a Term Loan Draw, but
prior to the full and final payment and satisfaction of all Obligations in
respect of the Term Loan, Equipment (other than Equipment not used in connection
with the Collateral or out for repair and vehicles) of the Loan Parties and
their Subsidiaries, are not stored with a bailee, warehouseman, or similar party
other than Eligible Carriers and are located only at, or in-transit between or
to, the locations identified on Schedule 4.30 (as such Schedule may be updated
pursuant to Section 5.15) or Schedule E-1. 43



--------------------------------------------------------------------------------



 
[refiningablamendment9291073.jpg]
Inventory Records. Each Loan Party keeps correct and accurate records4.31
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof. Eligible Purchased Factored
Accounts and Purchased Lion Accounts. As to4.32 each Purchased Lion Account (a)
that is identified by Borrowers as an Eligible Purchased Factored Account in a
Borrowing Base Certificate submitted to Agent, such Account is (i) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of Lion’s business and the Account arising therefrom has
been sold by Lion to a Borrower pursuant to and in accordance with the terms of
the Receivables Purchase Agreement (as in effect on the date thereof or as
amended as permitted by this Agreement), (ii) owed to Borrowers without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, and (iii) not excluded as ineligible by virtue of one or more of
the excluding criteria (other than criteria in respect of which Co-Collateral
Agents have discretion hereunder) set forth in the definition of Eligible
Purchased Factored Account, (b) the sale of such Account by Lion to a Borrower
(i) is made pursuant to and in accordance with the terms of the Receivables
Purchase Agreement (as in effect on the date thereof or as amended as permitted
by this Agreement) and (ii) under the Bankruptcy Code or similar state
insolvency law, constitutes a true sale and absolute transfer and would not
constitute property of the estate of Lion under Section 541(a) of the Bankruptcy
Code and Section 362 of the Bankruptcy Code would not stay the receipt,
retention or payment by or to a Borrower, as applicable, of the Purchased Lion
Accounts or proceeds thereof and (c) Lion is providing receivables servicing and
collection services pursuant to and in accordance with the terms of the
Receivables Purchase Agreement, whereby, inter alia, Lion has notified the
Account Debtor that title to such Account has been sold and transferred to a
Borrower and has instructed the Account Debtor to remit payments in respect of
such Account into the Purchased Lion Accounts Deposit Account owned by Delek
Refining. AFFIRMATIVE COVENANTS.5. Each Loan Party covenants and agrees that,
until termination of all of the Commitments and Payment in Full of the
Obligations, the Loan Parties shall and shall cause each of their Subsidiaries
and, for purposes of Section 5.3, the Specified Affiliates, to comply with each
of the following: Financial Statements, Reports, Certificates. Deliver to Agent,
each of the5.1 financial statements, reports, and other items set forth on
Schedule 5.1/5.2 no later than the times specified therein. Each of Parent and
Borrowers agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent. In addition, Parent and Borrowers agree to
maintain a system of accounting that enables Parent and Borrowers to produce
financial statements in accordance with GAAP. Each Loan Party shall also (a)
keep a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales, and (b) maintain its
billing methods and practices as approved by Agent prior to the ClosingFirst
Amendment Effective Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent, such consent not to be unreasonably
withheld. 44



--------------------------------------------------------------------------------



 
[refiningablamendment9291074.jpg]
Collateral Reporting. Provide Agent with each of the reports set forth on5.2
Schedule 5.1/5.2 at the times specified therein. In addition, Borrowers agree to
use commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule. Existence.
Except as otherwise permitted under Section 6.3 or Section 6.4 at all5.3 times
maintain and preserve in full force and effect, its existence and, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, good standing in jurisdictions in which it conducts business,
all rights and franchises, licenses and permits with respect to its business;
provided, however, that no Loan Party or, any of its Subsidiaries or any
Specified Affiliate shall be required to preserve any such right or franchise,
licenses or permits if such Person’s board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to the Loan Parties, taken as a whole,
or to Agent and Lenders. Maintenance of Properties. Maintain and preserve all of
its assets that are5.4 necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear, tear, casualty or
condemnation by power of eminent domain excepted and Permitted Dispositions
excepted (and except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect), and comply with the material provisions
of all material leases to which it is a party as lessee, so as to prevent the
loss or forfeiture thereof (except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect). Taxes. Cause all
federal income and other material taxes or assessments imposed,5.5 levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of any such assessment or tax that
has become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Insurance. At Borrowers’ expense, maintain
insurance respecting each of the5.6 Loan Parties’ and their Subsidiaries’ assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain or
cause to be maintained (with respect to each of the Loan Parties and their
Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. All such policies
of insurance or reinsurance shall be with responsible and reputable insurance
companies reasonably acceptable to Agent and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located; provided, however, that such
insurance may be with a captive insurer that is, directly or indirectly, wholly
owned by Holdings, provided that all such captive insurer policies shall be
reinsured by one or more responsible and 45



--------------------------------------------------------------------------------



 
[refiningablamendment9291075.jpg]
reputable insurance companies reasonably acceptable to Agent and on terms
reasonably acceptable to Agent. All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and Lenders,
as their interests may appear, in case of loss, pursuant to a standard lender’s
loss payable endorsement with a standard non contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect Lenders’ interest in the Collateral and to any payments
to be made under such policies. All certificates of property and general
liability insurance are to be delivered to Agent, with the loss payable (but
only in respect of Collateral) and additional insured endorsements in favor of
Agent and shall provide for not less than thirty (30) days (ten (10) days in the
case of non-payment) prior written notice to Agent of the exercise of any right
of cancellation. If Borrowers fail to maintain such insurance, Agent may arrange
for such insurance, but at Borrowers’ expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Borrowers
shall give Agent prompt notice of any loss exceeding $1,000,000 covered by its
casualty or business interruption insurance. Unless a Default or Event of
Default shall exist or have occurred and be continuing, to the extent that Agent
receives proceeds of insurance maintained by a Loan Party, such proceeds shall
be applied in accordance with Section 2.4(g)(ii) and to the extent that any such
proceeds exceed the Obligations, Agent shall credit such excess to the
investment account, Deposit Account or Securities Account in which Qualified
Cash of Borrowers is then being maintained. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies. Inspection. Permit Agent and each of its duly authorized
representatives or5.7 agents to visit any of its properties and inspect any of
its assets or books and records, to conduct appraisals and valuations, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as Agent may designate, and
at Borrowers’ expense (without limitation upon the obligations of Borrowers as
set forth on Schedule 5.1/5.2 with respect to field examinations) not more than
once each calendar year so long as no Default or Event of Default exists and at
any time at Lenders’ expense and, so long as no Default or Event of Default
exists, with reasonable prior notice to Borrowers. Compliance with Laws. Comply
with the requirements of all applicable laws,5.8 rules, regulations, and orders
of any Governmental Authority, other than laws, rules, regulations, and orders
the non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Environmental.5.9
Keep any property either owned or operated by Parent or its Subsidiaries(a) free
of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, except to the extent that any failure to do so could not
reasonably be expected to have a Material Adverse Effect, 46



--------------------------------------------------------------------------------



 
[refiningablamendment9291076.jpg]
Comply, in all material respects, with Environmental Laws, except to the(b)
extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect and provide to Agent documentation of such compliance
which Agent reasonably requests, Promptly notify Agent of any release of which
any Borrower has(c) knowledge of a Hazardous Material in any reportable quantity
from or onto property owned or operated by Parent or its Subsidiaries to the
extent that such release could reasonably be expected to result in liability net
of applicable insurance coverage therefor in excess of $1,000,000, and take any
Remedial Actions required by applicable Environmental Law to abate said release
or otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and Promptly, but in any event within ten (10) Business Days
of its receipt(d) thereof, provide Agent with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of Parent or its Subsidiaries, (ii) commencement
of any material Environmental Action or written notice that a material
Environmental Action will be filed against Parent or its Subsidiaries, and (iii)
written notice of a violation, citation, or other administrative order from a
Governmental Authority, other than any with respect to a violation, citation or
other administration order that could not reasonably be expected to have a
Material Adverse Effect. Disclosure Updates. Promptly and in no event later than
five (5) Business Days5.10 after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished by or on behalf of any
Loan Party to the Lender Group in connection with or related to the Loan
Documents contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading (in all material respects) in light
of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto. Formation
of Subsidiaries; Additional Borrowers; Redesignation of 5.11 Guarantor. At the
time that any Loan Party forms any direct or indirect Subsidiary or (a)
Permitted JV or acquires any direct or indirect Subsidiary or Permitted JV after
the ClosingFirst Amendment Effective Date, such Loan Party shall (i) within ten
(10) days following such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) cause any such new Subsidiary (but
not, for the avoidance of doubt, such Permitted JV) to provide to Agent a
joinder to the Guaranty and the Security Agreement, together with such other
security documents, as well as appropriate financing statements, all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to those assets
of such newly formed or acquired Subsidiary in which Liens are granted pursuant
to the Security Agreement); provided, that, the Guaranty, the Security
Agreement, and such other security documents shall not be required to be
provided to Agent with 47



--------------------------------------------------------------------------------



 
[refiningablamendment9291077.jpg]
respect to any Subsidiary of Borrowers that is a CFC if providing such documents
would result in adverse tax consequences or the costs to the Loan Parties of
providing such Guaranty, executing any security documents or perfecting the
security interests created thereby are unreasonably excessive (as determined by
Agent in consultation with Borrowers) in relation to the benefits of Agent and
Lenders of the security or guarantee afforded thereby, (ii) within ten (10) days
following such formation or acquisition (or such later date as permitted by
Agent in its sole discretion) provide to Agent a pledge agreement (or an
addendum or amendment to each of the Security Agreement and the Pledge
Agreement) and appropriate certificates and powers or financing statements,
pledging all of theits direct or beneficial ownership interest in such new
Subsidiary or Permitted JV reasonably satisfactory to Agent; provided, that,
only sixty-five (65%) percent of (x) the total outstanding Equity Interests
entitled to vote of any first tier Subsidiary of Parent that is a CFC (and none
of the Equity Interest of any Subsidiary of such CFC), and (y) the total
outstanding Equity Interests entitled to vote of any Permitted JV that is a CFC
(and none of the Equity Interest of any Subsidiary of such Permitted JV), in
each case, shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences or the costs to the Loan Parties of providing
such pledge or perfecting the security interests created thereby are
unreasonably excessive (as determined by Co-Collateral Agents in consultation
with Borrowers) in relation to the benefits of Agent and Lenders of the security
or guarantee afforded thereby (which pledge, if reasonably requested by Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and (iii)
within ten (10) days following such formation or acquisition (or such later date
as permitted by Co-Collateral Agents in their sole discretion) provide to
Co-Collateral Agents all other documentation, including one or more opinions of
counsel reasonably satisfactory to Co-Collateral Agents, which in their opinion
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 5.11 shall be a Loan Document. Any direct or
indirect Subsidiary of a Loan Party which is formed or(b) acquired under this
Section 5.11 and that is not a CFC may, subject to approval of Agent in its
Permitted Discretion (and of each Lender, if such Subsidiary is organized under
the laws of a jurisdiction outside the United States or Canada), be a Borrower,
rather than a Guarantor hereunder; provided, however, that, in no event shall
any assets or properties of such Borrower be treated by Agent, Co-Collateral
Agents or Lenders as eligible for inclusion in the Borrowing Base under the Loan
Documents unless and until the applicable eligibility criteria set forth in this
Agreement shall have been satisfied as determined by Agent in accordance with
the terms hereof and Agent shall have conducted due diligence, including, but
not limited to, a field examination, site visit, anti-terrorism and anti-money
laundering compliance, and review of books and records in respect thereof and
determined that all of the foregoing are in form and substance satisfactory to
Agent in its Permitted Discretion. Any assets and properties of a type
constituting Collateral hereunder shall nevertheless be and remain part of the
Collateral together with the products and proceeds thereof. Any Guarantor that
is not a CFC hereunder may, at the request of(c) Administrative Borrower and
subject to approval of Agent in its Permitted Discretion, be redesignated as
Borrower, rather than a Guarantor hereunder; provided however, that, (i) in no
event shall any assets or properties of such Borrower be treated by Agent,
Co-Collateral Agents or Lenders as eligible for inclusion in the Borrowing Base
under the Loan Documents unless and 48



--------------------------------------------------------------------------------



 
[refiningablamendment9291078.jpg]
until the applicable eligibility criteria set forth in this Agreement shall have
been satisfied as determined by Agent in accordance with the terms hereof and
Agent shall have conducted due diligence, including, but not limited to, a field
examination, site visit, anti-terrorism and anti-money laundering compliance,
and review of books and records in respect thereof and determined that all of
the foregoing are in form and substance satisfactory to Agent in its Permitted
Discretion, (ii) without limitation upon Section 5.12 or any other provision of
any of the Loan Documents, such redesignated Borrower shall execute and deliver
such agreements, documents and instruments and/or amendments with respect
thereto as Co-Collateral Agents may reasonably request. Any assets and
properties of a type constituting Collateral hereunder shall nevertheless be and
remain part of the Collateral together with the products and proceeds thereof.
Further Assurances. At any time upon the reasonable request of Agent,
execute5.12 or deliver to Agent any and all financing statements, fixture
filings, security agreements, pledges, assignments, endorsements of certificates
of title, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Co-Collateral Agents may
reasonably request in form and substance reasonably satisfactory to
Co-Collateral Agents, to create, perfect, and continue perfected or to better
perfect Agent’s Liens in all of the Collateral of Parent and its Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible);
provided, that, the foregoing shall not apply to any Subsidiary of Parent that
is a CFC if providing such documents would result in adverse tax consequences or
the costs to the Loan Parties of providing such documents are unreasonably
excessive (as determined by Co-Collateral Agents in consultation with Borrowers)
in relation to the benefits of Agent and Lenders of the benefits afforded
thereby. To the maximum extent permitted by applicable law, each of Parent and
Borrowers authorizes Agent to execute any such Additional Documents in the
applicable Loan Party’s or its Subsidiary’s name, as applicable, and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as Agent may reasonably request from time to time to
ensure that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of Parent and its Subsidiaries and all of the
respective outstanding Equity Interests of Parent and its Subsidiaries in
Borrowers and, Borrowers’ Subsidiaries and Permitted JVs (subject to exceptions
and limitations contained in the Loan Documents with respect to CFCs and
Permitted JVs). Lender Meetings. Within ninety (90) days after the close of each
fiscal year of5.13 Parent, at the request of Agent or of the Required Lenders
and upon reasonable prior notice, hold a meeting (at a mutually agreeable
location and time or, at the option of Agent, by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous fiscal year and the financial condition of
Parent and its Subsidiaries and the projections presented for the current fiscal
year of Parent and Borrowers. Material Contracts. Contemporaneously with the
delivery of each Compliance5.14 Certificate pursuant to Section 5.1, provide
Agent with copies of (a) each Material Contract entered into since the delivery
of the previous Compliance Certificate, and (b) each material amendment or
modification of any Material Contract entered into since the delivery of the
previous Compliance Certificate. 49



--------------------------------------------------------------------------------



 
[refiningablamendment9291079.jpg]
Location of Inventory and Equipment. Keep each Loan Parties’ and its5.15
Subsidiaries’ Inventory and, at all times (a) prior to the expiration of the
Term Loan Commitments and (b) after a Term Loan Draw, but prior to the full and
final payment and satisfaction of all Obligations in respect of the Term Loan,
Equipment (other than Equipment not used in connection with the Collateral or
out for repair and vehicles) only at the locations identified on Schedule 4.30,
Schedule E-1, or Schedule E-2, and their chief executive offices only at the
locations identified on Schedule 4.6(b); provided, however, that, Borrowers may
amend Schedule 4.30 or Schedule 4.6(b) so long as such amendment occurs by
written notice to Agent not less than ten (10) days prior to the date on which
such Inventory or Equipment is moved to such new location or such chief
executive office is relocated and so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, Administrative Borrower provides Agent a Collateral Access
Agreement with respect thereto. Assignable Material Contracts. Use commercially
reasonable efforts to ensure5.16 that any Material Contract entered into after
the ClosingFirst Amendment Effective Date by Parent or one of its Subsidiaries
that generates or, by its terms, will generate revenue, permits the assignment
of such agreement (and all rights of Parent or such Subsidiary, as applicable,
thereunder) to Parent’s or such Subsidiary’s lenders or an agent for any lenders
(and any transferees of such lenders or such agent, as applicable); provided,
however, if commercially reasonable efforts are used to permit such assignment
and such right to assignment is not granted by the non-Loan Parties party to any
such Material Contract, failure to procure such right to assignment shall not be
a Default or an Event of Default. Subordinated Working Capital Facility.
Borrowers may repay from time to5.17 time Subordinated Working Capital
Indebtedness, and/or any accrued interest thereon, whether incurred voluntarily
or otherwise hereunder, if and only if, (a) Excess Availability shall have been
greater than seven and one-half (7.5%) percent of the Loan Limit for the five
(5) consecutive Business Day period immediately preceding any repayment date and
as of the repayment date, (b) immediately after giving effect to such repayments
Excess Availability is not less than seven and one-half (7.5%) percent of the
Loan Limit, (c) the aggregate amount of such repayments do not exceed the amount
of the Subordinated Working Capital Indebtedness plus interest and other fees at
a rate not to exceed ten (10%) percent per annum in the aggregate, (d) as of the
date of any such request and after giving effect thereto, no Default or Event of
Default exists and (e) such repayment is made in all respects pursuant to and in
accordance with the terms of the Intercompany Subordination Agreement.
Subordinated Note. Borrowers may repay from time to time Indebtedness,
and/or5.18 any accrued interest thereon, in respect of the Subordinated Note, if
and only if, (a) Excess Availability shall have been greater than seven and
one-half (7.5%) percent of the Loan Limit for the five (5) consecutive Business
Day period immediately preceding any repayment date, (b) immediately after
giving effect to such repayments Excess Availability is not less than 7 5%seven
and one-half (7.5%) percent of the Loan Limit, (c) the aggregate amount of such
repayments do not exceed the amount of the Indebtedness in respect of the
Subordinated Note, plus interest as provided therein as of the date thereof, (d)
as of the date of any such request and after giving effect thereto, no Default
or Event of Default exists, and (e) such repayment is made 50



--------------------------------------------------------------------------------



 
[refiningablamendment9291080.jpg]
in all respects pursuant to an in accordance with the terms of the Intercompany
Subordination Agreement. Lion Material Adverse Effect. Prior to the
effectiveness of a Permitted Lion5.19 RPA Termination, Borrowers shall notify
Agent, in writing, promptly after any event, act, condition or occurrence, of
whatever nature (including any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), whether singularly or
in conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences whether or not related, having, or which
could reasonably be expected to have, a material adverse effect on, or with
respect to the business, results of operations, financial condition, assets or
liabilities of Lion and its Subsidiaries, taken as a whole. NEGATIVE
COVENANTS.6. Each Loan Party covenants and agrees that, until termination of all
of the Commitments and Payment in Full of the Obligations, the Loan Parties will
not and will not permit any of their Subsidiaries to do any of the following:
Indebtedness. Create, incur, assume, suffer to exist, guarantee, or otherwise6.1
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness. Liens. Create, incur, assume,
or suffer to exist, directly or indirectly, any Lien on6.2 or with respect to
any of its assets, of any kind, whether now owned or hereafter acquired, or any
income or profits therefrom, except for Permitted Liens. Notwithstanding the
foregoing or any other provision hereof or of any of the other Loan Documents to
the contrary, during any period in which the Term Loan Commitments are
outstanding or any Obligations in respect of the Term Loan have not been fully
and finally repaid and satisfied, in no event shall any Loan Party directly or
indirectly create, permit, or suffer to exist (a) any Lien (other than Permitted
Liens described in subsections (a)-(g), (j) and (o) of the definition of
Permitted Liens) in respect of any Real Property or interest therein, or (b) any
agreement, document or instrument to which it is a party or by which any of its
Real Property or interests therein are bound, pursuant to which its rights with
respect to the granting of Liens in respect of such Real Property or interests
therein, shall be limited or encumbered. Restrictions on Fundamental Chances.6.3
Other than in order to consummate a Permitted Acquisition, enter into any(a)
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties; provided,
that, a Borrower must be the surviving entity of any such merger to which it is
a party, (ii) any merger between Loan Parties and Subsidiaries of Parent that
are not Loan Parties so long as such Loan Party is the surviving entity of any
such merger, and (iii) any merger between Subsidiaries of Parent that are not
Loan Parties, Liquidate, wind up, or dissolve itself (or suffer any liquidation
or(b) dissolution), except for (i) the liquidation or dissolution of
non-operating Subsidiaries of Loan Parties with nominal assets and nominal
liabilities, (ii) the liquidation or dissolution of a Loan 51



--------------------------------------------------------------------------------



 
[refiningablamendment9291081.jpg]
Party (other than Borrowers) or any of its wholly-owned Subsidiaries so long as
all of the assets (including any interest in any Equity Interest) of such
liquidating or dissolving Loan Party or Subsidiary are transferred to a Loan
Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of Parent that is not a Loan Party (other than any
such Subsidiary the Equity Interest of which (or any portion thereof) is subject
to a Lien in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of Parent that is not
liquidating or dissolving, or Suspend or go out of a substantial portion of its
or their business, except as(c) permitted pursuant to clauses (a) or (b) above,
or in connection with the transactions permitted pursuant to Section 6.4 or (i)
in connection with a “turnaround”, (ii) as the result of a Force Majeure event
and/or (iii) in connection with the diligent rebuilding or repair of property,
plant and equipment, in the case of each of subclauses (i), (ii) and (iii)
above, for no longer than reasonably necessary to restore suspended refinery
operations. Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or6.4 transactions expressly permitted by Sections 6.3 and 6.12
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of, that is not expressly conditioned upon obtaining any
requisite consent of Agent and Lenders hereunder) any of Parent’s or its
Subsidiaries assets. Change Name. Change Parent’s or any of its Subsidiaries’
name, organizational6.5 identification number, state of organization or
organizational identity; provided, however, that, Parent or any of its
Subsidiaries may change their names upon at least ten (10) days prior written
notice to Agent of such change. Nature of Business. Make any change in the
nature of its or their business as6.6 generally described in Schedule 6.6 or
acquire any material properties or assets that are not reasonably related to the
conduct of such business activities; provided, however that the foregoing shall
not prevent Parent and its Subsidiaries from engaging in any business that is
reasonably related or ancillary to its or their business. Prepayments and
Amendments.6.7 Except in connection with Refinancing Indebtedness permitted by
Section (a) 6.1, optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Parent or its Subsidiaries (collectively, a
“Prepayment”), other than (A) the Obligations in accordance with this Agreement,
(B) Permitted Intercompany Advances set forth in subsection (a) of the
definition of Permitted Intercompany Advances, (C) up to $7,500,000 in the
aggregate per annum with respect to Indebtedness described in clause (1) of the
definition of Permitted Indebtedness, and (D(D) Indebtedness permitted under
clause (w) of the definition of Permitted Indebtedness, and (E) Permitted
Purchase Money Indebtedness and Indebtedness permitted under clauses (j), (o),
(u) and (wu) of the definition of Permitted Indebtedness; provided, that, with
respect to any such Prepayment pursuant to this clause (D) prior to the Term
Loan Draw Date andE) on or after the full and final repayment of all Obligations
in respect of the Term Loan, either (1)(x) Excess Availability for the five (5)
consecutive Business Day period immediately preceding the Prepayment and after
giving effect thereto shall be greater than seventeen and 52



--------------------------------------------------------------------------------



 
[refiningablamendment9291082.jpg]
one-half (17.5%) percent of the Loan Limit, and (y) the Fixed Charge Coverage
Ratio reflected in the most recently delivered Compliance Certificate issued by
Borrowers to Agent in accordance with the Credit Agreement with respect to a
Reference Period, after giving pro forma effect to the Prepayment as a Fixed
Charge paid on the first day of such Reference Period, shall be not less than
1.1:1.0, or (2) (xx) Excess Availability for the five (5) consecutive Business
Day period immediately preceding the Prepayment and after giving effect thereto
shall be greater than thirty (30%) percent of the Loan Limit, and (yy) the
average of the daily Excess Availability for the sixty-five (65) consecutive day
period immediately preceding the Prepayment and after giving effect thereto
shall be greater than thirty (30%) percent of the Loan Limit, and (3) as of the
making of such Prepayment and after giving effect thereto, no Event of Default
shall exist or have occurred and be continuing; provided, further, that with
respect to any such Prepayment pursuant to this clause (DE) at any time that
Obligations in respect of the Term Loan are outstanding, (X) the Fixed Charge
Coverage Ratio reflected in the most recently delivered Compliance Certificate
issued by Borrowers to Agent in accordance with the Credit Agreement with
respect to a Reference Period, after giving pro forma effect to (i) the
Prepayment as a Fixed Charge paid on the first day of such Reference Period and
(ii) payment of the then next four (4) consecutive scheduled amortization
periods in respect of the Term Loan in accordance with Section 2.2(a) (after
giving effect to any prepayment of the Term Loan), shall be not less than
1.1:1.0, and (Y) (i) Excess Availability for the five (5) consecutive Business
Day period immediately preceding the Prepayment and after giving effect thereto
shall be greater than thirty (30%) percent of the Loan Limit, (ii) the average
of the daily Excess Availability for the sixty-five (65) consecutive day period
immediately preceding the Prepayment and after giving effect thereto shall be
greater than thirty (30%) percent of the Loan Limit, and (iii) not less than
five (5) Business days prior to the Prepayment, Borrowers shall have delivered
to Agent projections, in form and substance satisfactory to Agent, with respect
to the first two full fiscal month period that will immediately follow such
Prepayment if made, which shall project that the average of the daily Excess
Availability for such two fiscal month period shall be not less than thirty
(30%) percent of the Loan Limit, without limitation upon the rights of Borrowers
under Sections (i) 5.17 and 5.18 hereof, make any payment on account of
Indebtedness that has been contractually subordinated in right of payment if
such payment is not permitted at such time under the subordination terms and
conditions applicable thereto including, without limitation, under the
Intercompany Subordination Agreement, any other applicable subordination
agreement, and the Subordinated Debt Documents of the Loan Documents, or
Directly or indirectly, amend, modify, or change any of the terms or(b)
provisions of: any agreement, instrument, document, indenture, or other
writing(i) evidencing or concerning Permitted Indebtedness other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Subordinated
Indebtedness or Permitted Intercompany Advances, except in accordance with this
Agreement (including, without limitation, Section 6.10 and the definitions of
Permitted Subordinated Indebtedness and Permitted Intercompany Advances), (C) to
the extent expressly permitted with respect to Refinancing Indebtedness, in
accordance with the definition thereof, and (D) other Indebtedness permitted
under the definition of Permitted Indebtedness; provided, that, with respect to
this subsection (D), any such 53



--------------------------------------------------------------------------------



 
[refiningablamendment9291083.jpg]
amendment, modification or change to any agreement, instrument, document,
indenture, or other writing evidencing or concerning such other Indebtedness
shall not (i) cause such Indebtedness to cease to be Permitted Indebtedness,
(ii) result in a shortening of the average weighted maturity (measured as of the
date of such amendment, modification or change) of such Indebtedness, or (iii)
when taken as a whole, reasonably be expected to be materially adverse to the
interests of Lenders; and further, provided, that, with respect to this
subsection (D), if any such Indebtedness, when initially incurred, required
Agent or any Lender approval, any such amendment, modification or change shall
be subject to such approval. any Material Contract except to the extent that
such amendment,(ii) modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
Lenders, the Governing Documents of any Loan Party or any of its(iii)
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of
Lenders, or the Receivables Purchase Agreement without the prior written(iv)
consent of the Required Lenders (including the Co-Collateral Agents) unless such
amendment, modification, or change could not, in the aggregate, reasonably be
expected to be adverse to the interests of Agent, Co-Collateral Agents or
Lenders, as determined by Agent. Change of Control. Cause, permit, or suffer,
directly or indirectly, any Change6.8 of Control. Restricted Payments. Make any
Restricted Junior Payment; provided however6.9 that so long as it is permitted
by law, and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent and Borrowers may make
distributions to former employees,(a) officers, or directors of Parent or a
Borrower, as applicable (or any spouses, ex-spouses, or estates of any of the
foregoing), on account of redemptions of Equity Interest of Parent held by such
Persons; provided, however, that, the aggregate amount of such redemptions made
by Parent and Borrowers during the term of this Agreement plus the amount of
Indebtedness outstanding under clause (o) of the definition of Permitted
Indebtedness, does not exceed $2,750,000 in the aggregate, Parent and Borrowers
may make distributions to former employees,(b) officers, or directors of Parent
or a Borrower, as the case may be (or any spouses, ex-spouses, or estates of any
of the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to Parent or Borrowers, as applicable, on account of repurchases
of the Equity Interest of Parent held by such Persons; provided, that, such
Indebtedness was incurred by such Persons solely to acquire Equity Interest of
Parent, Permitted Intercompany Advances may be made pursuant to and in(c)
accordance with the definition thereof, 54



--------------------------------------------------------------------------------



 
[refiningablamendment9291084.jpg]
Parent and Borrowers may, on or within thirty (30) days following the(d)
consummation of any Dropdown Transactions, pay dividends or distributions in an
amount not to exceed the net proceeds received by Borrowers in respect thereof;
provided, that, (i) as of the payment timing and giving effect thereto Excess
Availability is not less than twelve and one-half (12.5%) percent of the Loan
Limit, and (ii) any portion of such proceeds that are in the form of the MLP
Units shall have been designated in writing by Administrative Borrower to Agent
as being held for distribution, prior to any distribution thereof, Parent and
Borrowers may, on the First Amendment Effective Date, pay (e) cash dividends or
distributions, in respect of any class of their Equity Interests, in an
aggregate amount not to exceed $100,000,000; provided, that, as of the payment
timing and giving effect thereto, Excess Availability is not less than
$100,000,000 (the dividends and distributions described in this clause (e) being
herein referred to, collectively, as the “2016 Specified Distribution”), (e)
Parent and Borrowers may pay any cash dividends or distributions in(f) respect
of any class of their Equity Interests prior to the Term Loan Draw Date and on
or after the full and final repayment of all Obligations in respect of the Term
Loan; provided, that, in each case either (i)(A) Excess Availability for the
five (5) consecutive Business Day period immediately preceding the payment of
any such dividends or distributions and after giving effect thereto shall be
greater than 17 5%seventeen and one-half (17.5%) percent of the Loan Limit, and
(B) the Fixed Charge Coverage Ratio reflected in the most recently delivered
Compliance Certificate issued by Borrowers to Agent in accordance with the
Credit Agreement with respect to a Reference Period, after giving pro forma
effect to the payment of such dividend or distribution as a Fixed Charge paid on
the first day of such Reference Period, shall be not less than 1.1.1 01.1:1.0 or
(ii) (A) Excess Availability for the five (5) consecutive Business Day period
immediately preceding the payment of any such dividends or distributions and
after giving effect thereto shall be greater than thirty (30%) percent of the
Loan Limit, and (B) the average of the daily Excess Availability for the
sixty-five (65) consecutive day period immediately preceding the payment of any
such dividends or distributions and after giving effect thereto shall be greater
than thirty (30%) percent of the Loan Limit, or (f) Subject to the succeeding
sentence, Parent and Borrowers may pay any(g) cash dividends or distributions in
respect of any class of their Equity Interests at any time that Obligations in
respect of the Term Loan are outstanding; provided, that, (i) the Fixed Charge
Coverage Ratio reflected in the most recently delivered Compliance Certificate
issued by Borrowers to Agent in accordance with the Credit Agreement with
respect to a Reference Period, after giving pro forma effect to (A) the payment
of such dividends or distributions as a Fixed Charge paid on the first day of
such Reference Period and (B) payment of the then next four (4) consecutive
scheduled amortization periods in respect of the Term Loan in accordance with
Section 2.2(a) (after giving effect to any prepayment of the Term Loan), shall
be not less than 1.1:1.0, and (ii) (A) Excess Availability for the five (5)
consecutive Business Day period immediately preceding the payment of any such
dividends or distributions and after giving effect thereto shall be greater than
thirty (30%) percent of the Loan Limit, (B) the average of the daily Excess
Availability for the sixty-five (65) consecutive day period immediately
preceding the payment of any such dividends or distributions and after giving
effect thereto shall be greater than thirty (30%) percent of the Loan Limit, and
(C) not less than five (5) Business days prior to 55



--------------------------------------------------------------------------------



 
[refiningablamendment9291085.jpg]
the payment of any such dividends or distributions, Borrowers shall have
delivered to Agent projections, in form and substance satisfactory to Agent,
with respect to the first two full fiscal month period that will immediately
follow such payment if made, which shall project that the average of the daily
Excess Availability for such two fiscal month period shall be not less than
thirty (30%) percent of the Loan Limit. Notwithstanding the foregoing or any
other provision of the Credit Agreement or any of the Loan Documents, Borrowers
may not at any time pay any cash dividends or distributions in respect of their
Equity Interests pursuant to this Section 6.9(f) prior to the date on which
operations at Borrowers’ refinery located in Tyler, Texas resume in a manner
reasonably satisfactory to Agent, following the turn-around during which the
Expansion Project is implemented. Permitted Subordinated Indebtedness.6.10
Borrowers will not, and will not permit any of their Subsidiaries to, (i)(a)
prepay, redeem, repurchase or otherwise acquire for value any Permitted
Subordinated Indebtedness or (ii) make any principal, interest or other payments
on any Permitted Subordinated Indebtedness that is not expressly permitted by
the subordination provisions of the Subordinated Debt Documents. Borrowers will
not, and will not permit any of their Subsidiaries to, agree(b) to or permit any
amendment, modification or waiver of any provision of any Subordinated Debt
Document if the effect of such amendment, modification or waiver is to, (i)
increase the interest rate on such Permitted Subordinated Indebtedness or change
(to earlier dates) the dates upon which principal and interest are due thereon;
(ii) alter the redemption, prepayment or subordination provisions thereof; (iii)
alter the covenants and events of default in a manner that would make such
provisions more onerous or restrictive to Borrowers or any such Subsidiary; or
(iv) otherwise increase the obligations of Borrowers or any Subsidiary in
respect of such Permitted Subordinated Indebtedness or confer additional rights
upon the holders thereof which individually or in the aggregate would be adverse
to Borrowers or any of their Subsidiaries or to Agents or any Lender. Accounting
Methods. Modify or change its fiscal year or its method of6.11 accounting (other
than as may be required or permitted by GAAP). Investments; Controlled
Investments.6.12 Except for Permitted Investments, directly or indirectly, make
or acquire(a) any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment. Other than (i) an
aggregate amount of not more than $1,000,000 at any one(b) time, in the case of
Parent and its Subsidiaries (other than those Subsidiaries that are CFCs), (ii)
amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Parent’s or its Subsidiaries’ employees, and (iii) an aggregate amount of not
more than $1,000,000 (calculated at current exchange rates as determined by
Agent) at any one time, in the case of Subsidiaries of Borrowers that are CFCs,
make, acquire, or permit to exist Permitted Investments consisting of cash, Cash
56



--------------------------------------------------------------------------------



 
[refiningablamendment9291086.jpg]
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Parent or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments. Except as provided in Section
6.12(b)(i), (ii), and (iii), Parent shall not and shall not permit its
Subsidiaries to establish or maintain any Deposit Account or Securities Account
unless Agent shall have received a Control Agreement in respect of such Deposit
Account or Securities Account. Transactions with Affiliates. Directly or
indirectly enter into or permit to exist6.13 any transaction with any Affiliate
of Parent or, any of its Subsidiaries or any Permitted JV except for:
transactions (other than the payment of management, consulting,(a) monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or, any of its Subsidiaries or any Permitted JV, on the
other hand, so long as such transactions (i) are fully disclosed to Agent prior
to the consummation thereof, if they are reasonably expected to, at the time
initially incurred, involve one or more payments by Parent or its Subsidiaries
in excess of $15,000,000 for any single transaction or series of related
transactions (other than with respect to purchase orders or purchases or sales
of Inventory or related services in the ordinary course of the business of the
Parent or its Subsidiaries), and (ii) are no less favorable, taken as a whole,
to Parent or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate, so long as it has been approved by
Parent’s or its applicable Subsidiary’s(b) board of directors (or comparable
governing body) in accordance with applicable law, any indemnity provided for
the benefit of directors (or comparable managers) of Parent or its applicable
Subsidiary, so long as it has been approved by Parent’s or its applicable
Subsidiary’s(c) board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, and outside directors of
Parent and its Subsidiaries in the ordinary course of business and consistent
with industry practice, transactions permitted by Section 6.3, Section 6.7,
Section 6.9, Section (d) 6.10, any Permitted JV Investment, any Permitted
Intercompany Advance, any Special Asset Disposition, and any unsecured
guarantees of the New Term Loan Financing, Drop Down Transactions and the making
of distributions or dividends in(e) respect thereof, in each case to the extent
expressly permitted hereunder, the transactions contemplated by each of the
Marketing Agreement and the (f) Pipelines and Tankage Agreementthe documents,
instruments and agreements identified on Schedule 6.13(f), each as in effect on
the date hereofFirst Amendment Effective Date, including the payment of amounts
payable pursuant to and in accordance therewith, 57



--------------------------------------------------------------------------------



 
[refiningablamendment9291087.jpg]
for so long as Mapco Express, Inc. (“Mapco”) is an Affiliate of Parent, the(g)
payment, pursuant to the Management Agreement as in effect on the date
hereofFirst Amendment Effective Date, of (i) management, consulting, monitoring,
and advisory fees to Mapco Express, Inc. in an aggregate amount not to exceed
$400,000500,000 in any fiscal quarter of Parent and Borrowers, so long as (A) no
Event of Default has occurred and is continuing or would result therefrom, and
(B) after taking into account all such payments to be made on any date, Parent
and its Subsidiaries would have Excess Availability of at least $20,625,000;
provided, that, if at any time any such management, consulting, monitoring or
advisory fees to Mapco Express, Inc. are not permitted to be paid as a result of
the failure to satisfy either of the conditions set forth in subclauses (A) or
(B) of this Section 6.13(fg) then (x) such amounts shall continue to accrue, and
(y) any such amounts that have accrued but which were not permitted to be paid
may be paid in any subsequent quarter so long as each of the conditions set
forth in subclauses (A) or (B) of this Section 6.13(fg) are satisfied at the
time of the making of such payments, and (ii) reasonable out-of-pocket expenses
pursuant to any financial advisory, financing, underwriting, or placement
agreement or in respect of other investment banking activities, including in
connection with acquisitions or divestitures that are permitted by this
Agreement, the payment, pursuant to the Refining Agreement as in effect on the
date (h) hereofFirst Amendment Effective Date, of (i) fees for services provided
to Delek Refining pursuant to and in accordance with the Refining Agreement as
in effect on the date hereofFirst Amendment Effective Date, on terms no less
favorable, taken as a whole, to Delek Refining, than would be obtained in an
arm’s length transaction with a non-Affiliate, in an aggregate amount for all
such fees not to exceed $950,000(x) for so long as Mapco is an Affiliate of
Parent, $2,100,000 in any fiscal quarter of Parent and Borrowers, and (y)
thereafter, $2,600,000 in any fiscal quarter of Parent and Borrowers, in each
case of the foregoing clauses (x) and (y), so long as (A) no Event of Default
has occurred and is continuing or would result therefrom, and (B) after taking
into account all such payments to be made on any date, Parent and its
Subsidiaries would have Excess Availability of at least $20,625,000; provided,
that, if at any time any such fees to Holdings are not permitted to be paid as a
result of the failure to satisfy either of the conditions set forth in
subclauses (A) or (B) of this Section 6.13(gh) then (x) such amounts shall
continue to accrue, and (y) any such amounts that have accrued but which were
not permitted to be paid may be paid in any subsequent quarter so long as each
of the conditions set forth in subclauses (A) or (B) of this Section 6.13(gh)
are satisfied at the time of the making of such payments, and (ii) reasonable
out-of-pocket expenses pursuant to any financial advisory, financing,
underwriting, or placement agreement or in respect of other investment banking
activities, including in connection with acquisitions or divestitures that are
permitted by this Agreement, or prior to the effectiveness of a Permitted Lion
RPA Termination, the(i) transactions contemplated by the Receivables Purchase
Agreement, including, without limitation, the payment of amounts payable
pursuant to and in accordance therewith. Use of Proceeds. Use the proceeds of
the Advances or Letters of Credit for any6.14 purpose other than (a) on the
Closingwith respect to Letters of Credit outstanding on the First Amendment
Effective Date, for the purposes of such Letters of Credit as stated as of the
date of issuance thereof, (b) on the First Amendment Effective Date, to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the 58



--------------------------------------------------------------------------------



 
[refiningablamendment9291088.jpg]
transactions contemplated hereby and thereby, and (b(c) on the First Amendment
Effective Date, to pay the 2016 Specified Distribution to the extent permitted
pursuant to Section 6.9(e), and (d) thereafter, consistent with the terms and
conditions hereof, for lawful, general corporate purposes, (including, without
limitation, (i) Permitted Acquisitions and, (ii) Permitted JV Investments, and
(iii) prior to the effectiveness of a Permitted Lion RPA Termination, the
purchase by Borrowers of Accounts of Lion, the inclusion of such Accounts in the
calculation of the Borrowing Base and the issuance for the account of Borrowers
of Letters of Credit (including for the benefit of creditors of Lion and/or in
support of certain insurance and workers compensation or other obligations in
respect of its business) and other Advances and financial accommodations as they
may request from time to time), all in accordance with this Agreement.
Consignments. Consign any of its or their Inventory or sell any of its or
their6.15 Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale, other than with respect to precious metals pursuant
to a Platinum Lease Transaction. Inventory and Equipment with Bailees. Other
than in the ordinary course of6.16 business and consistent with general industry
practice, store the Inventory or Equipment of Parent or its Subsidiaries at any
time now or hereafter with a bailee, warehouseman, or similar party. Drop Down
Agreements and Arrangements. Borrowers will not, nor will it6.17 permit any
Subsidiary to, amend, modify, terminate or permit to expire any Collateral
Access Agreement, pipeline services, or similar agreement or arrangement,
including any agreement, document, instrument or arrangement pursuant to which
any Borrower is provided or otherwise receives access to, use of, or services
from Delek Logistics or any Subsidiary thereof (collectively, “Affiliate
Arrangements”) between (a) any Borrower or any Subsidiary thereof and (b) Delek
Logistics or any of its Subsidiaries, if the result thereof would adversely
affect Borrowers in any material respect, taken as a whole. No Affiliate
Arrangements shall be entered into by (i) any Borrower or any Subsidiary thereof
and (ii) Delek Logistics or any Subsidiary thereof, unless such Affiliate
Arrangements are no less favorable, taken as a whole, to Borrower or any
Subsidiary thereof, than would be obtained in an arm’s-length transaction with a
non-Affiliate. Sanctions; Anti-Corruption Laws. The Loan Parties will not, and
will not 6.18 permit any Subsidiary to, request the Term Loan, any Advance, any
Letter of Credit (including any such Letter of Credit for the benefit of
creditors of Lion and/or in support of certain insurance and workers
compensation or other obligations in respect of its business) or any other
extension of credit or use the proceeds of any of the foregoing (a) to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, (b) in any other manner that
will result in a violation by any Person (including any Person participating in
the transactions contemplated by the Loan Documents, whether as Agent, a
Co-Collateral Agent, any Lender (including a Swing Line Lender) or Issuing
Lender or otherwise) of Sanctions or (c) in any manner that would violate any
Anti-Corruption Laws. FIXED CHARGE COVERAGE RATIO.7. 59



--------------------------------------------------------------------------------



 
[refiningablamendment9291089.jpg]
Each of Parent and Borrowers covenants and agrees that, until termination(a) of
all of the Commitments and Payment in Full of the Obligations, without
limitation upon the right of Administrative Borrower to deliver an updated
Borrowing Base Certificate more frequently than may then be required hereunder,
at any time Excess Availability is less than the greater of (i) with respect to
any period indicated on Schedule 7 the amount equal to the FCCR Percentage
Trigger then in effect (as reflected on Schedule 7) multiplied by the Loan Limit
for such period or (ii) with respect to such period indicated on Schedule 7, the
FCCR Dollar Trigger for such periodthen in effect (as reflected on Schedule 7)
(such greater amount, the “Applicable Amount”), Parent and Borrowers will have a
Fixed Charge Coverage Ratio, measured on a month-end basis for the preceding
twelve (12) consecutive calendar months for which Agent has received financial
statements in accordance with Section 5.2 hereof, of not less than 1.00:1.00.
Notwithstanding anything to the contrary set forth in Section 7(a) above, in(b)
the event that at any time after Excess Availability has been less than the
Applicable Amount, Excess Availability is thereafter greater than the Applicable
Amount for a period of thirty (30) consecutive days, then, after such period,
the Fixed Charge Coverage Ratio shall not be tested again under Section 7(a)
unless and until Excess Availability is again less than the Applicable Amount.
In the event that Excess Availability is less than the Applicable Amount (such
that the Fixed Charge Coverage Ratio is tested under Section 7(a) and thereafter
increases so that the Fixed Charge Coverage Ratio ceases so to be tested two (2)
times in any period of twelve (12) consecutive calendar months, then the third
(3rd) time the Fixed Charge Coverage Ratio is so tested in accordance with this
Section 7 in such twelve (12) month period, it shall thereafter continue to be
tested monthly until such time as Agent may otherwise agree. Borrowers agree to
provide to Agent and Lenders a calculation of the Fixed Charge Coverage Ratio
concurrently with the delivery of any financial statements required under
Section 5.1 regardless of whether the Fixed Charge Coverage Ratio is then
required to be tested under this Section 7. EVENTS OF DEFAULT.8. Any one or more
of the following events shall constitute an event of default (each, an “Event of
Default”) under this Agreement: If Borrowers fail to pay when due and payable,
or when declared due and payable,8.1 (a) all or any portion of the Obligations
consisting of interest, fees, or charges due the Lender Group, reimbursement of
Lender Group Expenses, or other amounts (other than any portion thereof
constituting principal) constituting Obligations (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of three (3)
Business Days, or (b) all or any portion of the principal of the Obligations; If
any Loan Party or any of its Affiliates:8.2 fails to perform or observe any
covenant or other agreement contained in(a) any of (i) Sections 3.6, 5.2, 5.3
(solely with respect to existence of each Loan Party and each Specified
Affiliate, in its jurisdiction of organization), 5.6, 5.7 (solely if any
Borrower refuses to allow Agent or its representatives or agents to visit such
Borrower’s properties, inspect its assets 60



--------------------------------------------------------------------------------



 
[refiningablamendment9291090.jpg]
or books or records, examine and make copies of its books and records, or
discuss Borrowers’ affairs, finances, and accounts with officers and employees
of Borrowers) 5.10, 5.11, or 5.14 or 5.19 of this Agreement, (ii) Sections 6.1
through 6.16 of this Agreement, (iii) Section 7 of this Agreement, or (iv)
Section 6 of the Security Agreement; or fails to perform or observe any covenant
or other agreement contained in(b) any of (i) Sections 5.1, or 5.13 of this
Agreement, and such failure continues for a period of three (3) Business Days
after the earlier of (ii) the date on which such failure shall first become
known to any officer of any Borrower or (iii) the date on which written notice
thereof is given to any Borrower by Agent; or fails to perform or observe any
covenant or other agreement contained in(c) any of Sections 5.3 (other than with
respect to existence of each Loan Party and each Specified Affiliate, in its
jurisdiction of organization), 5.4, 5.5, 5.8, 5.12 and 5.15 of this Agreement
and such failure continues for a period of ten (10) days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower or (ii) the date on which written notice thereof is given to any
Borrower by Agent; or fails to perform or observe any covenant or other
agreement contained in(d) this Agreement, or in any of the other Loan Documents,
in each case, other than any such covenant or agreement that is the subject of
another provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of thirty (30)
days after the earlier of (i) the date on which such failure shall first become
known to any officer of any Borrower or (ii) the date on which written notice
thereof is given to any Borrower by Agent;. If one or more judgments, orders, or
awards for the payment of money involving8.3 an aggregate amount of $5,000,000,
or more (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of thirty (30) consecutive days at any time after the entry of any such
judgment, order, or award during which (i) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (ii) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award; If an Insolvency Proceeding is commenced by a Loan
Party or, any of its8.4 Subsidiaries or any Specified Affiliate; If an
Insolvency Proceeding is commenced against a Loan Party or any of its8.5
Subsidiaries, or Holdings (or Lion, prior to the effectiveness of a Permitted
Lion RPA Termination) and any of the following events occur: (a) such Loan
Party, Holdings, Lion (prior to the effectiveness of a Permitted Lion RPA
Termination), or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within sixty (60) calendar days of the date of the filing
thereof, (d) an interim trustee is appointed to take possession of all or any
substantial portion of the properties or assets 61



--------------------------------------------------------------------------------



 
[refiningablamendment9291091.jpg]
of, or to operate all or any substantial portion of the business of, Holdings,
Lion (prior to the effectiveness of a Permitted Lion RPA Termination), such Loan
Party or its Subsidiary, or (e) an order for relief shall have been issued or
entered therein; If a Loan Party or any of its Subsidiaries is prevented by
court order, enjoined,8.6 restrained, or in any way prevented from continuing to
conduct all or any material part of the business affairs of Parent and its
Subsidiaries, taken as a whole, for more than thirty (30) days; provided,
however that during the period prior to the passage of such thirtieth (30th) day
(the “Interruption Term”) (a) Borrowers shall not request and Agent, Lenders and
Issuing Bank shall not make or provide, as applicable, any Advances, Letters of
Credit or other financial accommodations, and (b) all proceeds of Collateral,
including collections in respect of Accounts, shall be retained by Agent and
applied to the outstanding Obligations and after such application, held as cash
collateral for any other Obligations that are not then due and payable under the
Loan Documents; If there is a default in one or more agreements to which a Loan
Party or any of its8.7 Subsidiaries is a party with one or more third Persons as
an obligor or guarantor with respect to Indebtedness of Holdings or any of its
Subsidiaries involving an aggregate amount of $2,000,000 or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Holdings’ or its Subsidiary’s obligations
thereunder; If any Subordinated Working Capital Credit Document shall cease to
be in full8.8 force and effect in all material respects or the validity or
enforceability thereof is disaffirmed by or on behalf of any party thereto; If
any Subordinated Debt Document shall cease to be in full force and effect in
all8.9 material respects or the validity or enforceability thereof is
disaffirmed by or on behalf of any subordinated lender party thereto, or any
Obligations fail to constitute “Senior Indebtedness” for purposes of the
applicable Subordinated Debt Document, or all or any part of the Permitted
Subordinated Indebtedness is accelerated, declared to be due and payable, or is
required to be prepaid or redeemed, in each case prior to the stated maturity
thereof, or the holder of any Permitted Subordinated Indebtedness shall breach
the terms of any subordination agreement with Agent or Lenders; If any warranty,
representation, certificate, statement, or Record made herein or in8.10 any
other Loan Document or delivered in writing to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof; If (a) the obligation of any Guarantor under the Guaranty is
limited or terminated8.11 by operation of law or limited, terminated or
contested by such Guarantor (other than in accordance with the terms of this
Agreement or such Guaranty), (b) any obligation of guaranty by Holdings in favor
of Agent for the benefit of Lenders is limited or terminated by operation of law
or limited, terminated or contested by Holdings (other than in accordance with
the terms thereof) 62



--------------------------------------------------------------------------------



 
[refiningablamendment9291092.jpg]
or (c) prior to the effectiveness of a Permitted Lion RPA Termination, any
obligation of guaranty by Lion in favor of Agent for the benefit of Lenders is
limited or terminated by operation of law or limited, terminated or contested by
Lion (other than in accordance with the terms thereof); If the Security
Agreement, the Pledge Agreement or any other Loan Document8.12 that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on the Collateral covered thereby (except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement); The validity or enforceability of any Loan Document shall at any
time for any8.13 reason be declared to be null and void, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document; or
Prior to the effectiveness of a Permitted Lion RPA Termination, the occurrence
of8.14 any default under the Receivables Purchase Agreement or if the
Receivables Purchase Agreement shall at any time cease to be in full force and
effect or the validity or enforceability thereof is disaffirmed by or on behalf
of any party thereto, or a proceeding shall be commenced by Lion, a Loan Party
or its Subsidiaries, or by any Governmental Authority having jurisdiction over
Lion, a Loan Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof. RIGHTS AND REMEDIES.9. Rights and Remedies. Upon the
occurrence and during the continuation of an9.1 Event of Default, Agent may,
and, at the instruction of the Required Lenders, shall, in each case by written
notice to Administrative Borrower and in addition to any other rights or
remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following on behalf of the Lender
Group: declare the Obligations, whether evidenced by this Agreement or by any
of(a) the other Loan Documents immediately due and payable, whereupon the same
shall become and be immediately due and payable, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrowers; and declare the Commitments terminated,
whereupon the Commitments shall(b) immediately be terminated together with any
obligation of any Lender hereunder to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit. The foregoing to the contrary
notwithstanding, upon the occurrence of any Event of Default described in
Section 8.4 or Section 8.5, in addition to the remedies set forth above, without
any notice to Borrowers or any other Person or any act by the Lender Group, the
Commitments shall automatically terminate and the Obligations then outstanding,
together with all accrued and unpaid interest thereon and all fees and all other
amounts due under this 63



--------------------------------------------------------------------------------



 
[refiningablamendment9291093.jpg]
Agreement and the other Loan Documents, shall automatically and immediately
become due and payable, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by Parent and Borrowers. Remedies
Cumulative. The rights and remedies of the Lender Group under this9.2 Agreement,
the other Loan Documents, and all other agreements shall be cumulative. The
Lender Group shall have all other rights and remedies not inconsistent herewith
as provided under the Code, by law, or in equity. No exercise by the Lender
Group of one right or remedy shall be deemed an election, and no waiver by the
Lender Group of any Event of Default shall be deemed a continuing waiver. No
delay by the Lender Group shall constitute a waiver, election, or acquiescence
by it. WAIVERS; INDEMNIFICATION.10. Demand; Protest; etc. Each Loan Party waives
demand, protest, notice of10.1 protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by the Lender Group on which a Borrower may in any way be
liable. The Lender Group’s Liability for Collateral. Each Loan Party hereby
agrees10.2 that: (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
Indemnification. Each Borrower shall pay, indemnify, defend, and hold the10.3
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all losses, claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided, that, Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Parent’s,
Borrowers’ and their Subsidiaries’ compliance with the terms of the Loan
Documents (provided, however, that, the indemnification in this clause (a) shall
not extend to (i) disputes solely between or among Lenders or (ii) disputes
solely between or among Lenders and their respective Affiliates; it being
understood and agreed that the indemnification in this clause (a) shall extend
to disputes between or among Agent on the one hand, and one or more Lenders, or
one or more 64



--------------------------------------------------------------------------------



 
[refiningablamendment9291094.jpg]
of their Affiliates, on the other hand), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by a Borrower or any
of its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of a
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines pursuant to a non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON. Waiver of Consequential Damages, Etc. To the fullest extent
permitted by 10.4 applicable law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnified Person, on any theory of liability, for
special, punitive, exemplary, indirect, or consequential damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance, Term Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnified Person through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages that a court of competent
jurisdiction finally determines pursuant to a non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. Survival. The provisions of this Section 10 shall survive the
termination of this 10.5 Agreement and the repayment of the Obligations.
NOTICES.11. Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing may be
sent by overnight courier, electronic mail (at such email addresses as a party
may designate in accordance herewith), or 65



--------------------------------------------------------------------------------



 
[refiningablamendment9291095.jpg]
telefacsimile. In the case of notices or demands to Parent, Borrowers or Agent,
as the case may be, they shall be sent to the respective address set forth
below: If to Parent or Borrowers: DELEK REFINING, LTD. c/o Delek Refining, Inc.
7102 Commerce Way Brentwood, Tennessee 37027 Attn: General Counsel Fax No.:
615-435224-12906362 with copies to: BASS, BERRY & SIMS PLC 150 Third Avenue
South, Suite 2800 Nashville, Tennessee 37201 Attn: Susan W. Foxman, Esq. Fax
No.: 615-742-2785 If to Agent: WELLS FARGO BANK, NATIONAL ASSOCIATION 1100
Abernathy Road, Suite 1600 Atlanta, Georgia 30328 Attn: Business Finance Manager
Fax No.: 770866-804358-07850879 with copies to: OTTERBOURG P.C. 230 Park
AvenueRIEMER & BRAUNSTEIN LLP Seven Times Square, Suite 2506 New York, New York
1016910036 Attn: Lon M. Singer, Esq. Fax No.: 212-682719-61040140 Any party
hereto may change the address at which they are to receive notices hereunder, by
notice in writing in the foregoing manner given to the other party. All notices
or demands sent in accordance with this Section 11 shall be deemed received on
the date of actual receipt; provided, that, (a) notices by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient) and (b) notices
by electronic mail shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment). CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.12. THE VALIDITY OF
THIS AGREEMENT AND THE OTHER(a) LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN 66



--------------------------------------------------------------------------------



 
[refiningablamendment9291096.jpg]
ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE PARTIES
AGREE THAT ALL ACTIONS OR(b) PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT, ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT, GUARANTORS AND BORROWERS AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b). TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE(c) LAW, EACH OF PARENT, GUARANTORS AND BORROWERS
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF PARENT, GUARANTORS AND BORROWERS AND EACH MEMBER OF
THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT. ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS.13. Assignments and Participations.13.1 With the prior written
consent of Borrowers, which consent of Borrowers(a) shall not be unreasonably
withheld, delayed or conditioned, and shall not be required (i) if an Event of
Default has occurred and is continuing, (ii) in connection with the syndication
of the Commitments and the Obligations by Wells Fargo to the initial Lenders
party hereto as of the date hereof (the “Primary Syndication”); provided, that,
Wells Fargo shall consult with 67



--------------------------------------------------------------------------------



 
[refiningablamendment9291097.jpg]
Borrowers in connection with such Primary Syndication (it being understood that
in no event shall Wells Fargo be required to obtain Borrowers’ consent with
respect to any assignment made in connection with such Primary Syndication)),
and (ii) in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender (except, in each case, to a
Defaulting Lender or its Affiliates, which assignment shall not be permitted)
and with the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”; provided, however, that, no Loan Party, Affiliate of a
Loan Party, Defaulting Lender, or Affiliate of a Defaulting Lender shall be
permitted to become an Assignee) all or any portion of the Obligations, the
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by Agent) of
$5,000,000 (except such minimum amount shall not apply to (A) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(B) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that, Borrowers and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until (1)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrowers and Agent by such Lender and the Assignee, (2) such Lender and its
Assignee have delivered to Borrowers and Agent an Assignment and Acceptance and
Agent has notified the assigning Lender of its receipt thereof in accordance
with Section 13.1(b), and (3) unless waived by Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500. From and after the date that Agent notifies the assigning
Lender (with a(b) copy to Administrative Borrower) that it has received an
executed Assignment and Acceptance and, if applicable, payment of the required
processing fee, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that, nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a). By executing and delivering an
Assignment and Acceptance, the assigning(c) Lender thereunder and the Assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this 68



--------------------------------------------------------------------------------



 
[refiningablamendment9291098.jpg]
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender. Immediately upon
Agent’s receipt of the required processing fee, if(d) applicable, and delivery
of notice to the assigning Lender pursuant to Section 13.1(b), this Agreement
shall be deemed to be amended to the extent, but only to the extent, necessary
to reflect the addition of the Assignee and the resulting adjustment of the
Commitments arising therefrom. The Commitment allocated to each Assignee shall
reduce such Commitments of the assigning Lender pro tanto. Any Lender may at any
time sell to one or more commercial banks,(e) financial institutions, or other
Persons (a “Participant”) participating interests in all or any portion of its
Obligations, its Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents;
provided, however, that, (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Commitments, and
the other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) change the amount or due dates of scheduled principal 69



--------------------------------------------------------------------------------



 
[refiningablamendment9291099.jpg]
repayments or prepayments or premiums, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Borrowers or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by Lenders
among themselves. In connection with any such assignment or participation or
proposed(f) assignment or participation or any grant of a security interest in,
or pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Parent, its
Subsidiaries and their respective businesses. Any other provision in this
Agreement notwithstanding, any Lender may at(g) any time create a security
interest in, or pledge, all or any portion of its rights under and interest in
this Agreement in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law. Agent (as a non-fiduciary
agent on behalf of Borrowers) shall maintain, or(h) cause to be maintained, a
register (the “Register”) on which it enters the name and address of each Lender
as the registered owner of its Commitment (and the principal amount thereof and
stated interest thereon) held by such Lender (each a “Registered Loan”). Other
than in connection with an assignment by a Lender of all or any portion of its
Commitment to an Affiliate of such Lender or a Related Fund of such Lender (i) a
Registered Loan (and the registered note, if any, evidencing the same) may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register (and each registered note shall expressly so provide) and
(ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrowers shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Commitment to an Affiliate of such Lender or a Related Fund of
such Lender, and which assignment is not recorded 70



--------------------------------------------------------------------------------



 
[refiningablamendment9291100.jpg]
in the Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register. In the event that a Lender sells
participations in the Registered Loan, such(i) Lender, as a non-fiduciary agent
on behalf of Borrowers, shall maintain (or cause to be maintained) a register on
which it enters the name of all participants in the Registered Loans held by it
(and the principal amount (and stated interest thereon) of the portion of such
Registered Loans that is subject to such participations) (the “Participant
Register”). A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register. Agent shall make
a copy of the Register (and each Lender shall make a(j) copy of its Participant
Register in the extent it has one) available for review by Borrowers from time
to time as Borrowers may reasonably request. Successors. This Agreement shall
bind and inure to the benefit of the respective13.2 successors and assigns of
each of the parties; provided, however, that, Borrowers may not assign this
Agreement or any rights or duties hereunder without Lenders’ prior written
consent and any prohibited assignment shall be absolutely void ab initio. No
consent to assignment by Lenders shall release Borrowers from their Obligations.
A Lender may assign this Agreement and the other Loan Documents and its rights
and duties hereunder and thereunder pursuant to Section 13.1 and, except as
expressly required pursuant to Section 13.1, no consent or approval by Borrowers
is required in connection with any such assignment. AMENDMENTS; WAIVERS.14.
Amendments and Waivers.14.1 No amendment, waiver or other modification of any
provision of this(a) Agreement or any other Loan Document (other than Bank
Product Agreements or the Fee Letter), and no consent with respect to any
departure by Parent or Borrowers therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing
and(i) signed by all of Lenders directly affected thereby and the Loan Parties
that are party thereto, do any of the following: increase the amount of or
extend the expiration date of any(A) Commitment of any Lender, 71



--------------------------------------------------------------------------------



 
[refiningablamendment9291101.jpg]
postpone or delay any date fixed by this Agreement or any(B) other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document, reduce the principal of, or the rate of interest
on, any loan(C) or other extension of credit hereunder, or reduce any fees or
other amounts payable hereunder or under any other Loan Document (except in
connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders), amend or
modify this Section or any provision of this(D) Agreement providing for consent
or other action by all Lenders, other than as permitted by Section 15.12, (i)
release Agent’s(E) Lien in and to any of the Collateral and (ii) other than such
Liens as may be expressly permitted in the definition of “Permitted Liens”,
subordinate Agent’s Lien in and to any of the Collateral, amend any of the
provisions of Section 2.4(b)(i) or (ii), or(F) amend Section 13.1(a) to permit a
Loan Party or an(G) Affiliate of a Loan Party to be permitted to become an
Assignee; no such waiver, amendment, or consent shall, unless in writing and(ii)
signed by Co-Collateral Agents, Supermajority Lenders and the Loan Parties that
are party thereto, change the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Purchased
Factored Accounts, Eligible Petroleum Inventory, Eligible Petroleum
Inventory-Not-Received, Eligible Petroleum Asphalt Inventory, Eligible Positive
Exchange Agreement, Paid But Unexpired Standby Letters of Credit, Bank Product
Reserve or Dilution Reserve) that are used in such definition to the extent that
any such change results in more credit being made available to Borrowers based
upon the Borrowing Base, but not otherwise, or the definition of Maximum
Revolver Amount; no such waiver, amendment, or consent shall, unless in writing
and(iii) signed by all of Lenders, do any of the following: change the
definition of “Required Lenders”, “Required(A) Advances Lenders”, “Required Term
Loan Lenders”, Supermajority Lenders” or “Pro Rata Share”, other than in
connection with a merger, liquidation,(B) dissolution or sale of such Person
expressly permitted by the terms hereof or the other Loan Documents, release
Borrowers or any Guarantor from any obligation for the payment of money or
consent to the assignment or transfer by Borrowers or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents; no such
waiver, amendment, or consent shall, unless in writing and(iv) signed by the
Required Lenders (including the Co-Collateral Agents), permit any amendment,
modification or change to the Receivables Purchase Agreement unless such
amendment, 72



--------------------------------------------------------------------------------



 
[refiningablamendment9291102.jpg]
modification, or change could not, individually or in the aggregate, reasonably
be expected to be adverse to the interests of Agent, Co-Collateral Agents or
Lenders, as determined by Agent, no such waiver, amendment, or consent shall,
unless in writing and(v) signed by the Required Advances Lenders waive any
condition set forth in Section 3.2 in connection with the obligation to make any
Advances (it being understood and agreed that any amendment or waiver of, or any
consent with respect to, any provision of this Agreement (other than any waiver
expressly relating to Section 3.2) or any other Loan Document, including any
amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of a condition set forth in Section 3.2), no such
waiver, amendment, or consent shall, unless in writing and(vi) signed by
Supermajority Term Loan Lenders and each of the Co-Collateral Agents, waive any
condition set forth in Section 3.2 in connection with the obligation to make any
Term Loans (it being understood and agreed that any amendment or waiver of, or
any consent with respect to, any provision of this Agreement (other than any
waiver expressly relating to Section 3.2) or any other Loan Document, including
any amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of a condition set forth in Section 3.2), no such
waiver, amendment, or consent shall, unless in writing and(vii) signed by the
Required Advance Lenders, the Co-Collateral Agents and, prior to the full and
final payment and satisfaction of all Obligations in respect of the Term Loan,
the Required Term Loan Lenders, and Co-Collateral Agents: amend, modify or waive
the definition of the term “Change(A) of Control”, during any period in which
Term Loan Commitments are (B) outstanding or any Obligations in respect of the
Term Loan are outstanding, amend, modify or waive the terms of Section 7 or
Schedule 7 hereof in any manner or respect, (viii) during any period after the
which Term Loan Commitments have been terminated and all Obligations in respect
of the Term Loan have been fully and finally paid and satisfied, no such waiver,
amendment, or consent shall, unless in writing and signed by the Required
Advance Lenders and Co-Collateral Agents, amend Schedule 7, No amendment,
waiver, modification, or consent shall amend, modify, or(b) waive (i) the
definition of, or any of the terms or provisions of, the Fee Letter, without the
written consent of Agent and Borrowers (and shall not require the written
consent of any of Lenders), and (ii) any provision of Section 15 pertaining to
Agent, or any other rights or duties of Agent under this Agreement or the other
Loan Documents, without the written consent of Agent, Borrowers, and the
Required Lenders, No amendment, waiver, modification, or consent shall amend,
modify, or(c) waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan 73



--------------------------------------------------------------------------------



 
[refiningablamendment9291103.jpg]
Documents, without the written consent of Issuing Lender, Agent, Borrowers, and
the Required Advances Lenders; provided, that, only the written consent of Agent
and each Issuing Lender that has issued any then outstanding Letters of Credit,
or then proposes to issue one or more Letters of Credit that would cause the
outstanding principal amount of Letters of Credit to exceed the maximum amount
set forth in Section 2.11(a)(1), and Borrowers shall be required for any such
amendment, waiver, modification, or consent in respect of Section 2.11(a)(1), No
amendment, waiver, modification, or consent shall amend, modify, or(d) waive any
provision of this Agreement or the other Loan Documents pertaining to Swing Line
Lender, or any other rights or duties of Swing Line Lender under this Agreement
or the other Loan Documents, without the written consent of Swing Line Lender,
Agent, Borrowers, and the Required Advances Lenders, No amendment, waiver,
modification, or consent shall amend, modify, or(e) waive any provision of this
Agreement or the other Loan Documents pertaining to a Co-Collateral Agent, or
any other rights of a Co-Collateral Agent under this Agreement or the other Loan
Documents, without the written consent of such Co-Collateral Agent; Anything in
this Section 14.1 to the contrary notwithstanding, (i) any(f) amendment,
modification, elimination, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Loan Parties, shall not require
consent by or the agreement of any Loan Party, and (ii) any amendment, waiver,
modification, elimination, or consent of or with respect to any provision of
this Agreement or any other Loan Document may be entered into without the
consent of, or over the objection of, any Defaulting Lender; For purposes of
voting or consenting to matters with respect to this(g) Agreement or the other
Loan Documents and determining Pro Rata Shares, a Defaulting Lender shall not be
deemed to be a “Lender” and its Commitment shall be deemed to be zero (0);
Replacement of Certain Lenders.14.2 If (i) any action to be taken by the Lender
Group or Agent hereunder(a) requires the unanimous consent, authorization, or
agreement of any Lender directly adversely affected thereby and if such action
has received the consent, authorization, or agreement of the Required Lenders,
Required Advances Lenders or Required Term Lenders, as applicable, but not such
greater number of Lenders as may be required by Section 14.1 or (ii) any Lender
makes a claim for compensation under Section 16 then Borrowers or Agent, upon at
least five (5) Business Days prior irrevocable notice, may permanently replace
any Lender (a “Holdout Lender”) that failed to give its consent, authorization,
or agreement or made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Holdout Lender or Tax Lender, as applicable, shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender or Tax Lender, as applicable, shall specify an effective date for
such replacement, which date shall not be later than fifteen (15) Business Days
after the date such notice is given. 74



--------------------------------------------------------------------------------



 
[refiningablamendment9291104.jpg]
Prior to the effective date of such replacement, the Holdout Lender and(b) each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Letters of
Credit) without any premium or penalty of any kind whatsoever. If the Holdout
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, the Holdout Lender
shall be deemed to have executed and delivered such Assignment and Acceptance.
The replacement of any Holdout Lender shall be made in accordance with the terms
of Section 13.1. Until such time as the Replacement Lenders shall have acquired
all of the Obligations, the Commitments, and the other rights and obligations of
the Holdout Lender hereunder and under the other Loan Documents, the Holdout
Lender shall remain obligated to make the Holdout Lender’s Pro Rata Share of
Advances, Term Loans, and to purchase a participation in each Letter of Credit,
in an amount equal to its Pro Rata Share of such Letters of Credit. No Waivers;
Cumulative Remedies. No failure by Agent or any Lender to14.3 exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Agent or any Lender in exercising the same, will operate as a waiver
thereof. No waiver by Agent or any Lender will be effective unless it is in
writing, and then only to the extent specifically stated. No waiver by Agent or
any Lender on any occasion shall affect or diminish Agent’s and each Lender’s
rights thereafter to require strict performance by Parent and Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have. AGENT; THE LENDER
GROUP.15. Appointment and Authorization of Agent. Each Lender hereby designates
and15.1 appoints Wells Fargo as its agent under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to authorize) Agent to act as the secured
party under each of the Loan 75



--------------------------------------------------------------------------------



 
[refiningablamendment9291105.jpg]
Documents that create a Lien on any item of Collateral. Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Parent and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Parent and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to Parent
or its Subsidiaries, the Obligations, the Collateral, the Collections of Parent
and its Subsidiaries, or otherwise related to any of same as provided in the
Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents. Delegation of Duties. Agent
may execute any of its duties under this Agreement15.2 or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct. Liability of Agent. None of the
Agent-Related Persons shall (a) be liable for any15.3 action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (b) be responsible in any manner to any of
Lenders (or Bank Product Providers) for any recital, statement, representation
or warranty made by Parent or any of its Subsidiaries or Affiliates, or any
officer or director thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Parent or its Subsidiaries or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lenders (or Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries. Reliance by Agent. Agent shall be
entitled to rely, and shall be fully protected in15.4 relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram, 76



--------------------------------------------------------------------------------



 
[refiningablamendment9291106.jpg]
telefacsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless Agent
shall first receive such advice or concurrence of Lenders as it deems
appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by Lenders (and, if it so elects,
the Bank Product Providers) against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of Lenders
(and Bank Product Providers). Notice of Default or Event of Default. Agent shall
not be deemed to have15.5 knowledge or notice of the occurrence of any Default
or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of Lenders and, except with respect to Events of Default of which Agent
has actual knowledge, unless Agent shall have received written notice from a
Lender or Borrowers referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify Lenders of its receipt of any such notice or of any Event
of Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4 Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that, unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable. Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that15.6 none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Parent and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider). Each Lender
represents (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to represent) to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such due diligence, documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers or any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to represent) that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, 77



--------------------------------------------------------------------------------



 
[refiningablamendment9291107.jpg]
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to Lenders by Agent, Agent shall not have any
duty or responsibility to provide any Lender (or Bank Product Provider) with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrowers or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges (and by its acceptance of
the benefits of the Loan Documents, each Bank Product Provider shall be deemed
to acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrowers, its Affiliates
or any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement). Costs and Expenses; Indemnification. Agent may incur and pay
Lender Group15.7 Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys’
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Parent and its Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by Parent or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that, no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent. 78



--------------------------------------------------------------------------------



 
[refiningablamendment9291108.jpg]
Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to,15.8 issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by its acceptance of the
benefits of the Loan Documents, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding Parent or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Parent, Borrowers or such other Person and that prohibit the disclosure
of such information to Lenders (or Bank Product Providers), and Lenders
acknowledge (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.
Successor Agent. Agent may resign as Agent upon thirty (30) days prior
written15.9 notice to Lenders (unless such notice is waived by the Required
Lenders) and Borrowers (unless such notice is waived by Borrowers) and without
any notice to the Bank Product Providers. If Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
Lenders (and the Bank Product Providers). If, at the time that Agent’s
resignation is effective, it is acting as the Issuing Lender or the Swing Line
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Line Lender, as applicable, and it shall
automatically be relieved of any further obligation to issue Letters of Credit,
to cause the Underlying Issuer to issue Letters of Credit, or to make Swing
Loans. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Borrowers, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is thirty (30) days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as Lenders appoint a
successor Agent as provided for above. Co-Collateral Agent Determinations;
Successor Co-Collateral Agents.15.10 79



--------------------------------------------------------------------------------



 
[refiningablamendment9291109.jpg]
Each reference in this Agreement to any action, determination, decision,(a)
consent, approval, satisfaction, acceptance, exercise of discretion or other act
of, by or with respect to “Co-Collateral Agents” shall be deemed to refer to
such action, determination, decision, consent, approval, satisfaction,
acceptance, exercise of discretion or other act of or by the Co-Collateral
Agents taken, made or exercised, as the case may be, on the basis of the more
conservative credit judgment of the two Co-Collateral Agents. Any Co-Collateral
Agent may resign as Co-Collateral Agent upon thirty(b) (30) days prior written
notice to Lenders (unless such notice is waived by the Required Lenders) and
Borrowers (unless such notice is waived by Borrowers) and without any notice to
the Bank Product Providers. If a Co-Collateral Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Co-Collateral Agent for Lenders. If no successor Co-Collateral Agent is
appointed prior to the effective date of the resignation of a Co-Collateral
Agent, Agent may appoint, after consulting with Lenders and Borrowers, a
successor Co-Collateral Agent. If a Co-Collateral Agent has materially breached
or failed to perform any material provision of this Agreement or of applicable
law, the Required Lenders may agree in writing to remove and replace such
Co-Collateral Agent with a successor Co-Collateral Agent from among Lenders with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Co-Collateral Agent hereunder, such successor Co-Collateral Agent
shall succeed to all the rights, powers, and duties of the retiring
Co-Collateral Agent and the term “Co-Collateral Agent” shall include such
successor Co-Collateral Agent and the retiring Co-Collateral Agent’s
appointment, powers, and duties as a Co-Collateral Agent shall be terminated.
After any retiring Co-Collateral Agent’s resignation hereunder as a
Co-Collateral Agent, the provisions of Section 15 applicable to it shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
a Co-Collateral Agent under this Agreement. If no successor Co-Collateral Agent
has accepted appointment as a Co-Collateral Agent by the date which is thirty
(30) days following a retiring Co-Collateral Agent’s notice of resignation, the
retiring Co-Collateral Agent’s resignation shall nevertheless thereupon become
effective and Lenders shall perform all of the duties of Co-Collateral Agent
hereunder until such time, if any, as Lenders appoint a successor Co-Collateral
Agent as provided for above. Lender in Individual Capacity. Any Lender and its
respective Affiliates may15.11 make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by its acceptance of the benefits of the
Loan Documents, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Parent or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
Parent, Borrowers or such other Person and that prohibit the disclosure of such
information to Lenders, and Lenders acknowledge (and by its acceptance of the
benefits of the Loan Documents, each Bank Product 80



--------------------------------------------------------------------------------



 
[refiningablamendment9291110.jpg]
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them. Collateral
Matters.15.12 The Lenders hereby irrevocably authorize (and by its acceptance of
the(a) benefits of the Loan Documents, each Bank Product Provider shall be
deemed to authorize) Agent to release any Lien on any Collateral and, subject to
the terms thereof, terminate any guarantees, in each case (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrowers
certify to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Parent or its Subsidiaries owned
no interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. The Lenders hereby irrevocably authorize (and by its acceptance of
the benefits of the Loan Documents, each Bank Product Provider shall be deemed
to authorize) Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Agent under the provisions of the Code, including pursuant to Sections 9-610 or
9-620 of the Code, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (A) if the release is of all or substantially all of the
Collateral, all of Lenders (without requiring the authorization of the Bank
Product Providers), or (B) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrowers at any time, Lenders will (and is so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.12;
provided, however, that, (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrowers in respect of) all interests retained by
Borrowers, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. The Lenders further hereby irrevocably
authorize (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to authorize) Agent, at its option and in
its sole discretion, to: (x) subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness and (y)
release any Lien with respect to Equipment only, upon the full and final payment
and satisfaction of all Obligations in respect of the Term Loan. 81



--------------------------------------------------------------------------------



 
[refiningablamendment9291111.jpg]
Agent shall have no obligation whatsoever to any of Lenders (or the Bank(b)
Product Providers) to assure that the Collateral exists or is owned by Parent or
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of Lenders and that Agent shall have no other duty or liability whatsoever
to any Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise provided herein. Restrictions on Actions by Lenders; Sharing of
Payments.15.13 Each of the Lenders agrees that it shall not, without the express
written(a) consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Parent or its Subsidiaries or
any deposit accounts of Parent or its Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrowers or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
If, at any time or times any Lender shall receive (i) by payment,(b)
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(i) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among Lenders in accordance with their Pro Rata Shares; provided, however,
that, to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment. Agency for
Perfection. Agent hereby appoints each other Lender (and each Bank15.14 Product
Provider) as its agent (and each Lender hereby accepts (and by its acceptance of
the benefits of the Loan Documents, each Bank Product Provider shall be deemed
to accept) such appointment) for the purpose of perfecting Agent’s Liens in
assets which, in accordance with Article 8 or Article 9, as applicable, of the
Code can be perfected by possession or control. 82



--------------------------------------------------------------------------------



 
[refiningablamendment9291112.jpg]
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions. Payments by Agent to Lenders. All payments to be made
by Agent to Lenders15.15 (or Bank Product Providers) shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations. Concerning the Collateral and Related Loan Documents. Each member
of the15.16 Lender Group authorizes and directs Agent and Co-Collateral Agents
to enter into this Agreement and the other Loan Documents. Each member of the
Lender Group agrees (and by its acceptance of the benefits of the Loan
Documents, each Bank Product Provider shall be deemed to agree) that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent and Co-Collateral
Agents, as the case may be, of its or their powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of Lenders (and such Bank Product Provider). Audits and
Examination Reports; Confidentiality; Disclaimers by Lenders; 15.17 Other
Reports and Information. By becoming a party to this Agreement, each Lender: is
deemed to have requested that Agent furnish such Lender, promptly(a) after it
becomes available, a copy of each field audit or examination report respecting
Parent or its Subsidiaries (each a “Report” and collectively, “Reports”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports, expressly agrees and acknowledges that Agent does not (i)
make any(b) representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report, expressly
agrees and acknowledges that the Reports are not comprehensive(c) audits or
examinations, that Agent or other party performing any audit or examination will
inspect only specific information regarding Parent and its Subsidiaries and will
rely significantly upon Parent’s, Borrowers’ and their respective Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel, agrees
to keep all Reports and other material, non-public information(d) regarding
Parent, Borrowers and their respective Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9 and without limiting the generality of any other
indemnification provision(e) contained in this Agreement, agrees: (i) to hold
Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
83



--------------------------------------------------------------------------------



 
[refiningablamendment9291113.jpg]
credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender. In addition to the foregoing: (A) any Lender
may from time to time request of Agent in writing that Agent provide to such
Lender a copy of any report or document provided by Parent, any Borrower or any
of their respective Subsidiaries to Agent that has not been contemporaneously
provided by Parent, Borrowers or such Subsidiary to such Lender, and, upon
receipt of such request, Agent promptly shall provide a copy of same to such
Lender, (B) to the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from Parent,
Borrowers or their respective Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Parent, Borrowers or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (C) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender. Several Obligations; No Liability.
Notwithstanding that certain of the Loan15.18 Documents now or hereafter may
have been or will be executed only by or in favor of Agent in its capacity as
such, and not by or in favor of Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to Borrowers or
any other Person for any failure by any other Lender (or Bank Product Provider)
to fulfill its obligations to make credit available hereunder, nor to advance
for such Lender (or Bank Product Provider) or on its behalf, nor to take any
other action on behalf of such Lender (or Bank Product Provider) hereunder or in
connection with the financing contemplated herein. WITHHOLDING TAXES.16. All
payments made by Borrowers hereunder or under any note or other(a) Loan Document
will be made without setoff, counterclaim, or other defense. In addition, all
such payments will be made free and clear of, and without deduction or
withholding for, any present or future Taxes, and in the event any deduction or
withholding of Taxes is required, Borrowers 84



--------------------------------------------------------------------------------



 
[refiningablamendment9291114.jpg]
shall comply with the next sentence of this Section 16(a). If any Taxes are so
levied or imposed, Borrowers agree to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16(a) after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein; provided,
however, that, Borrowers shall not be required to increase any such amounts if
the increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers. Borrowers
agree to pay any present or future stamp, value added or(b) documentary taxes or
any other excise or property taxes, charges, or similar levies that arise from
any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document. If a Lender or Participant is entitled to claim an
exemption or reduction(c) from United States withholding tax, such Lender or
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to Lender granting the participation only) one of the
following before receiving its first payment under this Agreement: if such
Lender or Participant is entitled to claim an exemption from(i) United States
withholding tax pursuant to the portfolio interest exception, (A) a statement of
Lender or Participant, signed under penalty of perjury, that it is not a (I) a
“bank” as described in Section 881(c)(3)(A) of the IRC, (II) a ten (10%) percent
shareholder of Borrowers (within the meaning of Section 87l(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrowers within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments); if such
Lender or Participant is entitled to claim an exemption(ii) from, or a reduction
of, withholding tax under a United States tax treaty, a properly completed and
executed copy of IRS Form W-8BEN; if such Lender or Participant is entitled to
claim that interest paid(iii) under this Agreement is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Lender, a properly completed and executed copy of IRS Form
W-8ECI; if such Lender or Participant is entitled to claim that interest
paid(iv) under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-81MY (with proper attachments); or a
properly completed and executed copy of any other form or(v) forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United 85



--------------------------------------------------------------------------------



 
[refiningablamendment9291115.jpg]
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax. Each Lender or Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Agent (or, in the case of a
Participant, to Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction. If a Lender or Participant claims an exemption from withholding tax
in a(d) jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to Lender granting the participation only) any such form
or forms, as may be required under the laws of such jurisdiction as a condition
to exemption from, or reduction of, foreign withholding or backup withholding
tax before receiving its first payment under this Agreement, but only if such
Lender or such Participant is legally able to deliver such forms; provided,
however, that, nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction. If a Lender or Participant claims exemption from, or
reduction of,(e) withholding tax and such Lender or Participant sells, assigns,
grants a participation in, or otherwise transfers all or part of the Obligations
of Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to Lender
granting the participation only) of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Borrowers agree that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
If a Lender or a Participant is entitled to a reduction in the applicable(f)
withholding tax, Agent (or, in the case of a Participant, to Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to Lender granting the participation), then Agent (or, in the case
of a Participant, to Lender granting the participation) may withhold from any
interest payment to such Lender or such Participant not providing such forms or
other documentation an amount equivalent to the applicable withholding tax. 86



--------------------------------------------------------------------------------



 
[refiningablamendment9291116.jpg]
If the Internal Revenue Service or any other Governmental Authority of(g) the
United States or other jurisdiction asserts a claim that Agent (or, in the case
of a Participant, to Lender granting the participation) did not properly
withhold tax from amounts paid to or for the account of any Lender or any
Participant due to a failure on the part of Lender or any Participant (because
the appropriate form was not delivered, was not properly executed, or because
such Lender failed to notify Agent (or such Participant failed to notify Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to Lender granting the participation), as tax
or otherwise, including penalties and interest, and including any taxes imposed
by any jurisdiction on the amounts payable to Agent (or, in the case of a
Participant, to Lender granting the participation only) under this Section 16
together with all costs and expenses (including attorneys’ fees and expenses).
The obligation of Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent. If Agent or a Lender determines, in its sole discretion, that it has
received a(h) refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that, Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrowers or any other Person. GENERAL PROVISIONS.17.
Effectiveness. This Agreement shall be binding and deemed effective when17.1
executed by Parent, Borrowers, Agent, and each Lender whose signature is
provided for on the signature pages hereof and Agent shall have received
counterparts of each such signature page. Section Headings. Headings and numbers
have been set forth herein for17.2 convenience only. Unless the contrary is
compelled by the context, everything contained in each Section applies equally
to this entire Agreement. Interpretation. Neither this Agreement nor any
uncertainty or ambiguity herein17.3 shall be construed against the Lender Group
or Parent or Borrowers, whether under any rule of construction or otherwise. On
the contrary, this Agreement has been reviewed by all parties and 87



--------------------------------------------------------------------------------



 
[refiningablamendment9291117.jpg]
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto. Severability of Provisions. Each provision of this Agreement shall be
severable17.4 from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. Bank Product
Providers. Each Bank Product Provider shall be deemed a third17.5 party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of providing a Bank Product, each Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent; it being understood
and agreed that the rights and benefits of each Bank Product Provider under the
Loan Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are owing to any Bank Product Provider unless such Bank Product Provider
has provided written notification to Agent of the amount that is owing to it and
such notification is received by Agent a reasonable period of time prior to the
making of such distribution. Debtor-Creditor Relationship. The relationship
between Lenders and Agent, on17.6 the one hand, and the Loan Parties, on the
other hand, is solely that of creditor and debtor. No member of the Lender Group
has (or shall be deemed to have) any fiduciary relationship or duty to any Loan
Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein. Counterparts; Electronic Execution. This
Agreement may be executed in any17.7 number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis. Revival and Reinstatement of Obligations. If the
incurrence or payment of the17.8 Obligations by Borrowers or Guarantor or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”) and if the Lender Group is required 88



--------------------------------------------------------------------------------



 
[refiningablamendment9291118.jpg]
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that the Lender Group is required or
elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys’ fees of the Lender Group related thereto, the liability of Borrowers
or Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made. Confidentiality.17.9
Agent and Lenders each individually (and not jointly or jointly and(a)
severally) agree that material, non-public information regarding Parent,
Borrowers and their respective Subsidiaries, their operations, assets, and
existing and contemplated business plans (“Confidential Information”) shall be
treated by Agent and Lenders in a confidential manner, and shall not be
disclosed by Agent and Lenders to Persons who are not parties to this Agreement,
except: (i) to attorneys for and other advisors, accountants, auditors, and
consultants to any member of the Lender Group (“Lender Group Representatives”)
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers); provided, that, any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 17.9 (iii) as may be required by regulatory authorities so long as
such authorities are informed of the confidential nature of such information,
(iv) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation; provided, that, (A) prior to any disclosure under
this clause (iv), the disclosing party agrees to provide Borrowers with prior
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (B) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance by Borrowers or as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process; provided that, (A) prior to any disclosure under this
clause (v) the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (B) any
disclosure under this clause (v) shall be limited to the portion of the
Confidential Information as may be required by such governmental authority
pursuant to such subpoena or other legal process, (vi) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or Lenders or the Lender Group
Representatives), (vii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that, any such
assignee, participant, or pledgee shall have agreed in writing to receive such
information hereunder subject to the terms of this Section, (viii) in connection
with any litigation or other adversary proceeding involving parties hereto which
such litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (viii) with respect to litigation
involving any Person (other than Borrowers, Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Borrowers with prior notice thereof, and (ix) in connection with, and
to the extent 89



--------------------------------------------------------------------------------



 
[refiningablamendment9291119.jpg]
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document. Anything in this Agreement to the
contrary notwithstanding, Agent may(b) provide information concerning the terms
and conditions of this Agreement and the other Loan Documents to loan
syndication and pricing reporting services. Lender Group Expenses. Borrowers
agree to pay any and all Lender Group17.10 Expenses in accordance with the terms
of the Loan Documents and agrees that its obligations contained in this Section
17.10 shall survive payment or satisfaction in full of all other Obligations.
USA PATRIOTPatriot Act. EachAgent and each Lender that is subject to the17.11
requirements of the Patriot Act hereby notifies Borrowers, Guarantors, Specified
Affiliates and Permitted JVs that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
Borrowerseach Person that opens an account and/or enters into a business
relationship with Agent or such Lender, which information includes the name and
address of Borrowerseach Borrower, each Guarantor, each Specified Affiliate and
each Permitted JV and other information that will allow Agent or such Lender to
identify Borrowerssuch Person in accordance with the Patriot Act. Integration.
This Agreement, together with the other Loan Documents, reflects17.12 the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. Guaranties and Swap Obligations. To the
extent of any guarantee or similar17.13 liability with respect to Swap
Obligations, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Borrower or
Guarantor to honor all of its obligations under any such guarantee or similar
liability in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable for the maximum amount of such liability that
can be hereby incurred without rendering its obligations as it relates to such
other Borrower or Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Qualified ECP Guarantor intends that this provision constitute a “keepwell,
support, or other agreement” for the benefit of each other Borrower or Guarantor
for all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act. The
term “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower or Guarantor that has total assets exceeding $10,000,000 at the time
such Swap Obligation is incurred or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder. The term “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. The term “Swap Obligation” means, with respect to any
Guarantor, any obligation to pay or perform under any agreement, contract or 90



--------------------------------------------------------------------------------



 
[refiningablamendment9291120.jpg]
transaction that constitutes a “swap” within the meaning of section la(47) of
the Commodity Exchange Act. Acknowledgment and Consent to Bail-In of EEA
Financial Institutions. 17.14 Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. 17.14 Amendment and Restatement.17.15 Existing Obligations. Each
Borrower and Guarantor hereby(a) acknowledges, confirms and agrees that
Borrowers are indebted to Lenders for loans and advances to Borrowers under the
Existing Credit AgreementFacility, as of the close of business on January 15,
2014, in the aggregate principal amount of $$6,487.85 in respect of Advances
(under the Existing Credit Agreement) and the aggregate amount of $94,880,003.00
in respect of Letter of Credit Obligations arising under the Existing Letters of
Credit, together with all interest accrued and accruing thereon (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by Borrowers to Lenders, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
Acknowledgment of Security Interests.(b) Each Borrower and Guarantor hereby
acknowledges, confirms and(i) agrees that Agent has had and shall on and after
the date hereof continue to have, for itself and the ratable benefit of Lenders,
a security interest in and lien upon the Collateral heretofore 91



--------------------------------------------------------------------------------



 
[refiningablamendment9291121.jpg]
granted to Agent (or its predecessors in whatever capacity) pursuant to the
Existing Loan Documents to secure the Obligations. The liens and security
interests of Agent in the Collateral shall be(ii) deemed to be continuously
granted and perfected from the earliest date of the granting and perfection of
such liens and security interests to Agent, whether under the Existing Credit
Agreement, this Agreement or any of the other Loan Documents. Existing Loan
Documents. Each Borrower and Guarantor hereby(c) acknowledges, confirms and
agrees that as of the date hereof: (i) the Existing Credit Agreement and each of
the other Existing Loan Documents were duly executed and delivered by Borrowers
and Guarantors and are in full force and effect, (ii) the agreements and
obligations of Borrowers and Guarantors contained in the Existing Credit
Agreement and the other Existing Loan Documents constitute the legal, valid and
binding obligations of such Borrower and Guarantor enforceable against it in
accordance with their respective terms and Borrowers and Guarantors have no
valid defense to the enforcement of such obligations and (iii) Agent and Lenders
are entitled to all of the rights and remedies provided for in the Existing
Credit Agreement and the Existing Loan Documents. Restatement.(d) Except as
otherwise stated in Section 17.15(a) and this Section (i) 17.15(d), as of the
date hereof, the terms, conditions, agreements, covenants, representations and
warranties set forth in the Existing Credit Agreement are hereby amended and
restated in their entirety, and as so amended and restated, replaced and
superseded, by the terms, conditions, agreements, covenants, representations and
warranties set forth in this Agreement and the other Loan Documents, except that
nothing herein or in the other Loan Documents shall impair or adversely affect
the continuation of the liability of each Borrower or Guarantor for the
Obligations heretofore granted, pledged and/or assigned to Agent or any Lender.
The amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Indebtedness and other obligations and
liabilities of each Borrower or Guarantor evidenced by or arising under the
Existing Credit Agreement, and the liens and security interests securing such
Indebtedness and other obligations and liabilities, which shall not in any
manner be impaired, limited, terminated, waived or released. The principal
amount of the Loans and Letters of Credit (including(ii) the Existing Letters of
Credit) outstanding as of the date hereof under the Existing Credit Facility
shall be allocated to the Loans and Letters of Credit hereunder according to the
Lenders’ Pro Rata Shares and in such manner and in such amounts as Agent shall
determine. On and after the date hereof, all Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement and shall subject to
all the terms and conditions hereof as if such Letters of Credit were issued by
Issuing Bank pursuant to this Agreement. Release. Each Borrower and Guarantor
for itself and its successors and(e) assigns does hereby remise, release,
discharge and hold Agent and each Lender, its officers, directors, agents and
employees and their respective predecessors, successors and assigns 92



--------------------------------------------------------------------------------



 
[refiningablamendment9291122.jpg]
harmless from all claims, demands, debts, sums of money, accounts, damages,
judgments, financial obligations, actions, causes of action, suits at law or in
equity, of any kind or nature whatsoever, whether or not now existing or known,
which such Borrower, Guarantor or their respective successors or assigns has-had
or may now or hereafter claim to have against Agent or any Lender or its
officers, directors, Agents and employees and their respective predecessors,
successors and assigns in any way arising from or connected with the Existing
Credit Agreement and the other Existing Loan Documents or the arrangements set
forth therein or transactions thereunder up to and including the date hereof.
[SIGNATURE PAGE FOLLOWSPAGES FOLLOW] 93



--------------------------------------------------------------------------------



 
[refiningablamendment9291123.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed and delivered as of the date first above written. BORROWER: DELEK
REFINING, LTD., a Texas limited partnership By: DELEK U.S. REFINING GP, LLC, its
General Partner By: ___________________________ Name: _________________________
Title: __________________________ By: ____________________________ Name:
__________________________ Title: ___________________________ GUARANTORS: DELEK
REFINING, INC. a Delaware corporation By: ___________________________ Name:
_________________________ Title: __________________________ By:
____________________________ Name: __________________________ Title:
___________________________ DELEK U.S. REFINING GP, LLC, a Texas limited
liability company By: ___________________________ Name:
_________________________ Title: __________________________ By:
____________________________ Name: __________________________ Title:
___________________________ [SIGNATURES CONTINUED NEXT PAGE] Amended and
Restated Credit Agreement - Delek



--------------------------------------------------------------------------------



 
[refiningablamendment9291124.jpg]
EXECUTION COPY [SIGNATURES CONTINUED FROM PREVIOUS PAGE] LENDERS: WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, and as a Lender By:
___________________________ Name: _________________________ Title:
__________________________ [SIGNATURES CONTINUED NEXT PAGE] Amended and Restated
Credit Agreement - Delek



--------------------------------------------------------------------------------



 
[refiningablamendment9291125.jpg]
EXECUTION COPY [SIGNATURES CONTINUED FROM PREVIOUS PAGEother parties as set
forth on the signature pages to the First Amendment] BANK OF AMERICA, N.A., as
Syndication Agent and as a Lender By: ___________________________ Name:
_________________________ Title: __________________________ [SIGNATURES
CONTINUED FROM PREVIOUS PAGE] REGIONS BANK, as Co-Documentation Agent, and as a
Lender By: ___________________________ Name: _________________________ Title:
__________________________ [SIGNATURES CONTINUED FROM PREVIOUS PAGE] ROYAL BANK
OF CANADA, as Co-Document Agent, and as a Lender By: ___________________________
Name: _________________________ Title: __________________________ [SIGNATURES
CONTINUED FROM PREVIOUS PAGE] PNC BANK, NATIONAL ASSOCIATION, as a Lender
[SIGNATURES CONTINUED NEXT PAGE] Amended and Restated Credit Agreement - Delek



--------------------------------------------------------------------------------



 
[refiningablamendment9291126.jpg]
Schedule 1.1 to Amended and Restated Credit Agreement As used in the Agreement,
the following terms shall have the following definitions: “2016 Specified
Distribution” has the meaning specified therefor in Section 6.9 of the
Agreement. “Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible. “Accounting Changes” means changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants (or successor thereto or any agency with similar
functions). “ACH Transactions” means any cash management or related services
(including the Automated Clearing House processing of electronic fund transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of a Borrower or its Subsidiaries. “Acquired
Indebtedness” means Indebtedness of a Person whose assets or Equity Interests is
acquired by Parent, a Borrower or any Subsidiary of a Borrower in a Permitted
Acquisition; provided, however that such Indebtedness (a) is either Purchase
Money Indebtedness or a Capital Lease with respect to Equipment or mortgage
financing with respect to Real Property, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition. “Acquisition” means (a) the
purchase or other acquisition by a Person or its Subsidiaries of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Equity Interests of any other Person. “Additional
Documents” has the meaning specified therefor in Section 5.12 of the Agreement.
“Additional Subordinated Indebtedness” means Indebtedness of Borrowers owing to
the Junior Creditor (as defined in the Intercompany Subordination Agreement)
which (a) is evidenced by the Subordinated Note, (b) constitutes additional
funds borrowed by Borrowers from the Junior Creditor after the Closing Date
which are payable on terms and conditions substantially similar to those
applying to the Indebtedness evidenced by the Subordinated Note, as amended, (c)
constitutes Junior Debt under (and as defined in) the Intercompany Subordination
Agreement, and (d) is timely reflected in financial statements delivered by
Borrowers to Agent pursuant to Section 5.1. 1



--------------------------------------------------------------------------------



 
[refiningablamendment9291127.jpg]
“Administrative Borrower” means Delek Refining, Ltd., a Texas limited
partnership, in its capacity as administrative borrower on behalf of itself and
the other Borrowers pursuant to Section 2.14 of the Agreement and its successors
and assigns in such capacity. “Advances” has the meaning specified therefor in
Section 2.1(a) of the Agreement. “Advances Commitment” means, with respect to
each of the Advances, its Advance, and, with respect to all Advances Lenders,
their Advances Commitments, in each case as such Dollar amounts are set forth
beside such Advances Lender’s name under the applicable heading on Schedule C-1
to the Agreement or in the Assignment and Acceptance pursuant to which such
Advances Lender became an Advances Lender under the Agreement, as such amounts
may be reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement. “Advances
Exposure” means, with respect to any Advances Lender, as of any date of
determination (a) prior to the termination of the Advances Commitments, the
amount of such Lender’s Advances Commitment, and (b) after the termination of
the Advances Commitments, the aggregate outstanding principal amount of the
Advances of such Lender. “Advances Lender” means a Lender that has an Advances
Commitment or that has outstanding Advances. “Advances Usage” means, as of any
date of determination, the sum of (a) the amount of outstanding Advances
(inclusive of Swing Loans and Protective Advances), plus (b) the amount of the
Letter of Credit Usage. “Affected Lender” has the meaning specified therefor in
Section 2.13(b) of the Agreement. “Affiliate” means, as applied to any Person,
any other Person who controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” means the
possession, directly or indirectly through one or more intermediaries, of the
power to direct the management and policies of a Person, whether through the
ownership of Equity Interests, by contract, or otherwise; provided, however,
that, for purposes of the definition of Eligible Accounts and Section 6.12 of
the Agreement: (a) any Person which owns directly or indirectly ten (10%)
percent or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the governing body of a Person or ten
(10%) percent or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means any Co-Collateral Agent or Agent, as applicable,
together with its Affiliates, officers, directors, employees, attorneys,
representatives, and agents. “Agent’s Account” means the Deposit Account of
Agent identified on Schedule A-1. 2



--------------------------------------------------------------------------------



 
[refiningablamendment9291128.jpg]
“Agent’s Liens” means the Liens granted by any Loan Party to Agent under the
Loan Documents. “Agreement” means the Credit Agreement to which this Schedule
1.1 is attached. “Anti-Corruption Laws” shall mean all laws, rules and
regulations of any jurisdiction applicable to the Loan Parties, their
Subsidiaries, the Specified Affiliates or the Permitted JVs (or any one of the
foregoing) concerning or relating to bribery or corruption. “Applicable Amount”
has the meaning specified therefor in Section 7 of the Agreement. “Application
Event” means the occurrence of (a) a failure by Borrowers to repay (i) all of
the Obligations in respect of the Term Loan on the Term Loan Maturity Date, or
(ii) all of the Obligations on the Maturity Date, or (b) an Event of Default and
the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement. “Asphalt” means liquid asphalt, including blended liquid asphalt.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement. “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1. “Authorized Person” means
any one of the individuals identified on Schedule A-2, as such schedule is
updated from time to time by written notice from Administrative Borrower to
Agent. Solely for purposes of Section 2.4(f)(vi) of the Agreement, “Authorized
Person” shall also include, with respect to any Person, each of the chief
executive officer, chief financial officer, president, executive vice president,
chief accounting officer, treasurer and vice president of finance of such
Person. “Availability” means, as of any date of determination, the amount that
each Borrower, or all Borrowers in the aggregate, as applicable, may borrow as
Advances under Section 2.1 of the Agreement (after giving effect to all then
outstanding Obligations (other than (i) Bank Product Obligations and other than,
(ii) Obligations in respect of the Term Loan, and (iii) Obligations in respect
of Letters of Credit for which Letter of Credit Collateralization of the type
described in clause (a) of such definition has been provided in accordance with
the terms of the Agreement)), not to exceed the lesser of (a) the Borrowing Base
after taking into account applicable Reserves and (b) the Maximum Revolver
Amount. “Availability Condition” means Availability (a) is at all times equal to
or greater than twenty (20%) percent (20%) of the Loan Limit and (b) does not at
any time for a three (3) consecutive Business Day period fail to be equal to or
greater than twenty-five percent (25%) percent of the Loan Limit. “Average
Advances Usage” means, with respect to any period, the average Daily Balance of
the Advances Usage (excluding Swing Loans) during such period. 3



--------------------------------------------------------------------------------



 
[refiningablamendment9291129.jpg]
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bank Product” means any financial accommodation provided
to any Borrower or its Subsidiaries by a Bank Product Provider (other than
pursuant to the Agreement) including: (a) credit cards, (b) stored value cards,
(c) credit card processing services, (d) debit cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) ACH Transactions,
(g) cash management, including controlled disbursement accounts or services, or
(h) transactions under Hedge Agreements; provided, however “Bank Product” shall
not include any financial accommodation provided to any Borrower or its
Subsidiaries by a Bank Product Provider with respect to a Platinum Lease
Transaction. “Bank Product Agreements” means those agreements entered into from
time to time by any Borrower or any Subsidiary of any Borrower with a Bank
Product Provider in connection with the obtaining of any of the Bank Products;
provided, however, that “Bank Product Agreement” shall not include any
agreements with respect to a Platinum Lease Transaction. “Bank Product
Collateralization” means providing cash collateral (pursuant to documentation
reasonably satisfactory to Agent) to be held by Agent for the benefit of the
Bank Product Providers in an amount determined by Agent as sufficient to satisfy
the reasonably estimated credit exposure with respect to the then existing Bank
Product Obligations. “Bank Product Obligations” means (a) all obligations,
liabilities, reimbursement obligations, fees, or expenses owing by a Borrower or
any Subsidiary of any Borrower to any Bank Product Provider pursuant to or
evidenced by a Bank Product Agreement and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, (b) all obligations of a Borrower
or any Subsidiary of any Borrower to pay or reimburse an Underlying Issuer in
respect of Underlying Letters of Credit, and (c) all amounts that any Borrower
or any Subsidiary of any Borrower are obligated to reimburse to each Agent or
any member of the Lender Group as a result of such Agent or such member of the
Lender Group purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to any
Borrower or such Subsidiary; provided, that, in order for any item described in
clauses (a), (b), or (c) above to constitute “Bank Product Obligations”, (i) if
the applicable Bank Product Provider is Wells Fargo or its Affiliates, then, if
requested by Agent, Agent shall have received a Bank Product Provider Agreement
with respect to the applicable Bank Product or (ii) if the applicable Bank
Product Provider is any other Person, Agent shall have received a Bank Product
Provider Agreement with respect to the applicable Bank Product. In order for
Bank Product Obligations to be included as “Obligations” for purposes of
distributions under Section 2.4(b), the applicable Bank Product Provider shall
have provided written notice (in the form of a Bank Product Provider Agreement)
to Agent of (x) the existence of such Bank Product, and (y) the maximum dollar
amount of obligations arising 4



--------------------------------------------------------------------------------



 
[refiningablamendment9291130.jpg]
thereunder to be included as a Bank Product Reserve (“Bank Product Amount”). The
Bank Product Amount may be changed from time to time upon written notice to
Agent by the relevant Bank Product Provider. “Bank Product Provider” means any
Lender or any of its Affiliates; provided, that, no such Person (other than
Wells Fargo Bank, National Association or its Affiliates) shall constitute a
Bank Product Provider with respect to a Bank Product unless and until Agent
shall have agreed and have received a Bank Product Provider Agreement with such
Person and with respect to the applicable Bank Product within ten (10) days
after the provision of such Bank Product to Parent or its Subsidiaries, or, if
such Bank Product Agreement was entered into prior to the Closing Date or prior
to the date on which such Bank Product Provider or its Affiliate, as applicable,
became a Lender under the Credit Agreement, within ten (10) days after the
Closing Date or ten (10) days after the date on which such Bank Product Provider
or its Affiliate, as applicable, first became a Lender under the Credit
Agreement, as applicable. “Bank Product Provider Agreement” means a letter
agreement in substantially the form attached hereto as Exhibit B-2, in form and
substance satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrower, and Agent. “Bank Product Reserve” means, as of any date of
determination, the amount of reserves that Co-Collateral Agents have established
(based upon the notice received by Co-Collateral Agents of the Bank Product
Providers’ reasonable determination of the credit exposure of Borrowers and
their Subsidiaries in respect of Bank Products that qualify as Bank Product
Obligations pursuant to the requirements of the proviso set forth in the
definition of Bank Product Obligations) in respect of Bank Products then
provided or outstanding that qualify as Bank Product Obligations pursuant to the
requirements of the proviso set forth in the definition of Bank Product
Obligations. “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time. “Base LIBOR Rate” means the rate of interest (rounded
upwards, if necessary, to the nearest 1/100th) appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or
onper annum as reported on Reuters Screen LIBOR01 page (or any successor or
substitute page of such Service, or any successor to or substitute for such
Servicepage) two (2) Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement
(and, if any such rate is below zero, the LIBOR Rate shall be deemed to be
zero), which determination shall be made by Agent and shall be conclusive in the
absence of manifest error. “Base Rate” means the highest of (a) the rate of
interest from time to time publicly announced by Wells Fargo Bank, National
Association, or its successors, as its “prime rate”, whether or not such
announced rate is the best rate available at such bank, subject to each increase
or decrease in such prime rate, effective as of the day any such change occurs,
(b) the 5



--------------------------------------------------------------------------------



 
[refiningablamendment9291131.jpg]
one month LIBOR Rate (which rate shall be determined on a daily basis) plus
1.0%one (1%) percent and (c) the federal funds effective rate from time to time
plus one-half (0.5%) percent. “Base Rate Loan” means each portion of the
Advances that bears interest at a rate determined by reference to the Base Rate.
“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Quarterly Average Excess Availability calculation delivered to Agent
pursuant to Section 5.1 of the Agreement (the “Quarterly Average Excess
Availability Calculation”); provided that, for the period from the date of the
AgreementFirst Amendment Effective Date through and including MarchDecember 31,
2014,2016, the Base Rate Margin shall be at the margin set forth in Level II:
Level Quarterly Average Excess Availability Base Rate Margin I Equal to or
greater than $220,000,000 1.000.25% II Greater than or equal to $110,000,000 but
less than $220,000,000 1.250.50% III Less than $110,000,000 1.500.75% Except as
set forth in the foregoing proviso and subject to the immediately succeeding
paragraph, (and as of AprilJanuary 1, 2014 (2017, at which time the Base Rate
Margin shall be adjusted based upon the Quarterly Average Excess Availability
Calculation for the calendar quarter ended MarchDecember 31, 20142016), the Base
Rate Margin shall be based upon the most recent Quarterly Average Excess
Availability Calculation, which will be calculated as of the end of each
calendar quarter. Except as set forth in the foregoing proviso, the Base Rate
Margin shall be re-determined quarterly effective on the first (1st) day of the
month in which the Borrower has timely delivered to Agent the certified
calculation of the Quarterly Average Excess Availability pursuant to Section 5.1
of the Agreement; provided, that, if Administrative Borrower fails to provide
such certification when such certification is due, the Base Rate Margin shall be
set at the margin set forth in Level III effective as of the first (1st) day of
the month in which the certification was required to be delivered until the date
on which such certification is delivered on which date (but not retroactively),
without constituting a waiver of any Default or Event of Default occasioned by
the failure to timely deliver such certification, the Base Rate Margin shall be
set at the margin based upon the calculations disclosed by such certification.
In the event that the information regarding the Quarterly Average Excess
Availability contained in any certificate delivered pursuant to Section 5.1 of
the Agreement is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of a higher Base Rate Margin for any period (a
“Base Rate Period”) than the Base Rate Margin actually applied for such Base
Rate Period, then (i) Administrative Borrower shall immediately deliver to Agent
a correct certificate for such Base Rate Period, (ii) the Base Rate Margin shall
be determined as if the correct Base Rate Margin (as set forth in the table
above) were applicable for such Base Rate Period, and (iii) Administrative
Borrower shall immediately deliver to Agent full payment in respect of the 6



--------------------------------------------------------------------------------



 
[refiningablamendment9291132.jpg]
accrued additional interest as a result of such increased Base Rate Margin for
such Base Rate Period, which payment shall be promptly applied by Agent to the
Obligations. “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which any Loan Party or any of its Subsidiaries or
ERISA Affiliates has been an “employer” (as defined in Section 3(5) of ERISA)
within the past six (6) years. “Board of Directors” means the board of directors
(or comparable managers) of Parent or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers). “Borrowers”
has the meaning specified therefor in the preamble to the Agreement. For the
avoidance of doubt, “Borrowers” shall not include any Permitted JVs. “Borrowing”
means a borrowing hereunder consisting of Advances made in accordance with the
Agreement by Lenders (or Agent on behalf thereof), or by Swing Line Lender in
the case of a Swing Loan, or by Agent in the case of a Protective Advance.
“Borrowing Base” means, as of any date of determination, the result of: one
hundred (100%) percent of the net amount of Eligible Qualified Cash,(a) plus
eighty-five (85%) percent of the net amount of Eligible Accounts (other(b) than
Eligible LC Accounts and Eligible Purchased Factored Accounts, and Eligible
Investment Grade Accounts), plus ninety (90%) percent of the net amount of
Eligible Investment Grade(c) Accounts, plus eighty-five (85%) percent of the net
amount of Eligible Purchased(d) Factored Accounts (other than Eligible LC
Accounts and Eligible Investment Grade Accounts); plus The lesser of (i)
ninety-five (95%) percent of the net amount of Eligible(e) LC Accounts and (ii)
$16,500 00016,500,000; plus eighty (80%) percent of the value of Eligible
Petroleum Inventory (other (f) than Eligible Petroleum Inventory-Not-Received
and Eligible Petroleum Asphalt Inventory); plus eighty-five (85%) percent of the
value of Eligible Petroleum(g) Inventory-Not-Received; plus seventy (70%)
percent of the value of Eligible Petroleum Asphalt (h) Inventory; plus (h) the
lesser of (i) eighty (80%) percent of the value of the Eligible(i) Positive
Exchange Agreement Balance and (ii) $10,000,000; plus 7



--------------------------------------------------------------------------------



 
[refiningablamendment9291133.jpg]
(i) twenty (20%) percent of the MLP Value of Eligible MLP Units, not to(j)
exceed the lesser of (i) five (5%) percent of the Borrowing Base and (ii)
$20,000,000; plus (j) one hundred (100%) percent of the value of Paid But
Unexpired(k) Standby Letters of Credit; minus (k) the sum of (i) the Bank
Product Reserve, (ii) the Dilution Reserve, (iii)(l) the Deferred Purchase Price
Reserve, and (iv) the aggregate amount of other Reserves, if any, established by
Co-Collateral Agents under Section 2.1(c) of the Agreement. “Borrowing Base
Certificate” means a certificate in the form of Exhibit B-1. “Borrowing Base
Excess” has the meaning set forth in Section 2.4(f)(i). “Business Day” means any
day that is not a Saturday, Sunday, or other day on which banks are authorized
or required to close in the State of Georgia or the State of New York; except
that if a determination of a Business Day shall relate to a LIBOR Rate Loan, the
term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market. “Capital
Expenditures” means, with respect to any period, the additions to property,
plant and equipment and other expenditures of Parent, Borrowers or any of their
respective Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrowers or Parent for such period prepared in
accordance with GAAP as capital expenditures; provided however that (a)
expenditures for or in respect of a Permitted Acquisition shall not constitute
Capital Expenditures, (b) Capital Expenditures shall not include Special Asset
Disposition Capital Expenditures, (c) Capital Expenditures shall not include
such expenditures for property, plant and equipment made within thirty (30) days
of capital contributions of Holdings made for such purpose, and (d) Capital
Expenditures shall not include Drop Down Capital Expenditures. “Capitalized
Lease Obligation” means that portion of the obligations under a Capital Lease
that is required to be capitalized in accordance with GAAP. “Capital Lease”
means a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP. “Cash Equivalents” means (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the United States or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year from the date of
acquisition thereof, (b) marketable direct obligations issued or fully
guaranteed by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within one (1) year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either Standard & Poor’s Rating Group
(“S&P”) or Moody’s, (c) commercial paper maturing no more than two hundred
seventy (270) days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-2 from S&P or at least P-2 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition 8



--------------------------------------------------------------------------------



 
[refiningablamendment9291134.jpg]
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia or any United States branch of a
foreign bank having at the date of acquisition thereof combined capital and
surplus of not less than $250,000,000, (e) Deposit Accounts maintained with (1)
any bank that satisfies the criteria described in clause (d) above, or (m) any
other bank organized under the laws of the United States or any state thereof so
long as the full amount maintained with any such other bank is insured by the
Federal Deposit Insurance Corporation, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven (7) days, with respect
to securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above. “CFC” means a controlled
foreign corporation (as that term is defined in the IRC). “Change of Control”
shall mean the occurrence of one or more of the following events: (a) any sale,
lease, exchange or other transfer (in a single transaction or a series of
related transactions) of all or substantially all of the assets of a Borrower to
any Person or “group” (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of forty (40%) percent or
more of the outstanding shares of the voting stock of a Borrower except to a
Person or Persons that is an Affiliate of Permitted Holders, (c) occupation of a
majority of the seats (other than vacant seats) on the board of directors of a
Borrower by Persons who were neither (ai) nominated by the current board of
directors nor (bii) appointed by directors so nominated, nor (ciii) nominated by
Permitted Holders or an Affiliate of Permitted Holders, (d) Parent fails to own
and control, directly or indirectly, one hundred (100%) percent of the Equity
Interests of each Loan Party other than Parent, or (e) unless a Permitted Lion
RPA Termination occurs, Holdings fails to own and control, directly or
indirectly, not less than eighty-five (85%) percent of the Equity Interests of
Lion. “Closing Date” means the date of the making of the initial Advance (or
other extension of credit) hereunder.January 16, 2014. “Co-Collateral Agents”
means, collectively, Wells Fargo Bank, National Association and Bank of America,
N.A., in the capacity of co-collateral agents, together with their successors
and assigns in such capacity; individually each, a “Co-Collateral Agent”. “Code”
means the New York Uniform Commercial Code, as in effect from time to time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by each Loan Party in or upon which a Lien is
granted by such Person or is otherwise subject to a Lien, in favor of Agent or
Lender under any of the Loan Documents. 9



--------------------------------------------------------------------------------



 
[refiningablamendment9291135.jpg]
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance reasonably satisfactory
to Agent. “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, cash proceeds of asset sales,
rental proceeds, and tax refunds). “Commercial Letter of Credit” means any
Letter of Credit issued for the purpose of providing the primary manner of
payment for the purchase price of goods or services by a Borrower or Guarantor
in the ordinary course of the business of such Borrower or Guarantor.
“Commitment” means, with respect to each Lender, its Advances Commitment or its
Term Loan Commitment, as the context requires, and, with respect to all Lenders,
their Advances Commitments or their Term Loan Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender’s
name under the applicable heading on Schedule C-1 or in the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be reduced or increased from time to time pursuant to this
Agreement, including pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement. “Compliance Certificate” means a
certificate substantially in the form of Exhibit C-1 delivered by the chief
financial officer of Parent to Agent. “Confidential Information” has the meaning
specified therefor in Section 17.9(a) of the Agreement. “Control Agreement”
means a control agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by a Borrower or a Subsidiary of a Borrower,
Agent, and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account). “Controlled Account
Agreement” has the meaning specified therefor in the Security Agreement.
“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement. “Daily Balance” means, as of any date of determination and
with respect to any Obligation, the amount of such Obligation owed at the end of
such day. “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified the 10



--------------------------------------------------------------------------------



 
[refiningablamendment9291136.jpg]
Borrower, Agent, or any Lender in writing that it does not intend to comply with
all or any portion of its funding obligations under the Agreement, (c) has made
a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within one (1) Business Day after written request by Agent, to
confirm that it will comply with the terms of the Agreement relating to its
obligations to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f(f) becomes the subject of a Bail-in Action, or
(g) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. “Defaulting
Lender Rate” means (a) for the first three (3) days from and after the date the
relevant payment is due, the Base Rate, and (b) thereafter, the interest rate
then applicable to Advances that are Base Rate Loans (inclusive of the Base Rate
Margin applicable thereto). “Deferred Purchase Price Reserve” means, as of any
date of determination by Agent, a Reserve in an amount equal to the then
outstanding principal balance of any Payment Deferral. “Delek Finance” means
Delek Finance, Inc., a Delaware corporation. “Delek Logistics” means Delek
Logistics Partners, LP, a Delaware limited partnership. “Delek Logistics Credit
Facilities” means a credit facility entered into by Delek Logistics and/or one
or more of Delek Logistics’ Subsidiaries, as borrower. “Delek Marketing” means
Delek Marketing and Supply, Inc., a Delaware corporation. “Deposit Account”
means any deposit account (as that term is defined in the Code). “Designated
Account” means the Deposit Account of Borrower identified on Schedule D-1.
“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of a period of not less than ninety (90) or more than three hundred
sixty-five (365) consecutive days as Agent may determine from time to time, that
is the result of dividing the Dollar amount of (a) bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to Borrowers’ Accounts during such period, by (b) Borrowers’ billings with
respect to Accounts during such period. 11



--------------------------------------------------------------------------------



 
[refiningablamendment9291137.jpg]
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five (5%) percent.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof) or upon the happening of any event or
condition: matures or is mandatorily redeemable (other than solely for Equity(a)
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise; is convertible or
exchangeable at the option of the holder thereof for(b) Indebtedness of, or
Equity Interests in, such Person (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests); or is redeemable (other than solely
for Equity Interests in such Person that do(c) not constitute Disqualified
Equity Interest and cash in lieu of fractional shares of such Equity Interests)
or is required to be repurchased by such Person or any of its controlled
Affiliates, in whole or in part, at the option of the holder thereof; in each
case, on or prior to the date that is ninety-one (91) days after the Maturity
Date; provided, that, an Equity Interest that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative upon the
Payment in Full of all Obligations.. “Dollars” or “S” means United States
dollars. “Drop Down Assets” means Property of the Borrowers and its Subsidiaries
identified by the Borrowers from time to time as “Drop Down Assets”, which
Property shall consist only of pipeline, storage and other logistics assets,
including without limitation, the WTG-Tyler Assets, but excluding the Tyler
Tanks Assets or the Tyler Terminal Assets. “Drop Down Capital Expenditures”
means plant and equipment and other expenditures of Parent, Borrowers or any of
their respective Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrowers or Parent prepared in accordance with
GAAP as capital expenditures with respect to Drop Down Assets that are subject
to Drop Down Transactions, in each case as calculated by Borrowers and approved
by Agent in its Permitted Discretion. “Drop Down Documents” means, individually
and collectively, the asset purchase agreement or other agreement to be entered
into by and between one or more of the Borrowers, as seller(s), and Delek
Logistics and/or one or more of Delek Logistics’ Subsidiaries, as 12



--------------------------------------------------------------------------------



 
[refiningablamendment9291138.jpg]
purchaser(s) of any Drop Down Assets, together with all agreements, documents
and instruments executed and/or delivered in connection therewith or in
furtherance thereof “Drop Down EBITDA” means (a) for the WTG-Tyler Disposition,
$0.0 with respect to any fiscal period, and (b) for each other Drop Down
Transaction, a formulation of earnings before interest, taxes, depreciation and
amortization with respect to the subject Drop Down Assets that have been
transferred pursuant to such Drop Down Transaction as calculated by Borrowers
and approved by Agent in its Permitted Discretion. “Drop Down Transactions”
means the contribution, sale, lease, conveyance, disposition or other transfer
by Borrowers of Drop Down Assets to Delek Logistics and/or one or more of Delek
Logistics’ Subsidiaries (but which Subsidiaries shall in no event include a Loan
Party); together with any related agreements; provided that (a) the terms and
conditions of such transactions, taken as a whole, are not less favorable than
those that would be obtained by the Borrowers in a comparable arm’s-length
transactions with unaffiliated third parties, (b) the consideration for such
contribution, sale, lease, conveyance, disposition or other transfer shall be
not less than seventy (70%) percent paid in cash to Borrowers, (c) such
transactions are entered into pursuant to the reasonable business judgment of
such Borrower or such Subsidiary party thereto, and (d) such transactions are
not entered into during the continuance of a Default or an Event of Default and
no Default or Event of Default would be caused thereby. “EBITDA” means, with
respect to any fiscal period and without duplication, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains
(including gains resulting from the Special Asset Disposition and any Drop Down
Transaction), the positive amount, if any, of any (a) Special Asset Disposition
EBITDA and (b) Drop Down EBITDA, other non-cash gains and interest income, plus
non-cash extraordinary losses (including losses resulting from the Special Asset
Disposition and any Drop Down Transaction), other non-cash expenses or losses,
Interest Expense, income taxes, and depreciation and amortization for such
period, in each case, determined on a consolidated basis in accordance with
GAAP. For the purposes of calculating EBITDA for any Reference Period, including
for purposes of determining the Fixed Charge Coverage Ratio under clause
(j)(y)(B) of the definition of “Permitted Acquisition”, if at any time during
such Reference Period (and after the Closing Date), Parent or any of its
Subsidiaries shall have made a Permitted Acquisition (or for purposes of
determining EBITDA for the calculation of the Fixed Charge Coverage Ratio under
clause (j)(y)(B) of the definition of “Permitted Acquisition”, for any proposed
Permitted Acquisition), EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC)
or in such other manner acceptable to Agent as if any such Permitted Acquisition
or adjustment occurred on the first (1st) day of such Reference Period. For the
avoidance of doubt, EBITDA shall not include any earnings (or the effects of any
other items described in the first sentence of this definition) attributable to
a Permitted JV, except to the extent of earnings attributable to a Permitted JV
that Parent or its Subsidiaries shall have received in cash in respect of such
earnings (which cash amount in respect of such earnings shall be included in the
calculation of EBITDA). 13



--------------------------------------------------------------------------------



 
[refiningablamendment9291139.jpg]
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Accounts” means those Accounts created by
Borrowers, in the ordinary course of business, that arise out of Borrowers’
sales of goods or rendition of services in the ordinary course of business
(including without limitation, from the sale of Renewable Identification Numbers
and credits evidenced thereby in an aggregate maximum amount of $4,000,000
outstanding at any one time), that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided that, such criteria may be revised from time to time
by Co-Collateral Agents in Co-Collateral Agents’ Permitted Discretion to address
the results of any field examination performed by Agent from time to time after
the Closing Date, and other due diligence or information with respect to the
Borrowers’ business or assets of which Agent or Co-Collateral Agents become
aware after the date hereof. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits and unapplied cash.
Eligible Accounts shall not include the following: Accounts that the Account
Debtor has failed to pay within ninety (90) days(a) of original invoice date or
sixty (60) days after the original due date, Accounts owed by an Account Debtor
(or its Affiliates) where fifty (50%)(b) percent or more of all Accounts owed by
that Account Debtor (or its Affiliates) are deemed ineligible under clause (a)
above, Accounts with respect to which the Account Debtor is an Affiliate of a(c)
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower
(other than Eligible LC Accounts), Accounts arising in a transaction wherein
goods are placed on(d) consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional, Accounts
that are not payable in Dollars or, in the case of Eligible Positive(e) Exchange
Agreement Balances, denominated in Dollars, 14



--------------------------------------------------------------------------------



 
[refiningablamendment9291140.jpg]
Accounts with respect to which the Account Debtor either (i) does not(f)
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent,
Accounts with an aggregate face amount in excess of $15,000,000 (and(g) then,
only to the extent in excess of $15,000,000) with respect to which the Account
Debtor is either (i) the United States or any department, agency, or
instrumentality (including any branch of the military) of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Co-Collateral Agents, with the Assignment of
Claims Act, 31 USC §3727), or (ii) a state, county or municipality, or a
political subdivision or agency thereof and applicable law disallows or
restricts an assignment of Accounts with respect to which it is an account
debtor, Accounts with respect to which the Account Debtor is a creditor of a(h)
Borrower, or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account; in each case only to the extent of such
claim, right of setoff, or dispute, Accounts with respect to an Account Debtor
whose total obligations owing(i) to Borrowers exceed: (i) with respect to each
of Account Debtors set forth on Schedule E-3 (as such schedule is updated from
time to time by written notice from Administrative Borrower to Agent, with any
additions thereto subject to approval by the Agent in its Permitted Discretion)
twenty (20%) percent of all obligations of Account Debtors owing to Borrowers
(and then, only to the extent in excess of such percentage) and (ii) with
respect to all other Account Debtors, ten (10%) percent of all obligations of
Account Debtors owing to Borrowers (and then, only to the extent in excess of
such percentage); except, that Co-Collateral Agents may accept an account
concentration in excess such percentage (not to exceed forty (40%) percent) of
all obligations of Account Debtors owing to Borrowers with respect to Account
Debtors that are “investment grade” and otherwise acceptable to Co-Collateral
Agents in their discretion (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Co-Collateral Agents in their Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Co-Collateral Agents based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit, Accounts with respect to which the Account Debtor is
subject to an(j) Insolvency Proceeding, is not Solvent, has gone out of
business, or as to which any Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor, 15



--------------------------------------------------------------------------------



 
[refiningablamendment9291141.jpg]
Accounts, the collection of which, Co-Collateral Agents, in their Permitted(k)
Discretion, believe to be doubtful by reason of the Account Debtor’s financial
condition, Accounts that are not subject to a valid and perfected first priority
Agent’s(l) Lien, Accounts subject to a Lien other than a Permitted Lien under
clauses (a),(m) (b) or (c) of the definition of “Permitted Liens”, Accounts with
respect to which (o) the goods giving rise to such Account(n) have not been
shipped and billed to the Account Debtor, or (p) the services giving rise to
such Account have not been performed and billed to the Account Debtor, Accounts
with respect to which the Account Debtor is a Sanctioned Person(o) or Sanctioned
Entity, Accounts that represent the right to receive progress payments or
other(p) advance billings prior to the completion of performance by Borrowers of
the subject contract for goods or services, Accounts with respect to which the
account debtor is located in any state(q) which imposes conditions on the right
of a creditor to collect accounts receivable unless the applicable Borrower has
either qualified to transact business in such state as a foreign entity or filed
a Notice of Business Activities Report or other required report with the
appropriate officials in those states for the then current year, Accounts with
respect to which the account debtor is located in a state in(r) which such
Borrower is deemed to be doing business under the laws of such state and which
denies creditors access to its courts in the absence of qualification to
transact business in such state or of the filing of any reports with such state,
unless such Borrower has qualified as a foreign entity authorized to transact
business in such state or has filed all required reports, Accounts evidenced by
chattel paper or an instrument of any kind, or(s) which have been reduced to
judgment, Accounts arising from the sale of Inventory that is not Eligible
Petroleum(t) Inventory, or Accounts arising from a retail sale of Inventory to a
Person who is(u) purchasing the same primarily for personal, family or household
purposes. “Eligible Carrier” means any of the carriers, storage and pipeline
companies listed on Schedule E-2 (Eligible Carriers) or otherwise approved from
time to time by the Agent in its Permitted Discretion (each such approved Person
being deemed to be added to Schedule E-2). “Eligible Investment Grade Accounts”
means Eligible Accounts in respect of which the account debtor has received and
currently holds an Investment Grade Rating; provided that the aggregate amount
of such Accounts do not constitute more than twenty percent (20%) percent of 16



--------------------------------------------------------------------------------



 
[refiningablamendment9291142.jpg]
the aggregate amount of all Eligible Accounts of all Borrowers (but the portion
of such Accounts in excess of such applicable percentages may be deemed Eligible
Accounts). “Eligible LC Accounts” means Eligible Accounts created by a Borrower
(including affiliate receivables) and the Purchased Lion Accounts, that, in each
case, at the time of creation and at all times thereafter satisfy the following
additional criteria: (a) Agent has received a true, correct and complete copy of
an irrevocable letter of credit issued or confirmed by a bank satisfactory to
Agent sufficient to cover such account, in form and substance satisfactory to
Agent, payable at a place acceptable to Agent (provided, that to the extent that
any letters of credit are not transferable by their terms or Agent is not
otherwise entitled to draw thereon, no more than $16,500,000 (or such other
amount to which such amount may be adjusted in accordance with Section
2.4(c)(v)(E) of the accounts subject to such letters of credit may be Eligible
LC Accounts), (b) if required by a Co-Collateral Agent at any time a Triggering
Event exists or Excess Availability is less than $27,500,000, the original of
such letter of credit shall have been delivered to Agent or Agent’s agent, (c)
at any time prior to the existence of a Triggering Event, Borrowers shall have
caused Delek Refining to become the transferee beneficiary of any letters of
credit issued for the benefit of Lion in respect of Purchased Lion Accounts
entitled to draw thereon and, if required by a Co-Collateral Agent at any time a
Triggering Event exists, Borrowers shall have caused Agent to become the
transferee beneficiary of any letters of credit issued for the benefit of Lion
in respect of Purchased Lion Accounts entitled to draw thereon, (d) if required
by a Co-Collateral Agent at any time a Triggering Event exists, Borrowers shall
have caused Agent to become the transferee beneficiary of the letter of credit
entitled to draw thereon (including the letters of credit referenced in clause
(c) above), (e) if required by Co-Collateral Agent at any time a Triggering
Event exists, Agent shall have received the written agreement of the issuer or
any other nominated person obligated to make any payment in respect thereof
(including any confirming, correspondent or negotiating bank), in form and
substance satisfactory to Agent, consenting to the collateral assignment of the
proceeds of the letter of credit to Agent and agreeing to make all payments
thereon directly to a specified deposit account of a Borrower, which deposit
account is subject to a control agreement by and among such Borrower, Agent and
the depository bank where such account is maintained that is in form and
substance satisfactory to Agent or as Agent may otherwise direct and (f)
Borrower may draw on such letter of credit in the event of a default by the
account debtor under the account covered by such letter of credit, including
upon the failure of the account debtor to make any payment in respect of such
account when due and otherwise containing drawing provisions acceptable to
Co-Collateral Agents. Any such account shall only be considered an Eligible LC
Account to the extent of the amounts owing in respect thereof and available for
drawing under the applicable letter of credit, and after reduction for any
offsets or other amounts or claims of the account debtor that reduces the amount
that may be drawn under the applicable letter of credit, all as determined from
time to time by Co-Collateral Agents. “Eligible MLP Units” means any MLP Units
(other than MLP Units that are subordinated common units) of Delek Logistics,
that are pledged by a Borrower to Agent pursuant to a Pledge Agreement in form
and substance satisfactory to Co-Collateral Agents and in which Agent has a
duly-perfected, first priority and only Lien (“MLP Pledge Agreement”), but
excluding therefrom: any MLP Units that cannot (in the reasonable determination
of(a) Co-Collateral Agents) be offered as registered securities pursuant to any
shelf registration 17



--------------------------------------------------------------------------------



 
[refiningablamendment9291143.jpg]
statement (whether because such MLP Units are not eligible to be offered
pursuant to the shelf registration statement, or otherwise); and all MLP Units
if any of the following occurs: the MLP Units cease to be(b) (a) publicly traded
on the New York Stock Exchange or (b) authorized for quotation on the National
Market; any MLP Units, to the extent that (i) any Insolvency Proceeding has
been(c) filed by or against any Loan Party, or Delek Logistics or any of its
Subsidiaries, or with respect to any assets of Loan Party, or Delek Logistics or
any of its Subsidiaries, (ii) Delek Logistics GP, LLC ceases to be the sole
general partner of Delek Logistics, (iii) any Loan Party, Delek Logistics GP,
LLC or Delek Logistics has failed, suspended or ceased doing business, is
liquidating, dissolving, or winding up its affairs, or is not Solvent; or (iv)
any default or event of default has occurred under the MLP Pledge Agreement; any
MLP Units that Co-Collateral Agents shall otherwise deem to be(d) ineligible in
their Permitted Discretion; and any MLP Units available for designation and
distribution under Section (e) 6.9(d) of the Agreement (but excluding any MLP
Units that Borrower has affirmatively agreed in writing that it will not so
designate for distribution under Section 6.9(d)). “Eligible Petroleum Asphalt
Inventory” means Eligible Petroleum Inventory that consists of Asphalt.
“Eligible Petroleum Inventory” means Petroleum Inventory (including crude oil)
and petroleum products, byproducts and intermediate feed stocks, ethanol and
bio-diesel products and other energy-related commodities, including any such
products combined or to be combined with petroleum, distilled products, blend
components and any other fuel in liquid form approved by Co-Collateral Agents,
in each case held for ultimate sale in the ordinary course of the business of a
Borrower (or, in the discretion of Agent, of Parent; provided, that, as to any
Eligible Petroleum Inventory created by Parent (a) such Eligible Petroleum
Inventory arises under a written agreement that is freely assignable by its
terms to a Borrower and has been so assigned, (b) such Eligible Petroleum
Inventory is promptly identified to Agent by Administrative Borrower and (c) the
aggregate amount of all such Eligible Petroleum Inventory does not at any time
exceed $25,000,000) and which the Co-Collateral Agents, in their Permitted
Discretion do not exclude as ineligible based on one or more of the excluding
criteria set forth below; provided, that, such criteria may be revised from time
to time by Co-Collateral Agents in their Permitted Discretion to address the
results of any field examination or appraisal performed from time to time after
the Closing Date, and other due diligence or information with respect to the
Borrowers’ business or assets of which Agent or Co-Collateral Agents become
aware after the date hereof. Eligible Petroleum Inventory shall not include the
following: linefill inventory connecting any process units at the refinery of(a)
Borrowers, unmerchantable inventory,(b) 18



--------------------------------------------------------------------------------



 
[refiningablamendment9291144.jpg]
inventory that fails to satisfy all applicable Federal, State and local(c)
regulatory requirements, but only to the extent that such failure renders it (i)
unsaleable or (ii) not useful in the ordinary course of the refining process as
conducted as of the Closing Date, inventory that is not at a location (i) owned
or leased and operated by a(d) Borrower and set forth on Schedule E-1 (as such
schedule may be updated with a location located in the United States or Canada
from time to time by written notice from Administrative Borrower to Agent) or
(ii) with or in an Eligible Carrier, inventory that is not subject to the first
priority, valid and perfected(e) security interest of Agent under the laws of
the United States and its political subdivisions and of Canada and its political
subdivisions, to the extent applicable, or inventory subject to a security
interest or lien of any other person or entity(f) (other than a person with whom
Agent has a satisfactory intercreditor agreement) other than a Permitted Lien
under clauses (a), (b), (c), (d) or (k) (and, with respect to (k) only, to the
extent subject to Reserves) of the definition of “Permitted Liens”. “Eligible
Petroleum Inventory Not-Received” means Petroleum Products (including crude oil)
and petroleum products, byproducts and intermediate feed stocks, ethanol and
bio-diesel products and other energy-related commodities, including any such
products combined or to be combined with petroleum, distilled products, blend
components and any other fuel in liquid form approved by Co-Collateral Agents,
in each case to be held for ultimate sale in the ordinary course of the business
of a Borrower that would otherwise constitute Eligible Petroleum Inventory that
is purchased or contracted for purchase by a Borrower from a seller for whom
such sale is in the ordinary course of business and, as of any date of
determination, if such inventory is not owned by a Borrower, the unpaid
obligation of such Borrower for the purchase of such inventory(a) is supported
by (i) a documentary letter of credit issued under the Loan Documents by an
Issuing Lender, which documentary letter of credit requires the original bill of
lading (or other original document of title) relating to such inventory to be
delivered to such Issuing Lender or its designee in connection with a drawing
under such letter of credit, or (ii) a standby letter of credit issued under the
Loan Documents by an Issuing Lender, which standby letter of credit provides
that the beneficiary thereunder is not permitted to make any drawing thereunder
until the beneficiary has delivered a certificate to such Issuing Lender
certifying that delivery of such inventory has been made by the beneficiary to a
Borrower and payment therefor is past due and owing, in each case such
inventory, when owned by a Borrower, will be subject to(b) no security
interests, liens or other claims or encumbrances other than Permitted Liens
under clauses (a) or (b) of the definition of “Permitted Liens” securing amounts
which have been disclosed in writing by Borrowers to Agent for the purposes of
calculating any reserve with respect thereto, 19



--------------------------------------------------------------------------------



 
[refiningablamendment9291145.jpg]
Co-Collateral Agents shall each be satisfied with the terms of the(c)
arrangements pursuant to which such Borrower shall acquire ownership of such
inventory in the event of a draw under such letters of credit, and Agent shall,
at its option, have confirmed with the seller of such inventory(d) the amounts
owing, which shall be the same as reported by Borrowers to Agent; provided,
that, for purposes of including such inventory in the Borrowing Base, such
inventory shall be valued at (ji) if the purchase price thereof has been
prepaid, the amount so prepaid by a Borrower, or (kii) the face amount of such
Letter of Credit issued specifically to support the purchase of such inventory
from the applicable supplier thereof, less, without duplicating other reserves,
the aggregate amount of the payables owing by a Borrower to such supplier for
any such inventory delivered to such Borrower or an Eligible Carrier and Agent
shall have received such reports as to such payables as it may request.
“Eligible Positive Exchange Agreement Balance” means, at any date of
determination, the amount of the positive balance, valued at a mark to market
basis, of the Petroleum Inventory that a Borrower has a right to receive from a
trading partner (other than a trading partner determined by a Co-Collateral
Agent to be unacceptable in such Co-Collateral Agent’s reasonable discretion)
under an Exchange Agreement or money owing to a Borrower in connection with such
exchange of Petroleum Inventory under an Exchange Agreement, net of any offsets
or counterclaims, and only to the extent such Borrower’s rights in Petroleum
Inventory are subject to a valid, first priority (subject only to Permitted
Liens that by operation of law have priority), perfected security interest in
favor of Agent as security for the Obligations; provided, that the value of the
Eligible Positive Exchange Agreement Balance shall be subject to reserves as
determined by Co-Collateral Agents. “Eligible Purchased Factored Accounts” means
Purchased Lion Accounts which otherwise constitute Eligible Accounts (provided,
that, notwithstanding the foregoing, no Purchased Lion Account shall be
disqualified as an Eligible Purchased Factored Account solely if such Purchased
Lion Account is not (a) created by Borrowers, in the ordinary course of
business, (b) arising out of Borrowers’ sale of goods or rendition of services
or (c) arising from the sale of Inventory that is not Eligible Petroleum
Inventory); provided, that in no event shall any such Purchased Lion Account
constitute an Eligible Purchased Factored Account if at any time (i) Lion fails
to perform or comply with any of the terms, covenants, conditions or provisions
contained in the Lion Limited Recourse Guaranty or any representation of Lion
thereunder is not true and correct when made or when deemed made, or (ii) Lion
shall be in default in respect of any Indebtedness to any Person in an aggregate
amount of $10,000,000 or greater and such default results in a right by such
Person, whether or not exercised, to accelerate the maturity of such
Indebtedness or any payments due in respect thereof (except, to the extent, if
any, that Co-Collateral Agents may otherwise determine in their Permitted
Discretion). Notwithstanding anything to the contrary set forth above or
otherwise in any of the Loan Documents, the amount of Eligible Purchased
Factored Accounts may, at any time, be adjusted by Agent, in its reasonable
discretion, to reflect information received by Agent from Loan Parties pursuant
to clause (g)(viv) of Schedule 5.1/5.2 to the Credit Agreement. “Eligible
Qualified Cash” means unrestricted cash or Cash Equivalents of Borrowers that
are subject to the valid, enforceable and first priority perfected security
interest of Agent in an 20



--------------------------------------------------------------------------------



 
[refiningablamendment9291146.jpg]
investment account or Deposit Account or Securities Account at Agent subject to
a control agreement in form and substance satisfactory to Agent (and which,
among other things, limits the terms of withdrawal of such funds by Borrowers to
certain conditions, including the delivery of an updated Borrowing Base
Certificate, Excess Availability after giving effect to such withdrawal and the
absence of a Triggering Event) and free and clear of any other security
interest, pledge, lien, encumbrance or claim (other than a person with whom
Agent has a satisfactory intercreditor agreement). “Eligible Transferee” means
(a) a commercial bank organized under the laws of the United States, or any
state thereof, and having total assets in excess of $1,000,000,000, (b) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country and which has total assets in excess of
$1,000,000,000; provided, that, such bank is acting through a branch or agency
located in the United States, (c) a finance company, insurance company, or other
financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial revolving loans in the ordinary course of its
business and having (together with its Affiliates) total assets in excess of
$1,000,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Default or Event of Default has occurred and is continuing, any other
Person approved by Agent and Administrative Borrower (such approval by
Administrative Borrower not to be unreasonably withheld, conditioned or
delayed), and (0 during the continuation of a Default or an Event of Default,
any other Person approved by Agent. In no event shall any Loan Party, any
Affiliate of a Loan Party, any Defaulting Lender or any Affiliate of a
Defaulting Lender constitute an Eligible Transferee. “Environmental Action”
means any written complaint, summons, citation, notice, directive, order, claim,
litigation, investigation, judicial or administrative proceeding, judgment,
letter, or other written communication from any Governmental Authority, or any
third party involving violations of Environmental Laws or releases of Hazardous
Materials (a) from any assets, properties, or businesses of any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Borrower, any Subsidiary of a
Borrower, or any of their predecessors in interest. “Environmental Law” means
any applicable federal, state, provincial, foreign or local statute, law, rule,
regulation, ordinance, code, binding and enforceable guideline, binding and
enforceable written policy, or rule of common law now or hereafter in effect and
in each case as amended, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, in each case, to the extent binding on Parent or its Subsidiaries,
relating to the environment, the effect of the environment on employee health,
or Hazardous Materials, in each case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action. 21



--------------------------------------------------------------------------------



 
[refiningablamendment9291147.jpg]
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities. “Equipment” means equipment (as that term is defined
in the Code). “Equity Interests” shall mean, with respect to any Person, all of
the shares, interests, participations or other equivalents (however designated)
of such Person’s capital stock or partnership, limited liability company or
other equity or ownership interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other equity interests in) such Person,
all of the securities convertible into or exchangeable for shares of capital
stock of (or other equity interests in) such Person and all warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other equity interests), but excluding (a) any debt security that is convertible
into or exchangeable for any such shares (or such other equity interests) and
(b) any stock appreciation rights, interests in phantom equity plans or similar
rights or interests. “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended, and any successor statute thereto. “ERISA Affiliate” means
(a) any Person subject to ERISA whose employees are treated as employed by the
same employer as the employees of Parent or its Subsidiaries under IRC Section
414(b), (b) any trade or business subject to ERISA whose employees are treated
as employed by the same employer as the employees of Parent or its Subsidiaries
under IRC Section 414(c), (b) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which Parent or any of its Subsidiaries is a member
under IRC Section 414(m), or (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with Parent or any of its Subsidiaries and whose employees are
aggregated with the employees of Parent or its Subsidiaries under IRC Section
414(o). “ERISA Event” means (a) the occurrence of any “reportable event”, as
defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the IRC or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the IRC or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by Borrowers or any of
their ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the institution by PBGC of proceedings to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; or
(f) the receipt by Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Borrowers or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is being terminated or in reorganization, within the
meaning of Title IV of ERISA. “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. 22



--------------------------------------------------------------------------------



 
[refiningablamendment9291148.jpg]
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement. “Excess Availability” means, as of any date of determination, the
amount equal to Availability minus the aggregate amount, if any, of all trade
payables of Borrowers and their Subsidiaries aged in excess of historical levels
with respect thereto (with due dates determined in accordance with customary
practices and other than payables being contested or disputed by Borrowers in
good faith) and all book overdrafts of Borrowers and their Subsidiaries in
excess of historical practices with respect thereto, in each case as determined
by Agent in its Permitted Discretion. “Exchange Act” means the Securities
Exchange Act of 1934, as in effect from time to time. “Exchange Agreement” means
an agreement under which a Borrower undertakes to deliver goods to an
unaffiliated person or on behalf of an unaffiliated Person to a customer of such
Person in exchange for such Person’s delivery of similar goods to such Borrower
or a customer of such Borrower. “Existing Credit Facility” means the
$400,000,000 revolving credit facility provided to Delek Refining, Ltd. as set
forth in the Credit Agreement, dated as of February 23, 2010, by and among
Borrowers, Wells Fargo Capital Finance, LLC, as Agent, Wells Fargo Capital
Finance, LLC and Bank of America, N.A., as Co-Collateral Agents and the lenders
party thereto, as amended. “Existing Letters of Credit” means the letters of
credit issued under the Existing Credit Facility and outstanding on the Closing
Date, as set forth on Schedule 4.20. “Existing Lion Letters of Credit” has the
meaning specified therefor in Section 3.6 of the Agreement. “Existing Loan
Documents” means, collectively, (a) the Credit Agreement, dated as of February
23, 2010, by and among Borrowers, Wells Fargo Capital Finance, LLC, as Agent,
Wells Fargo Capital Finance, LLC and Bank of America, N.A., as Co-Collateral
Agents and the lenders party thereto, as amended, (b) the Loan Documents
referred to therein, (c) the Existing Letters of Credit and (d) agreements,
documents and instruments executed and/or delivered in connection with the
foregoing (exclusive of any so-called “fee letters”). “Expansion Project” means
improvements at Borrower’s refinery in Tyler, Texas to increase capacity at
certain of such refinery’s processing units.Existing Term Loan” has the meaning
specified therefor in Section 2.2 of the Agreement. “Extraordinary Receipts”
means any cash received by Borrowers or any of their Subsidiaries not in the
ordinary course of business (and not consisting of proceeds described in Section
2.4(f)(ii) of the Agreement) consisting of (a) proceeds of judgments, proceeds
of settlements or other consideration of any kind in connection with any cause
of action, (b) indemnity payments (other than to the extent such indemnity
payments are (a) immediately payable to a Person that is not an Affiliate of a
Borrower or a Subsidiary of a Borrower, or (b) received by a Borrower or a
Subsidiary of a Borrower as reimbursement for any payment 23



--------------------------------------------------------------------------------



 
[refiningablamendment9291149.jpg]
previously made to such Person), and (c) any purchase price adjustment (other
than a working capital adjustment) received in connection with any purchase
agreement. “FCCR Dollar Trigger” means the applicable dollar amount set forth in
the column labeled “FCCR Dollar Trigger” on Schedule 7 as such amount may be
modified based on any Term Loan prepayments and pursuant to the paragraphs
immediately following the table set forth on Schedule 7. “FCCR Percentage
Trigger” means the applicable percentage set forth in the column labeled “FCCR
Percentage Trigger” on Schedule 7, as such percentage may be modified based on
any Term Loan prepayments and pursuant to the paragraphs immediately following
the table set forth on Schedule 7. “Fee Letter” means the amended and restated
fee letter, dated January __, 2014,as of the First Amendment Effective Date, by
and among Parent, Agent, certain Lenders and certain Affiliates thereofBorrowers
and Agent. “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it. “First Amendment”
means that certain First Amendment to Amended and Restated Credit Agreement
dated as of September 29, 2016, by, among others, Agent, Co-Collateral Agents,
the Lenders party thereto and the Loan Parties. “First Amendment Effective Date”
has the meaning assigned to such term in the First Amendment. “Fixed Charge
Coverage Ratio” means, with respect to Parent and its Subsidiaries for any
period, the ratio (a) of (i) EBITDA for such period, minus (ii) Capital
Expenditures (except those financed with borrowed money other than Advances)
during such period, minus (iii) all federal, state and local income taxes paid
in cash to the extent, if any, in excess of any cash refunds of taxes during
such period to (b) the sum of (i) Fixed Charges for such period, and (ii) the
sum of all principal and interest amounts paid in cash during such period in
respect of Permitted Subordinated Indebtedness plus all principal amounts paid
in cash during such period in respect of Permitted Subordinated Indebtedness to
the extent, if any, in excess of the aggregate amount of all additionalthat any
such payment was made with respect to a Permitted Intercompany Advances drawn
during such period under the Subordinated Debt DocumentsAdvance that, at the
time of such payment, had been outstanding for a period of more than one
calendar year at the time of such payment. “Fixed Charges” means, with respect
to any fiscal period and with respect to Parent and its Subsidiaries determined
on a consolidated basis in accordance with GAAP, the sum, without duplication,
of (a) Interest Expense paid in cash during such period (other than Interest
Expense 24



--------------------------------------------------------------------------------



 
[refiningablamendment9291150.jpg]
paid in cash with respect to Permitted Subordinated Indebtedness), (b) scheduled
principal payments in respect of Indebtedness (other than Permitted Subordinated
Indebtedness and Hedge Agreements) that are required to be paid during such
period to the extent accompanied by a permanent reduction of commitments
thereunder (exclusive of the termination of any Term Loan Commitments), (c) all
Restricted Junior Payments paid in cash during such period (other than (a) the
Special Asset Disposition Dividends and (b) dividends and distributions made by
Parent to its shareholders solely with the proceeds of Drop Down Transactions),
and (d) the amount, if any, by which the obligations owing from Lion to Loan
Parties in connection with intercompany loans permitted under clause (e) of the
definition of “Permitted Intercompany Advances” and Letters of Credit issued for
the benefit of creditors of Lion and/or in support of certain insurance and
workers compensation or other obligations in respect of its business exceeds the
then aggregate amount of LoansAdvances available to be made and Letters of
Credit available to be issued under the following components of the Borrowing
Base (without giving effect to the Maximum Revolver Amount): (i) clause (d) of
the definition of Borrowing Base, (ii) the portion of clauses (c) and (e) of the
definition of Borrowing Base attributable to Purchased Lion Accounts and (iii)
the portion of clause (jk) of the definition of Borrowing Base attributable to
Standby Letters of Credit issued to support the purchase of Petroleum Inventory
of Lion. “Force Maieure” means acts of God (including fire, flood, earthquake,
storm, hurricane or other natural disaster), war, invasion, act of foreign
enemies, hostilities (regardless of whether war is declared), civil war,
rebellion, revolution, insurrection, military or usurped power or confiscation,
terrorist activities, blockage or embargo, and similar causes beyond a Person’s
reasonable control and occurring without its fault or negligence, but excluding,
in any event, labor disputes, strikes, or lockouts. “Foreign Lender” means any
Lender or Participant that is not a United States person within the meaning of
IRC Section 7701(a)(30). “Funded Indebtedness” means, as of any date of
determination, all Indebtedness for borrowed money or letters of credit of
Borrowers, determined on a consolidated basis in accordance with GAAP, that by
its terms matures more than one (1) year after the date of calculation, and any
such Indebtedness maturing within one (1) year from such date that is renewable
or extendable at the option of a Borrower or a Subsidiary of any Borrower, as
applicable, to a date more than one (1) year from such date, including, in any
event, but without duplication, with respect to a Borrower or a Subsidiary of
any Borrower, the Advances Usage and the amount of their Capitalized Lease
Obligations. “Funding Date” means the date on which a Borrowing occurs. “Funding
Losses” has the meaning specified therefor in Section 2.12(b)(ii) of the
Agreement. “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied. “Governing
Documents” means, with respect to any Person, the certificate or articles of
incorporation, by-laws, or other organizational documents of such Person. 25



--------------------------------------------------------------------------------



 
[refiningablamendment9291151.jpg]
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body. “Guarantors” means (a) each
Subsidiary of Borrower (other than any Subsidiary that is not required to become
a Guarantor pursuant to Section 5.11), (b) Parent, (c) Delek U.S. Refining GP,
LLC, a Texas limited liability company, and (d) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of the Agreement, and
“Guarantor” means any one of them; provided, that, Guarantors shall not include
Holdings or, Lion or any Permitted JV. “Guaranty” means that certain general
continuing guaranty, dated as of February 23, 2010, executed and delivered by
each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance reasonably satisfactory to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million. “Hedge Agreement”
means any and all agreements or documents now existing or hereafter entered into
by a Borrower or any Subsidiary of a Borrower that provide for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the exposure of a Borrower or any Subsidiary of a
Borrower to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices. “High Yield Offering”
means the issuance by Delek US Holdings, Inc. of up to $400,000,000 of
unsecured, high-yield notes, as described in a Description of Notes and an
Offering Memorandum, in each case in form and substance satisfactory to Agent
and received by Agent on or before such date as Agent may permit in its sole
discretion. “Holdings” means Delek US Holdings, Inc., a Delaware corporation,
and the sole shareholder of Parent. “Holdout Lender” has the meaning specified
therefor in Section 14.2(a) of the Agreement. “Indebtedness” means (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or 26



--------------------------------------------------------------------------------



 
[refiningablamendment9291152.jpg]
other obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations as a lessee under Capital Leases, (d)
all obligations or liabilities of others secured by a Lien on any asset of such
Person, irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interest, and (h) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above. For purposes of this definition, (a) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(b) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation. “Indemnified Liabilities” has the meaning
specified therefor in Section 10.3 of the Agreement. “Indemnified Person” has
the meaning specified therefor in Section 10.3 of the Agreement. “Insolvency
Proceeding” means any proceeding commenced by or against any Person under any
provision of the Bankruptcy Code or under any other state or federal bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief. “Intercompany
Subordination Agreement” means the Subordination Agreement, dated on or about
the date hereof, among Delek Finance, Borrowers and Agent and acceptable in all
respects to Co-Collateral Agents. “Interest Expense” means, for any period, the
aggregate of the interest expense, netted against interest income from
unaffiliated third parties of Parent and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP. “Interest Period”
means, with respect to each LIBOR Rate Loan, a period commencing on the date of
the making of such LIBOR Rate Loan (or the continuation of a LIBOR Rate Loan or
the conversion of a Base Rate Loan to a LIBOR Rate Loan) and ending (i) with
respect to Advances, one (1), two (2) or three (3) months thereafter, and (ii)
with respect to the Term Loan, one (1) month thereafter; provided, however,
that, (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first (1st) day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (b) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end 27



--------------------------------------------------------------------------------



 
[refiningablamendment9291153.jpg]
on the next preceding Business Day, (c) with respect to an Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period), the Interest Period shall end on the last Business Day of the
calendar month that is one (1), two (2) or three (3) months after the date on
which the Interest Period began, as applicable, and (d) Borrowers may not elect
an Interest Period which will end after the Maturity Date (or, in the case of
any LIBOR Rate Loan constituting a portion of the Term Loan, the Term Loan
Maturity Date). “Inventory” means inventory (as that term is defined in the
Code). “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide Accounts arising in the ordinary
course of business), or acquisitions of Indebtedness, Equity Interests, or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
“Investment Grade Rating” means, with respect to an account debtor, a long-term
issuer rating of BBB- or higher from Standard & Poor or a long-term issuer
rating of Baa3 or higher from Moody’s. “IRC” means the Internal Revenue Code of
1986, as in effect from time to time. “Issuing- Lender” means, individually
and/or collectively (as the context may require), Wells Fargo Bank, National
Association, Bank of America, N.A. and one other Lender so designated by
Administrative Borrower from time to time and acceptable to Agent that agrees,
in such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit or Reimbursement Undertakings pursuant to Section 2.11
of the Agreement; provided, however, that in no event will there be more than
fourthree (43) Issuing Lenders at any time. “Junior Creditor” means the Junior
Creditor as defined in the Intercompany Subordination Agreement as in effect on
the date hereof. “Lender” and “Lenders” have the respective meanings set forth
in the preamble to the Agreement, includes the Swing Line Lender, Issuing
Lender, and shall include any other Person made a party to the Agreement
pursuant to the provisions of Section 13.1 of the Agreement. “Lender Group”
means each of the Lenders (including the Issuing Lender) and Agent, or any one
or more of them. “Lender Group Expenses” means all (a) costs or expenses
(including taxes, and insurance premiums) required to be paid by Parent or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) out-of-pocket fees or charges paid or incurred
by Agent and Co-Collateral Agents in connection with the Lender Group’s
transactions with Parent or its Subsidiaries under any of the Loan Documents,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public 28



--------------------------------------------------------------------------------



 
[refiningablamendment9291154.jpg]
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter), (c) out-of-pocket costs and expenses incurred
by Agent in the disbursement of funds to Borrowers or other members of the
Lender Group (by wire transfer or otherwise), (d) out-of-pocket charges paid or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group in connection with any default or to enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket field examination fees and expenses (including travel, meals, and
lodging) of Agent related to any inspections or field examinations plus a per
diem charge at Agent’s then standard rate for Agent’s and Co-Collateral Agents’
examiners in the field and office (which rate as of the date hereofFirst
Amendment Effective Date is $1,000 per person per day) to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter, (g) reasonable out-of-pocket costs and expenses of third
party claims or any other suit paid or incurred by the Lender Group in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Parent or any of its Subsidiaries, (h) Agent’s reasonable costs and expenses
(including reasonable attorneys’ fees) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Parent or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral. “Lender Group Representatives” has the meaning
specified therefor in Section 17.9 of the Agreement. “Lender-Related Person”
means, with respect to any Lender, such Lender, together with such Lender’s
Affiliates, officers, directors, employees, attorneys, representatives, and
agents. “Letter of Credit” means a letter of credit issued by Issuing Lender or
a letter of credit issued by Underlying Issuer, as the context requires. “Letter
of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders in an amount
equal to one hundred five (105%) percent of the then existing Letter of Credit
Usage, (b) causing the Letters of Credit to be returned to the Issuing Lender,
with instructions to cancel from the beneficiary satisfactory to the Issuing
Lender, or (c) providing Agent with a standby letter of 29



--------------------------------------------------------------------------------



 
[refiningablamendment9291155.jpg]
credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank acceptable to Agent (in its sole discretion) in an amount equal
to one hundred five (105%) percent of the then existing Letter of Credit Usage
(it being understood that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit). “Letter of Credit Disbursement”
means a payment made by Issuing Lender or Underlying Issuer pursuant to a Letter
of Credit. “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn and unreimbursed amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement. “LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement. “LIBOR Rate” means, for each Interest Period for each LIBOR Rate
Loan, the rate per annum determined by Agent by dividing (a) the Base LIBOR Rate
for such Interest Period, by (b) one hundred (100%) percent minus the Reserve
Percentage. The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage. “LIBOR Rate Loan” means the Term Loan and
each portion of an Advance that bears interest at a rate determined by reference
to the LIBOR Rate. “LIBOR Rate Margin” means, as of any date of determination
(with respect to any portion of the outstanding Advances on such date that is a
LIBOR Rate Loan), the applicable margin set forth in the following table that
corresponds to the most recent Quarterly Average Excess Availability
calculationCalculation; provided, that for the period from the date of the
AgreementFirst Amendment Effective Date through and including MarchDecember 31,
2014,2016, the LIBOR Rate Margin shall be at the margin set forth in Level II:
Level Quarterly Average Excess Availability LIBOR Rate Margin I Equal to or
greater than $220,000,000 2.001.25% II Greater than or equal to $110,000,000 but
less than $220,000,000 2.251.50% III Less than $110,000,000 2.501.75% 30



--------------------------------------------------------------------------------



 
[refiningablamendment9291156.jpg]
Except as set forth in the foregoing proviso and subject to the immediately
succeeding paragraph (and as of AprilJanuary 1, 2014,2017, at which time the
LIBOR Rate Margin shall be adjusted based upon the Quarterly Average Excess
Availability Calculation for the calendar quarter ended MarchDecember 31,
20142016), the LIBOR Rate Margin shall be based upon the most recent Quarterly
Average Excess Availability Calculation, which will be calculated as of the end
of each calendar quarter. Except as set forth in the foregoing proviso, the
LIBOR Rate Margin shall be re-determined quarterly effective on the first (1st)
day of the month in which the Borrower has timely delivered to Agent the
certified calculation of the Quarterly Average Excess Availability pursuant to
Section 5.1 of the Agreement; provided, that if Administrative Borrower fails to
provide such certification when such certification is due, the LIBOR Rate Margin
shall be set at the margin in “Level III” of the chart above effective as of the
first (1st) day of the month in which the certification was required to be
delivered until the date on which such certification is delivered on which date
(but not retroactively), without constituting a waiver of any Default or Event
of Default occasioned by the failure to timely deliver such certification, the
LIBOR Rate Margin shall be set at the margin based upon the calculations
disclosed by such certification. In the event that the information regarding the
Quarterly Average Excess Availability contained in any certificate delivered
pursuant to Section 5.1 of the Agreement is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher LIBOR
Rate Margin for any period (a “LIBOR Rate Period”) than the LIBOR Rate Margin
actually applied for such LIBOR Rate Period, then (a) Administrative Borrower
shall immediately deliver to Agent a correct certificate for such LIBOR Rate
Period, (b) the LIBOR Rate Margin shall be determined as if the correct LIBOR
Rate Margin (as set forth in the table above) were applicable for such LIBOR
Rate Period, and (c) Administrative Borrower shall immediately deliver to Agent
full payment in respect of the accrued additional interest and Letter of Credit
fees as a result of such increased LIBOR Rate Margin for such LIBOR Rate Period,
which payment shall be promptly applied by Agent to the affected Obligations.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any trust, conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing. “Lion” means Lion Oil Company, an Arkansas corporation. “Lion
Acquisition” means the acquisition of a majority of the Equity Interests of Lion
by Holdings pursuant to the Lion Acquisition Documents. “Lion Acquisition
Agreement” means the Stock Purchase Agreement, dated March 17, 2011, by and
among Ergon, Inc., Lion and Holdings, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. “Lion
Acquisition Documents” means the Lion Acquisition Agreement and all other
documents related thereto and executed in connection therewith. 31



--------------------------------------------------------------------------------



 
[refiningablamendment9291157.jpg]
“Lion Financing Agreement” has the meaning specified therefor in Section 3.6 of
the Agreement. “Lion Intercreditor Agreement” means the Intercreditor Agreement,
dated April 29, 2011, by and between Agent and Lion, and acknowledged by Delek
Refining. “Lion Limited Recourse Guaranty” means the Limited Recourse General
Continuing Guaranty, dated April 29, 2011, by Lion in favor of Agent, for the
benefit of the Lender Group, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced. “Lion Term Loan
Trigger Date” has the meaning specified therefor in Section 3.6 of the
Agreement. “Liquidation Adjustment” means the lesser of (i) the direct costs
reasonably anticipated to be incurred by or on behalf of Agent or its agents in
any sale of Inventory and (ii) $1,000,000. “Loan Account” has the meaning
specified therefor in Section 2.9 of the Agreement. “Loan Documents” means the
Agreement, the Bank Product Agreements, any Borrowing Base Certificate, the
Security Agreement, the Controlled Account Agreements, the Control Agreements,
the Fee Letter, the Guaranty, the Intercompany Subordination Agreement, the Lion
Intercreditor Agreement, the Letters of Credit, the Patent Security Agreement,
the Trademark Security Agreement, the Copyright Security Agreement, the Pledge
Agreement, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, any letter of credit
application entered into by Borrower in connection with the Agreement, and any
other agreement entered into, now or in the future, by Holdings or any of its
Subsidiaries in connection with the Agreement. “Loan Limit” means the lesser of
(a) the Borrowing Base then in effect or (b) the Maximum Revolver Amount. “Loan
Party” means any Borrower or any Guarantor; provided, that notwithstanding
anything to the contrary set forth in any Loan Document, in no event shall “Loan
Party” include Holdings or, Lion or any Permitted JV. “Location Differential”
means the premium or discount in Inventory value when comparing price per barrel
at the Inventory site to price per barrel at the published trading point, as
reasonably determined by Administrative Borrower to reflect the premium or
discount attributable to Inventory by virtue of its location. “Management
Agreement” means the Management Agreement dated as of May 4, 2005, between Delek
Refining and Mapco Express, Inc. “Marketing Agreement” means the Marketing
Agreement, dated as of October 16, 2006, between Delek Refining and Delek
Marketing. 32



--------------------------------------------------------------------------------



 
[refiningablamendment9291158.jpg]
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time. “Material Adverse Effect”
means, with respect to any event, act, condition or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), whether singularly or in conjunction
with any other event or events, act or acts, condition or conditions, occurrence
or occurrences whether or not related, a material adverse effect on, or with
respect to (a) the business, results of operations, financial condition, assets
or liabilities of Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents, (c) the rights and remedies of the Agent,
Issuing Lender, Swing Line Lender, and Lenders under any of the Loan Documents
or (d) the legality, validity or enforceability of any of the Loan Documents.
“Material Contract” means, any contract or other arrangement to which any Loan
Party or any of their respective Subsidiaries is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect. “Maturity Date”
has the meaning specified therefor in Section 3.3 of the Agreement. “Maximum
Credit” means the sum of the Maximum Revolver Amount and the Term Loan Amount.
“Maximum Revolver Amount” means $600,000,000,450,000,000, as such amount may be
adjusted in accordance with Section 2.4(c) and (d) of the Agreement. “MLP Units”
means, collectively, Equity Interests representing limited partnership interests
in Delek Logistics. “MLP Value” means, with respect to any Eligible MLP Units
(if any) as of any date of determination, the product of (a) the number of
Eligible MLP Units as of such date multiplied by (b) the market price per MLP
Unit as of the close of market hours on the most recently ended trading date
prior to the date of the Borrowing Base Certificate most recently delivered to
Agent in accordance herewith, as such amount may be adjusted by Agent in its
discretion to account for any reduction of such market price in excess of ten
(10%) percent (10%) of the amount thereof during the period from the date of the
delivery of such Borrowing Base Certificate until the date of the delivery of
the next Borrowing Base Certificate in accordance herewith. “Moody’s” means
Moody’s Investors Service, Inc. (or any successor thereto). “Multiemployer Plan”
shall have the meaning set forth in Section 4001(a)(3) of ERISA. “Net Cash
Proceeds” means: with respect to any sale or other disposition by Parent or any
of its(a) Subsidiaries of assets, the amount of cash proceeds received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on 33



--------------------------------------------------------------------------------



 
[refiningablamendment9291159.jpg]
behalf of Parent or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or other disposition, (ii) reasonable fees, commissions, and
expenses related thereto and required to be paid by Parent or such Subsidiary in
connection with such sale or disposition and (iii) taxes paid or payable to any
taxing authorities by Parent or such Subsidiary in connection with such sale or
disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, and are properly attributable to such transaction; and with
respect to the issuance or incurrence of any Indebtedness (other than(b) under
this Agreement) by Parent or any of its Subsidiaries, or the issuance by Parent
or any of its Subsidiaries of any shares of its Equity Interests, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of Parent or such Subsidiary in connection with
such issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by Parent or
such Subsidiary in connection with such issuance or incurrence, (ii) taxes paid
or payable to any taxing authorities by Parent or such Subsidiary in connection
with such issuance or incurrence, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of Parent or any
of its Subsidiaries, and are properly attributable to such transaction. “New
Term Loans” means the term loans made pursuant to and in accordance with the New
Term Loan Documents. “New Term Loan Agent” means the agent acting as
administrative and collateral agent for and on behalf of the New Term Loan
Lenders and any replacement or successor agent thereunder. “New Term Loan
Agreement” means a New Term Loan and Security Agreement among New Term Loan
Agent, New Term Loan Lenders, and certain Affiliates of Borrowers and the
lenders party thereto, as may be entered into after the full and final repayment
and satisfaction of all Obligations in respect of the Term Loan hereunder, in
accordance with the terms of this Agreement, with respect to the New Term Loan
Financing. “New Term Loan Documents” means the New Term Loan Agreement, and all
agreements, documents and instruments executed and/or delivered in connection
therewith. “New Term Loan Financing” means term loans or high yield bonds or
notes (including the High Yield Offering), in an original principal amount equal
to or greater than $100,000,000, entered into after the date hereof, that
benefit Borrowers (which benefit could include additional loan draw down
capacity in favor of Borrowers in the form of Permitted Subordinated
Indebtedness of not less than $50,000,000 in connection therewith); provided,
that the terms of such New Term Loan Financing and, except as otherwise
expressly set forth herein, all 34



--------------------------------------------------------------------------------



 
[refiningablamendment9291160.jpg]
agreements, documents and instruments with respect thereto are in all respects
reasonably satisfactory to Required Lenders. “New Term Loan Intercreditor
Agreement” means an Intercreditor and Subordination Agreement, as may be entered
into in accordance with the terms of this Agreement, between Agent and New Term
Loan Agent, with respect to the New Term Loan Financing, in form and substance
satisfactory to Co-Collateral Agents or, if Agent shall have released its
security interest in the Equipment in connection therewith, a collateral access
agreement in form and substance satisfactory to Agent. “New Term Loan Lenders”
means the parties from time to time to the New Term Loan Agreement as lenders.
“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement or
indemnification obligations with respect to Reimbursement Undertaking or with
respect to Letters of Credit, premiums, liabilities (including all amounts
charged to the Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, covenants, and duties of any kind and description, in each case
owing by Borrowers to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding. “OFAC” means The Office of Foreign
Assets Control of the U.S. Department of the Treasury. “Optional Advance” shall
have the same meaning given to such term in the Receivables Purchase Agreement.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement. “Overadvance” has the meaning specified therefor in Section 2.5
of the Agreement. “Paid But Unexpired Standby Letters of Credit” means, during a
Post Supplier Payment Period, the undrawn amount under an outstanding Standby
Letter of Credit issued to support the purchase of Petroleum Inventory of
Borrowers or Lion as of such date of determination where the supplier of such
Petroleum Inventory in connection with which such Standby Letter of Credit 35



--------------------------------------------------------------------------------



 
[refiningablamendment9291161.jpg]
was specifically issued has been paid in full and therefore is not otherwise
entitled to draw on such Standby Letter of Credit, in whole or in part. “Parent”
has the meaning specified therefor in the preamble to the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement. “Participant Register” has the meaning set forth in Section 13.1(i)
of the Agreement. “Patent Security Agreement” has the meaning specified therefor
in the Security Agreement. “Patriot Act” has the meaning specified therefor in
Section 4.19 of the Agreement. “Payment Deferral” shall have the same meaning
given to such term in the Receivables Purchase Agreement. “Payment in Full” or
“payment in full” has the meaning specified therefor in Section 1.4 of the
Agreement. “Payoff Date” means the first date on which all of the Obligations
are paid in full and the Commitments of Lenders are terminated. “PBGC” means the
Pension Benefit Guaranty Corporation referred to and defined in ERISA, and any
successor entity performing similar functions. “Permitted Acquisition” means any
Acquisition so long as: no Default or Event of Default shall have occurred and
be continuing or(a) would result from the consummation of the proposed
Acquisition and the proposed Acquisition is consensual, no Indebtedness will be
incurred, assumed, or would exist with respect to(b) Parent or its Subsidiaries
as a result of such Acquisition, other than Permitted Indebtedness and no Liens
will be incurred, assumed, or would exist with respect to the assets of Parent
or its Subsidiaries as a result or such Acquisition other than Permitted Liens,
Parent has provided Agent with written confirmationinformation (which (c)
information is provided for informational purposes only, it being agreed that
compliance with the financial covenants set forth in Section 7 is not required
in connection with the deliveries required under this subsection (c)), supported
by reasonably detailed calculations, that on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to 36



--------------------------------------------------------------------------------



 
[refiningablamendment9291162.jpg]
the assets to be acquired) pursuant to the proposed Acquisition, Parent and its
Subsidiaries (i) would have been in compliance with respect to (i) the financial
covenants in Section 7 of the Agreement for the Reference Period applicable to
the most recently delivered Compliance Certificate issued by Borrower to Agent
prior to the proposed date of consummation of such proposed Acquisition
(irrespective of whether such covenant was then being tested), and (ii) are
projected to be in compliance with the financial covenants in Section 7 for the
Reference Period ended one (1) year after the proposed date of consummation of
such proposed Acquisition (irrespective of whether such covenant was then being
tested), Parent has provided Agent with its due diligence package relative to
the(d) proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the one (1) year period following
the date of the proposed Acquisition, on a quarter by quarter basis), in form
and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent, (e) Borrowers shall have Excess Availability in an amount
equal to or greater than $68,750,000 immediately after giving effect to the
consummation of the proposed Acquisition, (f) the assets being acquired or the
Person whose Equity Interests is being(e) acquired did not have negative EBITDA
during the twelve (12) consecutive month period most recently concluded prior to
the date of the proposed Acquisition, (g) Parent has provided Agent with written
notice of the proposed(f) Acquisition at least fifteen (15) Business Days prior
to the anticipated closing date of the proposed Acquisition and, not later than
five (5) Business Days prior to the anticipated closing date of the proposed
Acquisition, copies of the acquisition agreement and other material documents
relative to the proposed Acquisition, which agreement and documents shall be
reasonably acceptable to Agent, (h) the assets being acquired (other than a de
minimis amount of assets in(g) relation to Parent’s and its Subsidiaries’ total
assets), or the Person whose Equity Interests is being acquired, are useful in
or engaged in, as applicable, the business of Parent and its Subsidiaries or a
business reasonably related thereto, (i) (A) the assets being acquired (other
than a de minimis amount of assets(h) in relation to the assets being acquired)
are located within the United States or (B) (i) the Person whose Equity
Interests are being acquired is organized in a jurisdiction located within the
United States and (ii) such Person’s assets are located in the United States,
(j) the subject assets or Equity Interests, as applicable, are being acquired(i)
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 5.11 or 5.12 as applicable, of the Agreement and, in the
case of an acquisition of Equity Interests, such Borrower or the applicable Loan
Party shall have demonstrated to Agent that the new Loan 37



--------------------------------------------------------------------------------



 
[refiningablamendment9291163.jpg]
Parties have received consideration sufficient to make the joinder documents
binding and enforceable against such new Loan Parties, and (k) the purchase
consideration payable in respect of all Permitted Acquisitions (including the
proposed Acquisition and including deferred payment obligations) shall not
(exclusive of the amount of any contemporaneous cash equity contribution
permitted hereunder, made in contemplation of the payment of such purchase
consideration; provided that if in connection with any New Term Loan, Agent
shall have released or subordinated its security interest in any of the
Collateral (it being acknowledged and agreed that in no event shall Agent
release or subordinate its security interest in any of the Collateral other than
Equipment), in no event shall all or any portion of such cash equity
contribution consist directly or indirectly of proceeds of such New Term Loan),
exceed $15,000,000 in any fiscal year; provided however, if Borrower does not
expend the full amount of such $15,000,000 as purchase consideration payable in
respect of all Permitted Acquisitions in any fiscal year, then (a) fifty percent
(50%) of such $15,000,000 that is unexpended may be carried over for such
expenditures into the next succeeding fiscal years until fully expended and (b)
purchase consideration payable in respect of all Permitted Acquisitions during
any fiscal year thereafter shall be deemed made, first, in respect of amounts
carried over from the prior fiscal years pursuant to subclause (a) above and
second, in respect of amounts permitted for such fiscal year as provided above.
either (x) Excess Availability on each day of the thirty (30) day period (j)
ended on the date of such proposed Acquisition and after giving effect thereto
shall be greater than twenty-five (25%) percent of the Loan Limit, or (y)(A)
Excess Availability on each day of the thirty (30) day period ended on the date
of such proposed Acquisition and after giving effect thereto shall be greater
than twenty (20%) percent of the Loan Limit, and (B) the Fixed Charge Coverage
Ratio reflected in the most recently delivered Compliance Certificate issued by
Borrowers to Agent in accordance with the Credit Agreement with respect to a
Reference Period, after giving pro forma effect to the making of such proposed
Acquisition as a Fixed Charge paid on the first day of such Reference Period,
shall be not less than 1.0:1.0. “Permitted Discretion” means a determination
made in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment. “Permitted Dispositions” means: sales,
abandonment, or other dispositions of Equipment and any assets not(a)
constituting Collateral (including, without limitation, fixtures) that are
substantially worn, damaged, or obsolete in the ordinary course of business,
sales of Inventory to buyers in the ordinary course of business,(b) the use or
transfer of money or Cash Equivalents in a manner that is not(c) prohibited by
the terms of the Agreement or the other Loan Documents, the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights,(d) and other
intellectual property rights in the ordinary course of business, the granting of
Permitted Liens,(e) 38



--------------------------------------------------------------------------------



 
[refiningablamendment9291164.jpg]
the sale or discount, in each case without recourse, of Accounts arising in(f)
the ordinary course of business, but only in connection with the compromise or
collection thereof, any involuntary loss, damage or destruction of property,(g)
any involuntary condemnation, seizure or taking, by exercise of the power(h) of
eminent domain or otherwise, or confiscation or requisition of use of property,
the leasing or subleasing of assets of Parent or its Subsidiaries in the(i)
ordinary course of business (but specifically excluding any sale-leaseback
transaction), the sale or issuance of Equity Interests (other than Disqualified
Equity(j) Interest) of Parent that does not result in a Change of Control
hereunder, the lapse of registered patents, trademarks and other intellectual
property(k) of any Borrower or Subsidiary of any Borrower to the extent that the
continued registration thereof is not economically desirable in the conduct of
its business and so long as such lapse is not materially adverse to the
interests of Lenders, the making of a Restricted Junior Payment that is
expressly permitted to be(l) made pursuant to the Agreement, the transfer of
assets pursuant to Platinum Lease Transactions,(m) the making of a Permitted
Investment pursuant to and in accordance with(n) the terms of the Agreement;
consummating one or more Drop Down Transactions pursuant to and in(o) accordance
with the terms of the Agreement, dispositions of any Permitted JV Investment,
and(p) (p) dispositions of (i) assets (other than Accounts, intellectual
property,(q) licenses, Equity Interests of Subsidiaries of Borrowers, or
Material Contracts) not otherwise permitted in clauses (a) through (op) above so
long as made at fair market value and the aggregate fair market value of all
assets disposed of in all such dispositions since the ClosingFirst Amendment
Effective Date (including the proposed disposition) would not exceed $1,375,000
in any fiscal year of Parent and its Subsidiaries and (ii) the Special Asset
Dispositions. “Permitted Holder” means Delek US Holdings, Inc. “Permitted
Indebtedness” means: the Obligations, including Indebtedness evidenced by the
Agreement and(a) the other Loan Documents, together with Indebtedness owed to
Underlying Issuers with respect to Underlying Letters of Credit, 39



--------------------------------------------------------------------------------



 
[refiningablamendment9291165.jpg]
Permitted Subordinated Indebtedness;(b) Indebtedness in respect of Permitted
Intercompany Advances;(c) Indebtedness in respect of the New Term Loan
Financing;(d) Indebtedness set forth on Schedule 4.20 and any Refinancing
Indebtedness(e) in respect of such Indebtedness; Permitted Purchase Money
Indebtedness and any Refinancing(f) Indebtedness in respect of such
Indebtedness; endorsement of instruments or other payment items for deposit;(g)
Indebtedness consisting of (i) unsecured guarantees incurred in the(h) ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness; unsecured
Indebtedness of Parent or any of its Subsidiaries that is incurred(i) on the
date of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is twelve (12) months after
the Maturity Date, (iv) such Indebtedness is subordinated in right of payment to
the Obligations on terms and conditions reasonably satisfactory to Co-Collateral
Agents and Agent, and (v) the only interest that accrues with respect to such
Indebtedness is payable in kind; Acquired Indebtedness in an amount not to
exceed $10,000,000(j) outstanding at any one time; Indebtedness incurred in the
ordinary course of business under(k) performance, surety, statutory, and appeal
bonds; Indebtedness owed to any Person providing property, casualty, liability,
or(l) other insurance to Parent or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year; the incurrence by Borrowers or their Subsidiaries of
Indebtedness under(m) Hedge Agreements that are incurred for the bona fide
purpose of hedging the commodity, interest rate or foreign currency risk
associated with Borrowers’ and their Subsidiaries’ operations and not for
speculative purposes; 40



--------------------------------------------------------------------------------



 
[refiningablamendment9291166.jpg]
unsecured Indebtedness incurred in respect of netting services, overdraft(n)
protection, and other like services, in each case, incurred in the ordinary
course of business; unsecured Indebtedness of Parent owing to former employees,
officers, or(o) directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Parent of the Equity
Interests of Parent that have been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $1,375,000, and (iii)
such Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent; unsecured Indebtedness owing to sellers of
assets or Equity Interests to a(p) Loan Party that is incurred by the applicable
Loan Party in connection with the consummation of one or more Permitted
Acquisitions so long as (i) the aggregate principal amount for all such
unsecured Indebtedness does not exceed $34,375,000 at any one time outstanding,
(ii) is subordinated to the Obligations on terms and conditions reasonably
acceptable to Agent, and (iii) is otherwise on terms and conditions (including
all economic terms and the absence of covenants) reasonably acceptable to Agent;
contingent liabilities in respect of any indemnification obligation,(q)
adjustment of purchase price, non-compete, or similar obligation of a Borrower
or the applicable Loan Party incurred in connection with the consummation of one
or more Permitted Acquisitions; Indebtedness constituting Permitted
Investments;(r) unsecured guarantee obligations made in the ordinary course of
business(s) by a Loan Party of obligations constituting Permitted Indebtedness
of any other Loan Party or other obligations permitted to be incurred hereunder
by any other Loan Party, unsecured, joint and several guarantee obligations with
respect to the(t) payment obligations of the issuer under the High Yield
Offering, other unsecured Indebtedness not referred to above, in an aggregate(u)
amount at any time outstanding not to exceed $13,750,000, Indebtedness of Delek
Refining owing to Lion in the form of Payment(v) Deferrals evidenced by the
Deferred Payment Note (as such terms are defined in the Receivables Purchase
Agreement), Indebtedness of Parent or any of its Subsidiaries that is incurred
pursuant(w) to a Platinum Lease Transaction that is reasonably acceptable to
Agent, and Guarantees of Parent or any of its Subsidiaries that is incurred in
respect of(x) Indebtedness of Delek Logistics or Delek Logistics’ Subsidiaries
under one or more Delek Logistics Credit Facilities provided that such
guarantees shall be (i) unsecured (other than by a 41



--------------------------------------------------------------------------------



 
[refiningablamendment9291167.jpg]
pledge of notes receivable from an Affiliate of Parent, provided such Affiliate
is not a Loan Party) and (b) subordinated to the Obligations on terms reasonably
acceptable to Agent, and Indebtedness of the type described in clause (d) of the
definition of (y) “Indebtedness” (and subject, for the avoidance of doubt, to
the last sentence of such definition), to the extent secured by Permitted Liens
described in clauses (c) or (d) of the definition of “Permitted Liens”.
“Permitted Intercompany Advances” means (a) loans made, dividends or
distributions paid, or Investments made, by a Loan Party to or for the benefit
of another Loan Party, (b) loans made, dividends or distributions paid, or
Investments made, by a non-Loan Party to or for the benefit of another non-Loan
Party, (c) loans made, dividends or distributions paid, or Investments made, by
a non-Loan Party to or for the benefit of a Loan Party, so long as, in the case
of a loan, the parties thereto are party to the Intercompany Subordination
Agreement or another subordination agreement in form and substance satisfactory
to Co-Collateral Agents and Agent, and in the case of dividends or distributions
or Investments, no amounts in respect thereof are repaid or required to be
repaid by a Loan Party prior to the Payment in Full of all Obligations hereunder
and the termination of this Agreement in accordance with its terms, (d) loans
made by a Loan Party to or for the benefit of a non-Loan Party (other than
Lion), so long as (i) the sum of (A) all such loans outstanding at any one time,
plus (B) all such dividends or distributions and all such Investments (the net
amount thereof after taking into account all offsetting dividends or
distributions and Investments), under clauses (a) and (d) above, does not exceed
$37,500,000 (ii) no Event of Default has occurred and is continuing or would
result therefrom, and (iii) with respect to such loans, dividends or Investments
under clauses (a) and (d) above, the Borrowers have aggregate Excess
Availability of not less than $89,375,000 immediately after giving effect to
each such loan, dividend, distribution or Investment, (e) loans made by Delek
Refining to Lion and Letters of Credit caused to be issued by Delek Refining for
the benefit of creditors of Lion and/or in support of certain insurance and
workers compensation or other obligations in respect of Lion’s business
(including, without limitation, Optional Advances), so long as (i) the sum of
(A) all such loans and (B) the face amount of such Letters of Credit outstanding
at any one time which exceed the then outstanding balance of the purchase price
for Purchased Lion Accounts, shall not be greater than $40,000,000, (ii) with
respect to any portion of the sum of (A) loans made by Delek Refining to Lion
and (B) the face amount of such Letters of Credit caused to be issued by Delek
Refining that exceed the then outstanding balance of the purchase price for
Purchased Lion Accounts, the Borrowers have aggregate Excess Availability of not
less than $68,750,000 immediately after giving effect to that portion of the sum
of (A) each such loan and (B) the face amount of each such Letter of Credit, in
excess of the then outstanding balance of the purchase price for Purchased Lion
Accounts, (iii) with respect to all or any portion of the sum of (A) all such
loans made by Delek Refining and (B) the face amount of such Letters of Credit
caused to be issued by Delek Refining that do not exceed the then outstanding
balance of the purchase price for Purchased Lion Accounts, the Borrowers have
aggregate Excess Availability of not less than $34,375,000 immediately after
giving effect to that portion of the sum of (A) each such loan and (B) the face
amount of such Letters of Credit that are not in excess of the then outstanding
balance of the purchase price for Purchased Lion Accounts, (iv) the Receivables
Purchase Agreement is in full force and effect at the time of the making of any
such loan, (v) the Indebtedness arising pursuant to any such loan shall be
evidenced by a promissory note or other instrument, and the original of such
note or other instrument is promptly delivered to Agent upon 42



--------------------------------------------------------------------------------



 
[refiningablamendment9291168.jpg]
its request to hold as part of the Collateral, with such endorsement and/or
assignment by Lion of such note or other instrument as Agent may require and
(vi) no Event of Default has occurred and is continuing or would result
therefrom. “Permitted Intercompany Advances” shall not include any cash
dividends or distributions made pursuant to Section 6.9(a), (b), (d) or, (e) or
(f) of the Agreement. “Permitted Investments” means: Investments in cash and
Cash Equivalents,(a) Investments in negotiable instruments deposited or to be
deposited for(b) collection in the ordinary course of business, advances made in
connection with purchases of goods or services in the(c) ordinary course of
business, Investments received in settlement of amounts due to any Loan Party
or(d) any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries, Investments owned by
any Loan Party or any of its Subsidiaries on the(e) ClosingFirst Amendment
Effective Date and set forth on Schedule P-1, guarantees permitted under the
definition of Permitted Indebtedness,(f) Permitted Intercompany Advances,(g)
Equity Interests or other securities acquired in connection with the(h)
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims, deposits of cash made in the ordinary course of business
to secure(i) performance of operating leases, non-cash loans to employees,
officers, and directors of Borrowers or any(j) of their Subsidiaries for the
purpose of purchasing Equity Interests in Parent so long as the proceeds of such
loans are used in their entirety to purchase such Equity Interests in Parent
permitted hereunder, Permitted Acquisitions and Permitted JV Investments,(k)
Investments in the form of capital contributions and the acquisition of(l)
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Parent), 43



--------------------------------------------------------------------------------



 
[refiningablamendment9291169.jpg]
the incurrence by Borrowers or their Subsidiaries of Investments under(m) Hedge
Agreements that are incurred for the bona fide purpose of hedging the commodity,
interest rate or foreign currency risk associated with Borrowers’ and their
Subsidiaries’ operations and not for speculative purposes, Drop Down
Transactions;(n) Investments in the form of Equity Interests in MLP Units,
and(o) so long as no Event of Default has occurred and is continuing or would(p)
result therefrom, any other Investments net of repayment of any previous
Investments made under this clause (p) in an aggregate amount not to exceed
$1,375,000 in any twelve (12) consecutive calendar month period. “Permitted JV”
means any joint venture identified on Schedule 1.2 hereof or otherwise approved
in writing by Agent. “Permitted JV Investments” means any Investment in a
Permitted JV so long as: (i) the aggregate amount of all such Investments does
not exceed (a) $15,000,000 in any twelve (12) consecutive calendar month period;
provided, however, if Borrower does not expend the full amount of such
$15,000,000 as Permitted JV Investments in any such period, then such amount
that is unexpended may be carried over for such Permitted JV Investments into
the next succeeding twelve (12) consecutive calendar month period; provided,
further, that in no event shall such Investments, including all amounts so
carried over, exceed $30,000,000 in any twelve (12) consecutive calendar month
period; or (ii) on or after the full and final repayment of all Obligations in
respect of the Term Loan, the aggregate amount of all such Investments in any
twelve (12) consecutive calendar month period does not exceed the amounts set
forth in clause (i) above, unless either (x)(A) Excess Availability for the five
(5) consecutive Business Day period immediately preceding the making of such
Investment and after giving effect thereto shall be greater than seventeen and
one-half (17.5%) percent of the Loan Limit, and (B) the Fixed Charge Coverage
Ratio reflected in the most recently delivered Compliance Certificate issued by
Borrowers to Agent in accordance with the Credit Agreement with respect to a
Reference Period, after giving pro forma effect to the making of such Investment
as a Fixed Charge paid on the first day of such Reference Period, shall be not
less than 1.1:1.0 or (y)(A) Excess Availability for the five (5) consecutive
Business Day period immediately preceding the making of such Investment and
after giving effect thereto shall be greater than thirty (30%) percent of the
Loan Limit, and (B) the average of the daily Excess Availability for the
sixty-five (65) consecutive day period immediately preceding the making of such
Investment and after giving effect thereto shall be greater than thirty (30%)
percent of the Loan Limit; provided, that, subject to the satisfaction of the
other conditions set forth below, Borrowers may make Investments in Permitted
JVs in excess of the amounts set forth in clause (i) above, notwithstanding that
the conditions described in clause (ii) above are not then satisfied, so long as
the sole source of such Investments is capital contributions by Holdings to
Parent (which capital contributions are substantially contemporaneously further
contributed to Borrowers as a capital contribution) designated and made for such
purpose and made within ten (10) days prior to such Investment; 44



--------------------------------------------------------------------------------



 
[refiningablamendment9291170.jpg]
no Default or Event of Default shall have occurred and be continuing or (b)
would result from the making of such Investment; and the Governing Documents of
such Permitted JV are acceptable to Agent in (c) its Permitted Discretion.
“Permitted Liens” means, as applied to any Person: Any Lien in favor of an
Agent, the Issuing Lender or the Lenders to secure(a) the Obligations; Liens in
favor of New Term Loan Agent to secure the obligations under(b) the New Term
Loan Documents, subject to the terms of the New Term Loan Intercreditor
Agreement; (i) Liens on real estate for real estate taxes, assessments, sewer
and water(c) charges and/or other governmental charges and levies not yet
delinquent and (ii) Liens for taxes, assessments, judgments, governmental
charges or levies, or claims not yet delinquent or the non-payment of which is
being diligently contested in good faith by customary or appropriate proceedings
and for which adequate reserves have been set aside on such Person’s books;
Liens of mechanics, laborers, suppliers, workers and materialmen incurred(d) in
the ordinary course of business for sums not past due or being diligently
contested in good faith, if a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made therefor; Liens incurred in the
ordinary course of business in connection with(e) worker’s compensation and
unemployment insurance or other types of social security benefits; Easements,
rights-of-way, restrictions, and other similar encumbrances on(f) the use of
real property which either (i) are non-monetary in nature and are existing as of
the date of this Agreement or (ii) do not materially interfere with the ordinary
conduct of the business of such Person; Purchase money Liens or the interests of
lessors under Capital Leases to(g) the extent that such Liens or interests
secure Permitted Purchase Money Indebtedness and so long as (i) such Lien
attaches only to the asset purchased or acquired and the proceeds thereof, and
(ii) such Lien only secures the Indebtedness that was incurred to acquire the
asset purchased or acquired or any Refinancing Indebtedness in respect thereof,
in each case only to the extent permitted by Section 6.1 hereof; Deposits to
secure the performance of bids, trade contracts, tenders, sales,(h) leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; Liens
on assets of a Borrower and/or their Subsidiaries which are set forth(i) on
Schedule P-2, attached hereto; 45



--------------------------------------------------------------------------------



 
[refiningablamendment9291171.jpg]
Liens securing Capitalized Lease Obligations; provided that, such Liens(j)
attach only to the assets leased by a Borrower and/or its Subsidiaries and
secure only Indebtedness incurred by a Borrower and/or its Subsidiaries in order
to lease such assets, but only to the extent permitted by Section 6.1 hereof;
Liens securing rental, storage, throughput, handling or other fees or(k) charges
owing from time to time to Eligible Carriers, solely to the extent of such fees
or charges; Liens securing permitted Indebtedness to the extent, if any, such
Permitted(l) Indebtedness is expressly permitted to be secured under the
definition of Permitted Indebtedness; Liens on cash of Borrowers securing
Indebtedness incurred by a Borrower(m) in connection with Hedging Transactions
permitted under Section 6.1; Liens in favor of Lion only on the Purchased Lion
Accounts (but not on(n) any proceeds or products thereof) securing Indebtedness
of Delek Refining owing to Lion in respect of any Payment Deferral (as such term
is defined in the Receivables Purchase Agreement’); provided that such Liens
shall be subordinate and subject to the Liens of Agent pursuant to the Lion
Intercreditor Agreement; any Liens in the form of rights of first refusal or
rights of first offer on real(o) property or Equipment (provided such rights are
subordinated to any Liens in favor of Agent for the benefit of Lenders) and
easements, leases, rights of way, or similar access or use rights, in each case
only to the extent related to the transactions under (i) the Special Asset
Disposition Documents or (ii) the Drop Down Documents to the extent expressly
contemplated thereby; Liens relating to a Platinum Lease Transaction that are
upon platinum or(p) platinum related product, such as catalyst, (i) subject to
such Platinum Lease Transaction and (ii) used by the Borrower or any of its
Subsidiaries in the ordinary course of business; and Liens on notes receivable
from an Affiliate of Parent, provided such(q) Affiliate is not a Loan Party,
securing guarantees permitted under subsection (x) of the definition of
Permitted Indebtedness. “Permitted Lion RPA Termination” means the termination
of the Receivables Purchase Agreement and the arrangements set forth therein
upon the satisfaction of each of the following conditions: (i) no Event of
Default has occurred and is continuing at such time, (ii) no Letters of Credit
issued for the benefit of creditors of Lion and/or in support of certain
insurance and workers compensation or other obligations in respect of Lion’s
business remain outstanding, or amounts thereunder remain undrawn or
unreimbursed, at such time, unless Letter of Credit Collateralization has been
provided with respect to all such Letters of Credit, (iii) there are no
Permitted Intercompany Advances from any Loan Party to Lion outstanding at such
time, and (iv) Loan Parties do not have any contingent obligations to Agent or
Lender under this Agreement in connection with the Purchased Lion Accounts or
any of the arrangements contemplated by the Receivables Purchase Agreement for
which Agent has not received cash collateral in the full amount thereof. For the
avoidance of doubt, a “Permitted Lion RPA Termination” shall include any such
termination described in Section 3.6 of the Agreement so long as the conditions
set forth in this definition and in such Section 3.6 shall have been satisfied.
46



--------------------------------------------------------------------------------



 
[refiningablamendment9291172.jpg]
“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens. “Permitted Purchase Money Indebtedness”
means, as of any date of determination, Purchase Money Indebtedness incurred
after the ClosingFirst Amendment Effective Date in an aggregate principal amount
outstanding at any one time not in excess of $48,125,000. “Permitted
Subordinated Indebtedness” means (a) Indebtedness evidenced by the Subordinated
Note, including Additional Subordinated Indebtedness, (b) Subordinated Working
Capital Indebtedness, or (c) any other Indebtedness of a Borrower or any
Subsidiary that (a) is expressly subordinated to the Obligations on terms
satisfactory to the Agent and the Required Lenders in their sole discretion, (b)
matures by its terms no earlier than six (6) months after the Maturity Date, (c)
bears interest at a rate per annum not to exceed ten (10%) percent and (d) is
evidenced by an instrument that is in a form reasonably satisfactory to Agent
and the Required Lenders. “Person” or “person” means natural persons,
corporations, limited liability companies, limited partnerships, general
partnerships, limited liability partnerships, joint ventures, trusts, land
trusts, business trusts, or other organizations, irrespective of whether they
are legal entities, and governments and agencies and political subdivisions
thereof. “Petroleum Inventory” means Inventory consisting of Petroleum Products.
“Petroleum Products” means petroleum, crude oil and petroleum products,
byproducts and intermediate feed stocks, ethanol and bio-diesel products and
other energy-related commodities, including, without limitation, any such
products combined or to be combined with petroleum, distilled products, blend
components and any other fuel in liquid form approved by Co-Collateral Agents.
“Pipelines and Tankage Agreement” means the Pipelines and Tankage Agreement,
dated March 31, 2009, between Delek Crude Logistics, LLC and Delek Refining,
Ltd. “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the IRC
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platinum Lease Transaction” means a transaction reasonably acceptable to Agent
(the agreements, documents, and instruments for which, as well as the rights and
remedies thereunder, have been collaterally assigned by the Borrower or the
applicable Subsidiary to the Agent on terms and conditions reasonably acceptable
to the Agent), by any Borrower or any of its 47



--------------------------------------------------------------------------------



 
[refiningablamendment9291173.jpg]
Subsidiaries of platinum or platinum related product, such as catalyst, used by
a Borrower or any of its Subsidiaries in the ordinary course of business;
provided, further, that, if required by lessor thereunder or determined to be
appropriate by Agent, in its Permitted Discretion, Agent and such lessor shall
enter into one or more intercreditor agreement (s) with respect to their
relative rights to assets of Borrowers or any applicable Subsidiary, in such
form acceptable to Agent, in its Permitted Discretion. “Pledge Agreement” means
the pledge and security agreement, dated as of the date hereof, in form and
substance reasonably satisfactory to Agent, executed and delivered by certain of
Borrowers and Guarantors to Agent. “Post Supplier Payment Period” shall mean the
period commencing on the date on which a Borrower shall have paid in full all
amounts owed for the purchase of Petroleum Inventory (the “Full Payment Date”)
the payment for which was supported by a Standby Letter of Credit issued
specifically for such purpose and ending on the sooner of (a) eighteen (18) days
after the Full Payment Date or (b) the date the original of such Standby Letter
of Credit is returned to the issuer for cancellation with such instructions for
cancellation as such issuer may require. “Preferred Stock” means, as applied to
the Equity Interests of any Person, the Equity Interests of any class or classes
(however designated) that is preferred with respect to the payment of dividends,
or as to the distribution of assets upon any voluntary or involuntary
liquidation or dissolution of such Person, over shares of Equity Interests of
any other class of such Person. “Product Differential” means the price premium
or discount associated with feedstock, product slate or product quality when the
quality of the inventory is different than the specifications for the reference
market price, as reasonably determined by Administrative Borrower from time to
time. “Projections” means, as applicable for each of Parent and, prior to the
effectiveness of a Permitted Lion RPA Termination, Lion, forecasted (a)
consolidated balance sheets, (b) consolidated profit and loss statements, (c)
consolidated cash flow statements, (d) purchase by Borrowers of Lion Purchased
Accounts, (e) projected Borrowing Base, which includes the issuance of Letters
of Credit issued on behalf of Borrowers and the issuance of Letters of Credit
for the benefit of creditors of Lion and/or in support of certain insurance and
workers compensation or other obligations in respect of its business and (f)
projected Fixed Charge Coverage Ratio calculation; all of the foregoing, as
applicable, prepared on a basis consistent with Parent’s or Lion’s, as
applicable, historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions. “Pro Rata Share”
means, as of any date of determination: with respect to a Lender’s obligation to
make Advances and right to(a) receive payments of principal, interest, fees,
costs, and expenses with respect thereto, (i) prior to the Advances Commitments
being terminated or reduced to zero, the percentage obtained by dividing (y)
such Lender’s Advances Commitment, by (z) the aggregate Advances Commitments of
all Lenders, and (ii) from and after the time that the Advances Commitments have
been 48



--------------------------------------------------------------------------------



 
[refiningablamendment9291174.jpg]
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances by (z) the outstanding
principal amount of all Advances, with respect to a Lender’s obligation to
participate in Letters of Credit and(b) Reimbursement Undertakings, to reimburse
the Issuing Lender, and right to receive payments of fees with respect thereto,
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Advances Commitment, by (z) the aggregate
Advances Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by (z)
the outstanding principal amount of all Advances; provided, however, that, if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Commitments had not been terminated or
reduced to zero and based upon the Advances Commitments as they existed
immediately prior to their termination or reduction to zero, with respect to a
Lender’s obligation to make Term Loans and right to(c) receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (i) prior
to the Term Loan Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Term Loan Commitment, by (z) the
aggregate Term Loan Commitments of all Lenders, and (ii) from and after the time
that the Term Loan Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Term Loans by (z) the outstanding principal amount of the Term Loan,
with respect to all other matters as to a particular Lender (including the(d)
indemnification obligations arising under Section 15.7 of the Agreement), (i)
prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) the sum of such Lender’s Advances Commitment and Term
Loan Commitment by (z) the aggregate amount of Commitments of all Lenders, and
(ii) from and after the time that the Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances and Term Loans, by (z) the sum of the
outstanding principal amount of all Advances and Term Loans; provided, however,
that, if all of the Advances and Term Loan have been repaid in full and Letters
of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Commitments had not
been terminated or reduced to zero and based upon the Advances Exposure as it
existed immediately prior to their termination or reduction to zero, and
notwithstanding anything to the contrary set forth herein, (i) with respect(e)
to the definitions of “Required Lenders” and “Supermajority Lenders”, the
aggregate of each individual Lender’s Advances Commitment and Term Loan
Exposure, (ii) with respect to the definition of “Required Term Loan Lenders”
and “Supermajority Term Loan Lenders”, each individual Lender’s Term Loan
Exposure, and (iii) with respect to the definition of “Required Advances
Lenders”, each individual Lender’s Advances Commitment. “Protective Advances”
has the meaning specified therefor in Section 2.3(d)(i) of the Agreement. 49



--------------------------------------------------------------------------------



 
[refiningablamendment9291175.jpg]
“Purchased Lion Accounts” means the Accounts of any Borrower consisting of the
right to payment of a monetary obligation from account debtors for Accounts sold
by Lion to such Borrower pursuant to and in accordance with the terms and
conditions of the Receivables Purchase Agreement (as in effect on the
ClosingFirst Amendment Effective Date or as amended as permitted by this
Agreement), exclusive of any management fee payable by Lion to any Loan Party in
connection therewith. “Purchased Lion Accounts Deposit Account” means deposit
account designated by Delek Refining in writing to Agent as the Purchased Lion
Accounts Deposit Account, maintained by Wells Fargo Bank, National Association,
and into which all payments in respect of the Purchased Lion Accounts are
deposited. “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within twenty (20) days after, the acquisition of any fixed assets for
the purpose of financing all or any part of the acquisition cost thereof.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
investment accounts, Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such investment accounts, Deposit Account or
Securities Account is the subject of a Control Agreement and is maintained by a
branch office of the bank or securities intermediary located within the United
States. “Quarterly Average Excess Availability” means, for any calendar quarter,
the daily average of the aggregate amount of the Excess Availability for such
calendar quarter. “Real Property” means any estates or interests in real
property now owned or hereafter acquired by Parent or its Subsidiaries and the
improvements thereto. “Receivables Purchase Agreement” means the Receivables
Purchase Agreement, dated April 29, 2011, by and between Delek Refining and
Lion, as the same now exists or(i) has been amended by that certain First
Amendment to Receivables Purchase Agreement, dated the Closing Date, that
certain Second Amendment to Receivables Purchase Agreement, dated March 21,
2016, and that certain Third Amendment to Receivables Purchase Agreement, dated
as of the First Amendment Effective Date, and (ii) may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced after
the First Amendment Effective Date. “Record” means information that is inscribed
on a tangible medium or that is stored in an electronic or other medium and is
retrievable in perceivable form. “Reference Period” means any period of twelve
(12) consecutive fiscal months. “Refinancing Indebtedness” means refinancings,
renewals, or extensions of Indebtedness so long as: such refinancings, renewals,
or extensions do not result in an increase in(a) the principal amount of the
Indebtedness so refinanced, renewed, or extended, other than by the 50



--------------------------------------------------------------------------------



 
[refiningablamendment9291176.jpg]
amount of premiums paid thereon and the fees and expenses incurred in connection
therewith and by the amount of unfunded commitments with respect thereto, such
refinancings, renewals, or extensions do not result in a shortening of(b) the
average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Lenders, if the
Indebtedness that is refinanced, renewed, or extended was(c) subordinated in
right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and the
Indebtedness that is refinanced, renewed, or extended is not recourse to(d) any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended. “Refining Agreement” means the Refining Agreement, dated
on or about the date hereof, by and between Holdings and Delek Refining, by and
through its general partner Delek U.S. Refining GP, LLC. “Register” has the
meaning set forth in Section 13.1(h) of the Agreement. “Registered Loan” has the
meaning set forth in Section 13.1(h) of the Agreement. “Reimbursement
Undertaking” has the meaning specified therefor in Section 2.11(a) of the
Agreement. “Related Fund” means, with respect to any Lender that is an
investment fund, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor. “Remedial Action” means all actions
taken to (a) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, or in any way address Hazardous Materials in the indoor or outdoor
environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws. “Renewable Identification Number” means mean a thirty-eight
(38) character numeric code that is generated by the producer or importer of
renewable fuel representing gallons of renewable fuel produced/imported and
assigned to batches of renewable fuel that are transferred to others such that a
change of ownership is effected. 51



--------------------------------------------------------------------------------



 
[refiningablamendment9291177.jpg]
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement. “Report” has the meaning specified therefor in Section 15.17 of
the Agreement. “Required Advances Lenders” means, at any time, Advances Lenders
whose aggregate Pro Rata Shares (calculated under the definition of Pro Rata
Shares) exceed fifty (50%) percent of the aggregate of the Advances Commitments.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under the definition of Pro Rata Shares) exceed fifty (50%) percent
of the aggregate of the Commitments. “Required Term Loan Lenders” means, at any
time, Term Loan Lenders whose aggregate Pro Rata Shares (calculated under the
definition of Pro Rata Shares) exceed fifty (50%) percent of the aggregate of
the Term Loan Exposure. “Reserve Percentage” means, on any day, for any Lender,
the maximum percentage prescribed by the Board of Governors of the Federal
Reserve System (or any successor Governmental Authority) for determining the
reserve requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero. “Reserves” means
the Dilution Reserve, the Bank Product Reserve, the Deferred Purchase Price
Reserve and other reserves against the Borrowing Base in such amounts, and with
respect to such matters, as Co-Collateral Agents in their Permitted Discretion
shall deem necessary or appropriate, including, but not limited to, reserves
with respect to (a) sums that Parent or its Subsidiaries are required to pay
under any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by Parent or its Subsidiaries, or Lion, to any Person to the extent
secured by a Lien on any of the Collateral (other than a Permitted Lien), which
Lien or trust, in the Permitted Discretion of Co-Collateral Agents likely would
have a priority superior to Agent’s Liens (such as Liens in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
for ad valorem, excise, sales, or other taxes where given priority under
applicable law) in and to such item of the Collateral. “Restricted Junior
Payment” means to (a) declare or pay any dividend or make any other payment or
distribution on account of Equity Interests issued by Parent (including any
payment in connection with any merger or consolidation involving Parent) or to
the direct or indirect holders of Equity Interests issued by Borrowers (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Equity Interest) issued by Parent or any Borrower), or (b)
purchase, redeem, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving Parent) any Equity
Interests issued by Parent or any Borrower. “Revolver Excess” has the meaning
set forth in Section 2.4(f)(i). 52



--------------------------------------------------------------------------------



 
[refiningablamendment9291178.jpg]
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC. “Sanctioned Person”
means a person named on the list of Specially Designated Nationals maintained by
OFAC, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union or any EU member state, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b). “Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom. “S&P” has the meaning specified
therefor in the definition of Cash Equivalents. “SEC” means the United States
Securities and Exchange Commission and any successor thereto. “Securities
Account” means a securities account (as that term is defined in the Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute. “Security Agreement” means the security agreement,
dated as of eventhe date with the Agreementhereof, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrowers and
Guarantors to Agent. “Settlement” has the meaning specified therefor in Section
2.3(e)(i) of the Agreement. “Settlement Date” has the meaning specified therefor
in Section 2.3(e)(i) of the Agreement. “Solvent” means, with respect to any
Person on a particular date, that, at fair valuations, the sum of such Person’s
assets is greater than all of such Person’s debts. “Special Asset Disposition
Capital Expenditures” means in the aggregate, with respect to both the Tyler
Tanks Disposition and the Tyler Terminal Disposition, $5,620.77 multiplied by
the number of days from and including the first day of the applicable Reference
Period through the day prior to the Special Asset Disposition Date with respect
to the Tyler Tanks Disposition and the Tyler Terminal Disposition. “Special
Asset Disposition Date” means the date on which any Special Asset Disposition is
consummated. 53



--------------------------------------------------------------------------------



 
[refiningablamendment9291179.jpg]
“Special Asset Disposition Documents” means, collectively, the Tyler Tanks
Disposition Documents and the Tyler Terminal Disposition Documents; each
sometimes referred to individually as a “Special Asset Disposition Documents”.
“Special Asset Disposition EBITDA” means, (i) for the Tyler Tanks Disposition,
$12,012.74 multiplied by the number of days from and including the first day of
the applicable Reference Period through the day prior to its Special Asset
Disposition Date, and (ii) for the Tyler Terminal Disposition, $16,847.09
multiplied by the number of days from and including the first day of the
applicable Reference Period through the day prior to its Special Asset
Disposition Date. “Special Asset Disposition Dividends” means dividends paid by
Parent to its shareholders solely with proceeds of the Special Asset
Dispositions. “Special Asset Dispositions” means, collectively, the Tyler Tanks
Disposition and the Tyler Terminal Disposition; each sometimes referred to
individually as a “Special Asset Disposition”. “Specified Affiliate” means each
of (i) Holdings, and (ii) prior to the effectiveness of a Permitted Lion RPA
Termination, Lion. “Standby Letter of Credit” means any Letter of Credit other
than a Commercial Letter of Credit. “Subordinated Debt Documents” means the
Intercompany Subordination Agreement, any other subordination agreement
applicable thereto, and any indenture, agreement or similar instrument governing
any Permitted Subordinated Indebtedness. “Subordinated Note” means the Second
Amended and Restated Subordinated Promissory Note, dated as of February 23,
2010, in the original principal amount of $175,000,000 referenced in and subject
to the Intercompany Subordination Agreement and each other agreement, guaranty,
note, instrument or document delivered pursuant to such Subordinated Note, as
the same may be modified, supplemented, extended, restated, refinanced or
replaced from time to time. “Subordinated Working Capital Credit Documents”
means the Third Amended and Restated Intercompany Loan Agreement, dated as of
February 23, 2010, between Delek Finance and Delek Refining, and each other
agreement, guaranty, note, instrument or document delivered pursuant thereto, as
the same may be modified, supplemented, extended, restated, refinanced or
replaced from time to time. “Subordinated Working Capital Indebtedness” means
Indebtedness of Borrowers owing to Delek Finance under the Subordinated Working
Capital Credit Documents, in an aggregate principal amount at any time
outstanding not to exceed $225,000,000. “Subsidiary” of a Person means a
corporation, partnership, limited liability company, or other entity in which
that Person directly or indirectly owns or controls Equity Interests having
ordinary voting power to elect a majority of the board of directors (or appoint
other comparable 54



--------------------------------------------------------------------------------



 
[refiningablamendment9291180.jpg]
managers) of such corporation, partnership, limited liability company, or other
entity; provided, that, “Subsidiary” shall not include any Permitted JV.
“Supermajority Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under the definition of Pro Rata Shares) equal or exceed
seventy-five (75%) percent of the aggregate of the Commitments of all Lenders.
“Supermajority Term Loan Lenders” means, at any time, Term Loan Lenders whose
aggregate Pro Rata Shares (calculated under the definition of Pro Rata Shares)
equal or exceed seventy-five (75%) percent of the aggregate of the Term Loan
Exposure. “Swing Line Lender” means Wells Fargo or any other Lender that, at the
request of Borrower and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Line Lender under Section 2.3(b) of the
Agreement. “Swing Loan” has the meaning specified therefor in Section 2.3(b) of
the Agreement. “Tax Lender” has the meaning specified therefor in Section
14.2(a) of the Agreement. “Taxes” means any taxes, levies, imposts, duties,
fees, assessments or other charges of whatever nature now or hereafter imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto; provided however that Taxes shall exclude (a)
any tax imposed on the net income or net profits of any Lender or any
Participant (including any branch profits taxes), in each case imposed by the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or such Participant is organized or the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Lender’s or
such Participant’s principal office is located in each case as a result of a
present or former connection between such Lender or such Participant and the
jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document); (b)
taxes resulting from a Lender’s or a Participant’s failure to comply with the
requirements of Section 16(c) or (d) of the Agreement, and (b) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office); except, that Taxes shall include (a) any amount that such Foreign
Lender (or its assignor, if any) was previously entitled to receive pursuant to
Section 16(a) of the Agreement, if any, with respect to such withholding tax at
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), and (b) additional United States federal withholding taxes
that may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority. “Term Loan” has the meaning specified therefor in
Section 2.2 of the Agreement. 55



--------------------------------------------------------------------------------



 
[refiningablamendment9291181.jpg]
“Term Loan Amount” means $70,000,000.has the meaning specified therefor in
Section 2.2 of the Agreement. As of the First Amendment Effective Date, the Term
Loan Amount is $70,000,000. “Term Loan Commitment” means, with respect to each
Lender, its Term Loan Commitment, and, with respect to all Lenders, their Term
Loan Commitments, in each case as such Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule C-1 to the Agreement or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of Section
13.1 of the Agreement. As of the First Amendment Effective Date and prior to the
funding of the Term Loan to be funded on the First Amendment Effective Date, the
aggregate amount of the Term Loan Commitments is $70,000,000. From and after the
funding of the Term Loan on the First Amendment Effective Date, the Term Loan
Commitments shall be reduced to zero. “Term Loan Draw Date” means the date, not
later than May 31, 2014, selected by Borrower, on which the Term Loan Lenders
shall fund the Term Loan Amount subject to the terms and conditions of this
Agreement. Such selection by Borrower shall be made pursuant to a written
request by an Authorized Person delivered to Agent in the form of Exhibit L-1
not later than 12:00 noon on the date that is two (2) Business Days preceding
such funding date as selected by Borrower. “Term Loan Exposure” means, with
respect to any Term Loan Lender, as of any date of determination (a) prior to
the funding of the Term Loan, the amount of such Lender’s Term Loan Commitment,
and (b) after the funding of the Term Loan, the outstanding principal amount of
the Term Loan held by such Lender. “Term Loan Lender” means a Lender that has a
Term Loan Commitment or that has a portion of the Term Loan. “Term Loan Maturity
Date” has the meaning specified therefor in Section 3.3 of the Agreement.
“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement. “Triggering Event” means the occurrence and continuance of
any Default or Event of Default or of any Material Adverse Effect. “TTM EBITDA”
means, as of any date of determination, EBITDA of Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, for Reference Period
most recently ended. “Tyler Tanks Assets” means, generally, certain of
Borrowers’ storage tanks located at Borrower’s refinery in Tyler, Texas,
together with certain related assets, as more particularly described in the
Tyler Tanks Disposition Documents. 56



--------------------------------------------------------------------------------



 
[refiningablamendment9291182.jpg]
“Tyler Tanks Disposition” means the sale of the Tyler Tanks Assets pursuant to
and in accordance with the terms of the Tyler Tanks Disposition Documents.
“Tyler Tanks Disposition Documents” means the asset purchase agreement to be
entered into by and between one or more of the Borrowers, as seller(s), and
Delek Logistics and/or one or more of Delek Logistics’ subsidiaries, as
purchaser(s) of the Tyler Tanks Assets, together with all agreements, documents
and instruments executed and/or delivered in connection therewith or in
furtherance thereof, each of which shall, in form and substance reasonably
satisfactory to Agent, contain economic terms substantially consistent with or
better than those described in the financial due diligence, projections, and
other materials with respect thereto provided by Borrower to Agent. “Tyler
Terminal Assets” means, generally, the refined products terminal located at
Borrower’s refinery in Tyler, Texas, consisting of a truck loading rack with
multiple loading bays supplied by pipeline from storage tanks located at
Borrowers’ refinery located in Tyler, Texas, together with certain related
assets, as ultimately and more particularly described in the Tyler Terminal
Disposition Documents. “Tyler Terminal Disposition” means the sale of the Tyler
Terminal Assets pursuant to and in accordance with the terms of the Tyler
Terminal Disposition Documents. “Tyler Terminal Disposition Documents” means the
asset purchase agreement to be entered into by and between one or more of the
Borrowers, as seller(s), and Delek Logistics and/or one or more of Delek
Logistics’ subsidiaries, as purchaser(s) of the Tyler Terminal Assets, together
with all agreements, documents and instruments executed and/or delivered in
connection therewith or in furtherance thereof, each of which shall, in form and
substance reasonably satisfactory to Agent, contain economic terms substantially
consistent with or better than those described in the financial due diligence,
projections, and other materials with respect thereto provided by Borrower to
Agent. “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereofFirst Amendment Effective Date shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as Agent may otherwise determine). “Underlying Issuer”
means, individually and/or collectively (as the context may require), Wells
Fargo Bank, National Association, or one of its Affiliates, Bank of America,
N.A. or one of its Affiliates, and one other Lender or one of its Affiliates so
designated by Administrative Borrower from time to time and acceptable to Agent
that agrees, in such Lender’s sole discretion, to become an Underlying Issuer
for the purpose of issuing Letters of Credit or Reimbursement Undertakings
pursuant to Section 2.11 of the Agreement; provided, however, that in no event
will there be more than three (3) Underlying Issuers at any time. “Underlying
Letter of Credit” means a Letter of Credit that has been issued by an Underlying
Issuer. “United States” means the United States of America. 57



--------------------------------------------------------------------------------



 
[refiningablamendment9291183.jpg]
“Unused Fee Percentage” means, as of any date of determination, the applicable
percentage set forth in the following table that corresponds to the Average
Advances Usage of Borrowers for the most recently completed calendar quarter as
determined by Agent; provided, that for the period from the First Amendment
Effective Date through and including December 31, 2016, the Unused Fee
Percentage shall be set at the rate set forth in Level II: Level Average
Advances Usage Unused Fee Percentage I Equal to or greater than $220,000,000
0.25% II Less than $220,000,000 0.375% The Unused Fee Percentage shall be
re-determined on the first date of each calendar quarter by Agent. “Value” or
“value” means, : (i) as to each category of Eligible Petroleum Inventory (other
than Eligible Petroleum Asphalt Inventory), the market price thereof, determined
by using the published or reported price created or distributed by Oil Price
Information Service, commonly known as OPIS, and/or Platts Oilgram Price Report,
commonly known as Platts, and/or the ARGUS base oils price index, commonly known
as ARGUS, plus in each case any Location Differential, and Product Differential
less any applicable Liquidation Adjustments. In the event OPIS or Platts or
ARGUS no longer provides the applicable index, or both Agent and Administrative
Borrower determine that either OPIS or Platts or ARGUS no longer accurately
provides pricing information for such inventory, after consultation with
Administrative Borrower, Co-Collateral Agents shall replace it with another
comparable index reasonably acceptable to Administrative Borrower or such other
index as is customarily used in the industry for the applicable locations for
such purposes. , and (ii) as to Eligible Petroleum Asphalt Inventory, the market
price thereof, determined by using the published or reported market price in
Poten & Partners, Inc.’s Asphalt Weekly Monitor or other reference source
acceptable to Agent in its Permitted Discretion for the location(s) applicable
to the Borrowers’ refineries (the “P&P Asphalt Publication”), plus or minus any
Location Differential and Product Differential and plus the cost of any
marketable asphalt components, in each case as acceptable to Agent in its
Permitted Discretion. In the event the P&P Asphalt Publication no longer
provides the applicable index, or both Agent and Administrative Borrower
determine that the P&P Asphalt Publication no longer accurately provides market
pricing information for asphalt, after consultation with Administrative
Borrower, Co-Collateral Agents shall replace it with another comparable
reference publication or market pricing methodology reasonably acceptable to
Administrative Borrower or such other reference publication or market pricing
methodology as is customarily used in the industry for the applicable locations
for determining the market price of asphalt. 58



--------------------------------------------------------------------------------



 
[refiningablamendment9291184.jpg]
For purposes of the calculation of the Borrowing Base, neither the value of the
inventory shall notEligible Petroleum Inventory nor the value of Eligible
Petroleum Asphalt Inventory shall include: (a) the portion of the value of
Inventory equal to the profit earned by any Affiliate on the sale thereof to any
Borrower or (b) write-ups or write-downs in value with respect to currency
exchange rates. “Voidable Transfer” has the meaning specified therefor in
Section 17.8 of the Agreement. “Wells Fargo” means Wells Fargo Bank, National
Association. “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. “WTG-Tyler Assets” means that storage tank presently anticipated to be
constructed in the general vicinity of Borrower’s refinery located in Tyler,
Texas, together with certain related assets, as ultimately and more particularly
described in the WTG-Tyler Disposition Documents. “WTG-Tvler Disposition” means
the sale of the WTG-Tyler Assets pursuant to and in accordance with the terms of
the WTG-Tyler Disposition Documents. “WTG-Tyler Disposition Documents” means the
asset purchase agreement to be entered into by and between one or more of the
Borrowers, as seller(s), and Delek Logistics and/or one or more of Delek
Logistics’ subsidiaries, as purchaser(s) of the WTG-Tyler Assets, together with
all agreements, documents and instruments executed and/or delivered in
connection therewith or in furtherance thereof, each of which shall, in form and
substance reasonably satisfactory to Agent, contain economic terms substantially
consistent with or better than those described in the financial due diligence,
projections, and other materials with respect thereto provided by Borrower to
Agent. 2025372.1 2025372.10 59



--------------------------------------------------------------------------------



 
[refiningablamendment9291185.jpg]
Annex B Updated Exhibits B-1 and C-1 to Credit Agreement [see attached]



--------------------------------------------------------------------------------



 
[refiningablamendment9291186.jpg]
Delek Refining, Ltd. Certificate No. Bank Holidays 7102 Commerce Way Report Date
Brentwood, TN 37027 As Of Date 4-Jul Borrowing Base Report 5-Sep - Submitted to
Wells Fargo Bank, National Association, as Collateral Agent CASH AND CASH
EQUIVALENTS 1. Cash and Cash Equivalents - Delek Refining 2. Cash and Cash
Equivalents - Lion Oil 3. Total Cash and Cash Equivalents $0.00 ACCOUNTS
RECEIVABLE 4. Beginning Balance (Ending Balance of Last Report) 5. Sales 6.
Other (Debit) Adjustments 7. Less: Credit Memos 8. Less: Other (Credit)
Adjustments 9. Less: Total Collections 10. Add back Change in Fuel Tax Liability
11. Less: Discounts/Allowances 12. ENDING BALANCE PER AGINGS 13. Less: Unapplied
Cash 14. Less: Ineligible Accounts Receivable 15. ELIGIBLE ACCOUNTS RECEIVABLE
16. Times: Accounts Receivable Advance Rate 17. ACCOUNTS RECEIVABLE AVAILABILITY
18. Plus: AR Back by L/C - Delek Refining (@ 95% advance rate) Plus: AR Back by
L/C - Lion Oil Company (@95% advance rate) 19. Plus: Investment Grade AR (@ 90%
advance rate) 20. COMBINED ACCOUNTS RECEIVABLE AVAILABILITY 21. Dilution Reserve
(Amount > 5%) 22. 23. 24. 25. Total AR Availability 26. AR AVAILABILITY: THE
LESSER OF $450,000,000 OR Line 22 $0.00 INVENTORY 27. Total Gross Inventory as
of 28. Less: Ineligible Inventory 29. ELIGIBLE INVENTORY 30. Times: Inventory
Advance Rate 31. INVENTORY AVAILABILITY 32. NOLV Reserve 33. Landlord/Pipeline
Reserve (a/o _______, update monthly) 34. Other Reserve 35. Total Available
Inventory 36. INVENTORY AVAILABILITY: THE LESSER OF $450,000,000 OR LINE 32
$0.00 EXCHANGE AGREEMENT BALANCE 37. 38. Times: Advance Rate 80% 39. Total
Available Inventory 40. EA AVAILABILITY: THE LESSER OF $10,000,000 OR LINE 36
$0.00 TOTAL BORROWING BASE AVAILABILITY 41. Total Borrowing Base Availability
SUM OF LINES 1, 23, 33 and 37 $0.00 42. Less: Special Reserve 43. Plus: Paid but
unexpired LCs 44. Less: Bank Product Reserve 45. AVAILABILITY: THE LESSER OF
MAX. LOAN 450,000,000 OR SUM OF LINE 38 less line 39 & 40 $0.00 AVAILABILITY 46.
TOTAL AVAILABILITY $0.00 47. Less: Ending Loan Balance as of 0.00 48. Less:
Outstanding L/C Balance A/O 0.00 49. Less: Outstanding L/C Balance - Lion Oil
A/O 0.00 50. Less: AP Requirements 0.00 51. Less: Fees and Other Expenses 0.00
52. Less: Other Reserve 0.00 53. Net Excess Availability 0.00 Authorized
Signature By: Title: Print Name: Date: ### Other Reserve Other Reserve State
Excise Tax Reserve Eligible Exchange Agreement Balance All capitalized terms
used in this certificate have the meanings set forth In the Amended and Restated
Credit Agreement unless specifically defined herein. The undersigned, Delek
Refining, Ltd., pursuant to Schedule 5.1/5.2 of that certain Amended and
Restated Credit Agreement dated as of January 16, 2014 (as amended, restated,
modified, supplemented, refinanced, renewed, or extended from time to time, the
“Credit Agreement"), entered into among Borrower, the lenders signatory thereto
from time to time and Wells Fargo Bank, National Association, as the arranger
and administrative agent (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent"), hereby certifies to Agent that the
above items, calculated in accordance with the terms and definitions set forth
in the Credit Agreement for such items are true and correct, and that Borrower
is in compliance with and, after giving effect to any currently requested
Advances, will be in compliance with, the terms, conditions, and provisions of
the Credit Agreement. Additionally, the undersigned hereby certifies and
represents and warrants to the Lender Group on behalf of Borrower that (i) as of
the date hereof, each representation or warranty contained in or pursuant to any
Loan Document, any agreement, instrument, certificate, document or other writing
furnished at any time under or in connection with any Loan Document, and as of
the effective date of any advance, continuation or conversion requested above,
is true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), except to
the extent any representation or warranty expressly related to an earlier date,
in which case it is true and correct in all material respects (or in all
respects, as applicable), as of such earlier date, (ii) each of the covenants
and agreements contained in any Loan Document have been performed (to the extent
required to be performed on or before the date hereof or each such effective
date), (iii) no Default or Event of Default has occurred and is continuing on
the date hereof, nor will any thereof occur after giving effect to the request
above, and (iv) all of the foregoing Is true and correct as of the effective
date of the calculations set forth above and that such calculations have been
made in accordance with the requirements of the Credit Agreement.



--------------------------------------------------------------------------------



 
[refiningablamendment9291187.jpg]
Exhibit C-1 - 1 EXHIBIT C-1 FORM OF COMPLIANCE CERTIFICATE [on Borrower’s
letterhead] To: Wells Fargo Bank, National Association 1100 Abernathy Road Suite
1600 Atlanta, Georgia 30328 Attn: Business Finance Manager Re: Compliance
Certificate dated Ladies and Gentlemen: Reference is made to that certain
AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, supplemented,
extended, renewed, restated or replaced, the “Credit Agreement”) dated as of
January 16, 2014, by and among the lenders identified on the signature pages
thereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
administrative agent for the Lenders (“Agent”), Delek Refining, Ltd. (the
“Borrower”) and Delek Refining, Inc.. Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein. Pursuant to Schedule 5.1/5.2 of the Credit
Agreement, the undersigned officer of Borrower hereby certifies that: 1. The
financial information of Borrower and its Subsidiaries furnished in Schedule 1
attached hereto, has been prepared in accordance with GAAP (except for year-end
adjustments and the lack of footnotes), and fairly presents in all material
respects the financial condition of Borrower and its Subsidiaries. 2. Such
officer has reviewed the terms of the Credit Agreement and has made, or caused
to be made under his/her supervision, a review in reasonable detail of the
transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1/5.2 of the Credit Agreement. 3. Such review has not disclosed the
existence on and as of the date hereof, and the undersigned does not have
knowledge of the existence as of the date hereof, of any event or condition that
constitutes a Default or Event of Default, except for such conditions or events
listed on Schedule 2 attached hereto, specifying the nature and period of
existence thereof and what action Borrower and its Subsidiaries have taken, are
taking, or propose to take with respect thereto. 4. The representations and
warranties of Borrower and its Subsidiaries set forth in the Credit Agreement
and the other Loan Documents are true and correct in all material



--------------------------------------------------------------------------------



 
[refiningablamendment9291188.jpg]
Exhibit C-1 - 2 respects on and as of the date hereof (except to the extent they
relate to a specified date), except as set forth on Schedule 3 attached hereto.
5. Borrower and its Subsidiaries are in compliance with the covenant contained
in Section 7 of the Credit Agreement as demonstrated on Schedule 4 hereof. IN
WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned this
_____ day of _______________, ______. DELEK REFINING, LTD. By: DELEK U.S.
REFINING, GP, LLC, as its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[refiningablamendment9291189.jpg]
Exhibit C-1 - 1 SCHEDULE 1 Financial Information



--------------------------------------------------------------------------------



 
[refiningablamendment9291190.jpg]
Schedule 7 - 2 SCHEDULE 2 Default or Event of Default



--------------------------------------------------------------------------------



 
[refiningablamendment9291191.jpg]
Schedule 7 - 3 SCHEDULE 3 Representations and Warranties



--------------------------------------------------------------------------------



 
[refiningablamendment9291192.jpg]
Schedule 7 - 4 SCHEDULE 4 Financial Covenants 1. Fixed Charge Coverage Ratio.
Parent and Borrower’s Fixed Charge Coverage Ratio, measured on a month-end
basis, for the month period ending ____________, __________ is ___:1.0, which is
greater than or equal to 1:0 to 1:0. 2039898.1



--------------------------------------------------------------------------------



 
[refiningablamendment9291193.jpg]
Annex C Updated Schedules to Credit Agreement [see attached] 2025090.4



--------------------------------------------------------------------------------



 
[refiningablamendment9291194.jpg]
SCHEDULE A-1 AGENT’S ACCOUNT Bank Name: Wells Fargo Bank, N.A. City, State: San
Francisco, CA ABA#: ***-***-248 Account Name: Wells Fargo Bank, N.A. Account #:
**************044 Reference: DELEK REFINING, LTD. (DRT00)



--------------------------------------------------------------------------------



 
[refiningablamendment9291195.jpg]
SCHEDULE A-2 AUTHORIZED PERSONS 1. Assaf Ginzburg – Executive Vice President and
Chief Financial Officer of Delek Refining, Inc. and Delek U.S. Refining GP, LLC
2. Frederec Green – President and Chief Operating Officer of Delek Refining,
Inc. and Delek U.S. Refining GP, LLC 3. Gregory Intemann – Vice President and
Treasurer of Delek Refining, Inc. and Delek U.S. Refining GP, LLC 4. Amber Ervin
– Vice President of Delek Refining, Inc. and Delek U.S. Refining GP, LLC 5.
Danny C. Norris – Vice President and Chief Accounting Officer of Delek Refining,
Inc. and Delek U.S. Refining GP, LLC 6. Paul Stone – Vice President of Delek
Refining, Inc. and Delek U.S. Refining GP, LLC 7. Mark D. Smith – Executive Vice
President of Delek Refining, Inc. and Delek U.S. Refining GP, LLC 8. Avigal
Soreq – Executive Vice President of Delek Refining, Inc. and Delek U.S. Refining
GP, LLC 9. Daniel L. Gordon – Executive Vice President of Delek Refining, Inc.
and Delek U.S. Refining GP, LLC *Delek U.S. Refining GP, LLC is the general
partner of Delek Refining, Ltd.



--------------------------------------------------------------------------------



 
[refiningablamendment9291196.jpg]
SCHEDULE C-1 ADVANCE COMMITMENTS AND TERM LOAN COMMITMENTS Lender Advance
Commitment Term Loan Commitment1 Total Wells Fargo Bank, National Association
$90,000,000.00 $17,500,000.00 $107,500,000.00 Bank of America, N.A.
$75,000,000.00 $11,500,000.00 $86,500,000.00 Regions Bank $67,500,000.00
$11,500,000.00 $79,000,000.00 Royal Bank of Canada $60,000,000.00 $11,500,000.00
$71,500,000.00 PNC Bank, National Association $40,000,000.00 $5,000,000.00
$45,000,000.00 SunTrust Bank $28,000,000.00 $0 $28,000,000.00 Compass Bank
$24,500,000.00 $3,000,000.00 $27,500,000.00 U.S. Bank National Association
$22,500,000.00 $0 $22,500,000.00 Barclays Bank PLC $20,000,000.00 $0
$20,000,000.00 Bank Hapoalim B.M. $15,000,000.00 $7,500,000.00 $22,500,000.00
Israel Discount Bank of New York $7,500,000.00 $2,500,000.00 $10,000,000.00
Total $450,000,000.00 $70,000,000.00 $520,000,000.00 1 Term Loan Commitments
shall be reduced to $0 upon funding of the Term Loan on the First Amendment
Effective Date.



--------------------------------------------------------------------------------



 
[refiningablamendment9291197.jpg]
SCHEDULE D-1 DESIGNATED ACCOUNT Such account(s) as agreed to be the Designated
Account by the Agent and Administrative Borrower.



--------------------------------------------------------------------------------



 
[refiningablamendment9291198.jpg]
SCHEDULE E-1 ELIGIBLE PETROLEUM INVENTORY LOCATIONS The main facilities of the
refinery and substantial Eligible Petroleum Inventory are located at the various
parcels that comprise, and are adjacent to, 425 McMurrey Drive, Tyler, Smith
County, Texas 75702, including those leased to Delek Logistics Partners, LP
and/or certain of its subsidiaries. Eligible Petroleum Inventory and the
Eligible Petroleum Inventory- Not-Received are also located in storage or are
in-transit as described in detail below or on Schedule E-2. 1. Arp Tank Farm
(Smith County, Texas) 2. Basin Pipeline System (including the Enterprise Basin
Pipeline System) 3. Big Sandy Terminal (Big Sandy, Texas) 4. Biofuel
manufacturing plant located in Cleburne, Texas 5. Biofuel manufacturing plant
located in Crossett, Arkansas 6. Biofuel manufacturing plant located in Dayton,
Texas 7. Biofuel manufacturing plant located at 823 Highway 15 North, New
Albany, Mississippi 8. Bradford Tank Farm (Rusk County, Texas) 9. Cherokee Red
River Pipeline System 10. LaGloria Tank Farm (Gregg County, Texas) 11. Longview
Pipeline System 12. McMurrey Pipeline System 13. Mesa Pipeline System (including
the Sun Mesa Pipeline System) 14. Millennium Pipeline System 15. Nettleton
Pipeline System 16. Nettleton Tank Farm (Gregg County, Texas) 17. Northline
Pipeline System



--------------------------------------------------------------------------------



 
[refiningablamendment9291199.jpg]
18. Pipeline and other connections from Wortham Pipeline System to the
Borrower’s refinery in Tyler, Texas 19. Pipeline and pump in Midland, Texas used
to transfer crude oil from the Enterprise Terminal to the Mesa Pipeline System
20. Red River East Pipeline System 21. Storage and terminal facility in Cushing,
Oklahoma (Enterprise Products Partners L.P. and Enterprise Crude Pipeline LLC)
22. Storage and terminal facility in Midland, Texas (Enterprise Products
Partners L.P. and Enterprise Crude Pipeline LLC) 23. Tyler Regional Crude
Delivery and Procurement System 24. Tyler, Texas to Hopewell, Texas Pipeline and
Hopewell, Texas to Big Sandy, Texas Pipeline (Delek Logistics Partners, LP and
Delek Marketing-Big Sandy, LLC) 25. Underground salt cavern in Tyler, Texas
located on Eastman Chemical Company’s property 26. West Texas Gulf Pipe Line
System 27. Wortham Pipeline System 28. Centurion Pipeline System 29. Longhorn
Pipeline System 30. Mount Pleasant storage and terminal facility (Mount
Pleasant, TX, Titus County) 31. Greenville storage facility (Caddo Mills, TX,
Hunt County) 32. Greenville-Mount Pleasant Pipeline 33. Explorer Pipeline System
34. Pony Express Pipeline System 35. JP Energy Terminal (Caddo Mills, TX) 36.
Paline Pipeline System 37. Belle Fourche Pipeline System



--------------------------------------------------------------------------------



 
[refiningablamendment9291200.jpg]
38. Plains East Texas Pipeline System 39. Storage and terminal facility in
Cushing, Oklahoma (Plains All American Pipleine, L.P. and its subsidiaries) 40.
Storage and terminal facility in Cushing, Oklahoma (Enbridge Energy Partners,
L.P. and Enbridge Inc. and their subsidiaries) 41. Sunoco Corsicana Station
(Navarro County, Texas) 42. Storage and terminal facility near Flanagan,
Illinois (Enbridge Energy Partners, L.P. and its subsidiaries) 43. Enbridge
Flanagan South Pipeline transit from Flanagan, IL to Cushing, OK 44. Enbridge
Spearhead Pipeline transit from Flanagan, IL to Cushing, OK 45. Navigator
Pipeline and associated terminals and tankage 46. Sunrise Pipeline System 47.
RIO Pipeline and associated terminals, tankage, stations, facilities, and
connecting pipelines 48. Mid-Valley Pipeline Company



--------------------------------------------------------------------------------



 
[refiningablamendment9291201.jpg]
SCHEDULE E-2 ELIGIBLE CARRIERS The entities listed below, together with any of
their successors-in-interest, shall be deemed “Eligible Carriers”: 1. Agri
Biofuels 2. BKEP Pipeline LLC 3. Centurion Pipeline L.P. 4. Delek Crude
Logistics, LLC 5. Delek Logistics Partners, LP 6. Delek Marketing-Big Sandy, LLC
7. Delek Marketing & Supply, LP 8. Delek Renewables, LLC 9. Eastman Chemical
Company 10. Enterprise Crude Pipeline LLC 11. Enterprise Products Partners L.P.
12. ExxonMobil Pipeline Company 13. JNS Biofuels 14. Plains Pipeline, L.P. 15.
Sunoco Pipeline L.P. 16. Third party carriers for trucking operations 17. West
Texas Gulf Pipe Line Company 18. Magellan Pipeline Company, L.P. 19. Explorer
Pipeline Company 20. Tallgrass Pony Express Pipeline, LLC 21. JP Energy Partners
LP



--------------------------------------------------------------------------------



 
[refiningablamendment9291202.jpg]
22. Paline Pipeline Company, LLC 23. Belle Fourche Pipeline Company 24. Bridger
Pipeline LLC 25. Enbridge Energy, Limited Partnership 26. Enbridge Pipelines
(FSP) L.L.C. 27. Delek Refining, Ltd. trucking operations 28. CCPS
Transportation, LLC 29. Navigator Energy Services, LLC 30. Navigator BSG
Transportation & Storage, LLC 31. JP Energy Refined Products, LLC 32. Navigator
BSG Crude Storage, LLC 33. Rangeland RIO Pipeline, LLC 34. Mid-Valley Pipeline
Company



--------------------------------------------------------------------------------



 
[refiningablamendment9291203.jpg]
SCHEDULE E-3 CERTAIN ACCOUNT DEBTORS 1. Exxon Mobil 2. United States military
bases in the aggregate 3. Zippy B Inc. 4. Noble Americas Corporation 5. J. Aron
& Co. 6. Valero Marketing & Supply Co 7. Enterprise Products Operating, L.P. 8.
Pilot Travel Centers, LLC 9. Murphy Oil USA 10. Chevron Products Company 11.
Motiva Enterprises LLC 12. BP Oil Supply Company 13. BP Products NA Inc.



--------------------------------------------------------------------------------



 
[refiningablamendment9291204.jpg]
SCHEDULE P-1 PERMITTED INVESTMENTS None.



--------------------------------------------------------------------------------



 
[refiningablamendment9291205.jpg]
SCHEDULE P-2 PERMITTED LIENS 1. Lien of Air Liquide Industrial U.S. LP ("Air
Liquide") pursuant to that certain Equipment Sale Agreement dated June 23, 2006,
by and between Air Liquide and Borrower. Such lien encumbers the following
equipment: 1 inch 316 SS oxynator; and 2 inch 316 SS oxygen flow control
assembly supplied complete with isolation valves, pressure regulator, pressure
transmitter, flow meter and flow control valve.



--------------------------------------------------------------------------------



 
[refiningablamendment9291206.jpg]
SCHEDULE 1.2 PERMITTED JVS None.



--------------------------------------------------------------------------------



 
[refiningablamendment9291207.jpg]
SCHEDULE 3.1 TO AMENDED AND RESTATED CREDIT AGREEMENT CONDITIONS PRECEDENT TO
THE INITIAL EXTENSION OF CREDIT The obligation of each Lender to make its
initial extension of credit provided for hereunder, is subject to the
fulfillment, to the satisfaction of Agent and each Lender of each of the
following conditions precedent: (a) the representations and warranties of Parent
or its Subsidiaries contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date); (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof; (c) Arranger shall have received (i) projected monthly
balance sheets, income statements, statements of cash flows and availability of
Borrowers and Lion for the period through the end of fiscal year 2013 and all of
fiscal year 2014, (ii) projected annual balance sheets, income statements,
statements of cash flows and availability of Borrowers and Lion through the end
of the 2018 fiscal year, in each case as to the projections described in clauses
(i) and (ii), with the results and assumptions set forth in all of such
projections in form and substance satisfactory to Agent, and an opening pro
forma balance sheet for Borrowers and Subsidiary Guarantors in form and
substance satisfactory to Agent, and (iii) any updates or modifications to the
projected financial statements of Borrowers and Subsidiary Guarantors previously
received by Arrangers, in each case in form and substance satisfactory to Agent;
(d) all requisite corporate action and proceedings in connection with this
Agreement and the other Loan Documents shall be satisfactory in form and
substance to Agent, and Agent shall have received all information and copies of
all documents, including records of requisite corporate action and proceedings
which Agent may have requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation of each Borrower and Guarantor certified by the Secretary of State
(or equivalent Governmental Authority) which shall set forth the same complete
corporate name of such Borrower or Guarantor as is set forth herein and such
document as shall set forth the organizational identification number of each
Borrower or Guarantor, if one is issued in its jurisdiction of incorporation);
(e) Since September 30, 2013, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Effect;
(f) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may require to determine the
amount of



--------------------------------------------------------------------------------



 
[refiningablamendment9291208.jpg]
Loans available to Borrowers (including, without limitation, current perpetual
inventory records and/or roll-forwards of Accounts and Inventory through the
date of closing and test counts of the Inventory in a manner satisfactory to
Agent, together with such supporting documentation as may be necessary or
appropriate, and other documents and information that will enable Agent to
accurately identify and verify the Collateral), the results of which in each
case shall be satisfactory to Agent, not more than three (3) Business Days prior
to the date hereof or such earlier date as Agent may agree; (g) Agent shall have
received, in form and substance satisfactory to Agent, all consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the Collateral or to effectuate the provisions or
purposes of this Agreement and the other Loan Documents, including, without
limitation, Collateral Access Agreements; (h) Agent shall have received a true,
correct and complete Borrowing Base Certificate as of the Closing Date; (i) the
Excess Availability as determined by Agent, as of the date hereof, after giving
effect to the initial Loans made or to be made and Letters of Credit issued or
to be issued in connection with the initial transactions hereunder, and after
provision for the payment of all fees and expenses associated with the amendment
and restatement of the Loan Agreement and certain of the Loan Documents, shall
be not less than $115,000,000; (j) Agent shall have received evidence, in form
and substance satisfactory to Agent, that Agent, for itself and the benefit of
Lenders, Co-Collateral Agents, Issuing Bank and Bank Product Providers,
continues to have a valid perfected first priority security interest in all of
the Collateral; (k) Agent shall have received and reviewed updated lien and
judgment search results for the jurisdiction of organization of each Borrower
and Guarantor, the jurisdiction of the chief executive office of each Borrower
and Guarantor and all jurisdictions in which assets of Borrowers and Guarantors
are located, which search results shall be in form and substance satisfactory to
Agent; (l) Agent shall have received originals of the shares of the stock
certificates representing all of the issued and outstanding shares of the
Capital Stock of each Borrower and Guarantor (other than Parent) and owned by
any Borrower or Guarantor, in each case together with stock powers duly executed
in blank with respect thereto; (m) Agent shall have received evidence of
insurance and loss payee endorsements required hereunder and under the other
Loan Documents, in form and substance satisfactory to Agent, and certificates of
insurance policies and/or endorsements naming Agent as loss payee; (n)
Co-Collateral Agents shall have received satisfactory evidence of Solvency with
respect to each Borrower and with respect to Borrowers and Guarantors taken as a
whole, which evidence may take the form of a certificate of the chief financial
officer or other



--------------------------------------------------------------------------------



 
[refiningablamendment9291209.jpg]
principal officer of Borrowers and Guarantors with respect thereto, in form and
substance satisfactory to Co-Collateral Agents; (o) Agent shall have received,
in form and substance satisfactory to Agent, such opinion letters of counsel to
Borrowers and Guarantors with respect to the Loan Documents and such other
matters as Agent may request; (p) Agent, Lenders and their Affiliates shall have
received the payment of all fees required to be paid to them hereunder and under
the other Loan Documents as of the date hereof; (q) the Indebtedness evidenced
by the Subordinated Note and the Subordinated Working Capital Indebtedness shall
both have been amended, pursuant to amendments in form and substance
satisfactory to Agent, to extend the maturity date with respect to the payment
of principal amounts thereunder to a date not sooner than one hundred eighty
(180) days after the Maturity Date; and (r) the other Loan Documents, to the
extent required by Agent, including without limitation the Intercompany
Subordination Agreement, shall have been amended and restated and duly executed
and delivered to Agent, each in form and substance satisfactory to Agent.



--------------------------------------------------------------------------------



 
[refiningablamendment9291210.jpg]
SCHEDULE 4.1(B) CAPITALIZATION OF BORROWER Authorized and Issued Equity
Interests of Delek Refining, Ltd. Delek U.S. Refining GP, LLC : 0.1% Delek
Refining, Inc. : 99.9% TOTAL : 100% There are no subscriptions, options,
warrants, or calls relating to any of Borrower’s Equity Interests, and no rights
of conversion or exchange under any outstanding security or other instrument of
Borrower.



--------------------------------------------------------------------------------



 
[refiningablamendment9291211.jpg]
SCHEDULE 4.1(C) LOAN PARTIES’ SUBSIDIARIES; CAPITALIZATION OF BORROWERS’
SUBSIDIARIES Loan Parties’ Direct and Indirect Subsidiaries: Delek U.S. Refining
GP, LLC Delek Refining, Ltd. SUBSIDIARY (i) COMMON AND PREFERRED STOCK
AUTHORIZED (ii) NUMBER AND PERCENTAGE OF OUTSTANDING SHARES OWNED DIRECTLY OR
INDIRECTLY BY PARENT Delek U.S. Refining GP, LLC : One Hundred Percent (100%)
Membership Interest One Hundred Percent (100%) Membership Interest owned
directly by Parent Delek Refining, Ltd. : 0.1% General Partnership Interest
99.9% Limited Partnership Interest 99.9% Limited Partnership Interest owned
directly by Parent There are no subscriptions, options, warrants, or calls
relating to any Equity Interests of Parent or Parent’s Subsidiaries, and no
rights of conversion or exchange under any outstanding security or other
instrument of Parent or Parent’s Subsidiaries.



--------------------------------------------------------------------------------



 
[refiningablamendment9291212.jpg]
SCHEDULE 4.6(A) STATES OF ORGANIZATION PARTY JURISDICTION OF ORGANIZATION Delek
Refining, Inc. : Delaware Delek U.S. Refining GP, LLC : Texas Delek Refining,
Ltd. : Texas



--------------------------------------------------------------------------------



 
[refiningablamendment9291213.jpg]
SCHEDULE 4.6(B) CHIEF EXECUTIVE OFFICES PARTY CHIEF EXECUTIVE OFFICE Delek
Refining, Inc. : 7102 Commerce Way Brentwood, Tennessee 37027 Delek U.S.
Refining GP, LLC : 7102 Commerce Way Brentwood, Tennessee 37027 Delek Refining,
Ltd. : 7102 Commerce Way Brentwood, Tennessee 37027



--------------------------------------------------------------------------------



 
[refiningablamendment9291214.jpg]
SCHEDULE 4.6(C) ORGANIZATIONAL IDENTIFICATION NUMBERS PARTY TAX IDENTIFICATION
NUMBER ORGANIZATIONAL IDENTIFICATION NUMBER Delek Refining, Inc. : 20-2413527
3930906 Delek U.S. Refining GP, LLC : 20-2415080 800458389 Delek Refining, Ltd.
: 20-2415149 800458390



--------------------------------------------------------------------------------



 
[refiningablamendment9291215.jpg]
SCHEDULE 4.7 LITIGATION WITH MATERIAL ADVERSE EFFECT None.



--------------------------------------------------------------------------------



 
[refiningablamendment9291216.jpg]
SCHEDULE 4.7(B) LITIGATION Action, Suit or Proceeding Court Nature Status
Insurance N/A N/A Matters related to Environmental Laws that, in the ordinary
course of business, have been self- reported by Borrower or its Affiliates or
have been identified in routine inspections by Governmental Authorities. N/A N/A
Matrix Service, Inc. v. Delek Refining, Ltd., Cause No. DC- 15-1456-A District
Court, Smith County, Texas, 7th Judicial District On July 15, 2015, Matrix
Service, Inc. (“Matrix”) filed a petition for monetary relief against Borrower
in the amount of $16,302,636.47. The petition relates to the provision of
pre-TAR, TAR and capital and subcontractor management services provided by
Matrix to Borrower in connection to the Delek, Tyler Refinery – 2015 Plant-wide
Turnaround project. Discovery stage; trial set for first quarter of 2017 Not
covered by insurance



--------------------------------------------------------------------------------



 
[refiningablamendment9291217.jpg]
SCHEDULE 4.14 INTELLECTUAL PROPERTY 1. UOP Fluid Catalytic Cracking Process
License Agreement dated January 1, 1968 by and between UOP Process Division, as
licensor, and La Gloria Oil and Gas Company, as licensee. Delek Refining, Ltd.
is the successor-in-interest to La Gloria Oil with respect to this Agreement. 2.
UOP Merox Process License Agreement dated November 1, 1988 by and between La
Gloria Oil and Gas Company, as licensee, and UOP, as licensor. Delek Refining,
Ltd. is the successor-in-interest to La Gloria Oil with respect to this
Agreement. 3. Services Agreement regarding Process Revamp Study and HyTech
Design Package BenSat Process dated April 9, 2009 by and between Delek Refining,
Ltd., as licensee, and UOP LLC, as licensor. 4. Technology Transfer Agreement
dated November 1, 2007 by and between Axens North America, Inc., as licensor,
and Delek Refining Ltd., as licensee 5. PlatformingTM Process License Agreement
dated April 29, 2005 by and between Delek Refining, Ltd., as licensee, and UOP
LLC, as licensor.



--------------------------------------------------------------------------------



 
[refiningablamendment9291218.jpg]
SCHEDULE 4.16 DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS Party Account Name of
Institution Name and Address of Bank/Securities Intermediary Account Number
Delek Refining, Ltd. Designated Account Wells Fargo Wells Fargo Bank 420
Montgomery Street San Francisco, CA 94104 *******963 Delek Refining, Ltd. on
behalf of Lion Oil Company Designated Account Wells Fargo Wells Fargo Bank 420
Montgomery Street San Francisco, CA 94104 *******537 Delek Refining, Ltd.
Operating Account Wells Fargo Wells Fargo Bank 420 Montgomery Street San
Francisco, CA 94104 *******313 Delek Refining, Ltd. Controlled Disbursement
Account Wells Fargo Wells Fargo Bank 420 Montgomery Street San Francisco, CA
94104 *******034 Delek Refining, Ltd. Securities Account Wells Fargo Wells Fargo
Securities, LLC and Wells Fargo Bank, N.A. 608 2nd Avenue S. Suite 500 MAC
N9303-054 Minneapolis, MN 55402 *****043 Delek Refining, Ltd. on behalf of Lion
Oil Company Securities Account Wells Fargo Wells Fargo Securities, LLC and Wells
Fargo Bank, N.A. 608 2nd Avenue S. Suite 500 MAC N9303-054 *****060



--------------------------------------------------------------------------------



 
[refiningablamendment9291219.jpg]
Minneapolis, MN 55402 Administrative Borrower shall provide written notice to
ensure that at all times Agent has the complete and correct account numbers
corresponding to the accounts listed above or otherwise on this Schedule 4.16 .



--------------------------------------------------------------------------------



 
[refiningablamendment9291220.jpg]
SCHEDULE 4.18 MATERIAL CONTRACTS 1. Agreement, dated February 1, 2015 – January
31, 2019, by and between Delek Refining, Ltd. and United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union and its Local 202. 2. Union Contract, dated March 10, 2015 –
March 1, 2018, by and between Delek Refining, Ltd. and United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union and its Local 202. 3. The Subordinated Working Capital
Credit Documents and the Subordinated Note. 4. Throughput and Tankage Agreement,
dated July 26, 2013, by and between Delek Refining, Ltd. and Delek Marketing &
Supply, LP.



--------------------------------------------------------------------------------



 
[refiningablamendment9291221.jpg]
SCHEDULE 4.20 PERMITTED INDEBTEDNESS 1. Liabilities pending resolution of the
Matrix Service, Inc. (“Matrix”) litigation referred to in Schedule 4.7(b).
Matrix has taken steps in connection with the Matrix litigation to create a
statutory lien against certain of Borrower’s property pursuant to Chapter 53 of
the Texas Property Code. In particular, on June 18, 2015, Matrix filed a
mechanic’s and materialman’s lien with the Real Property Records of Smith
County, Texas, as amended on July 10, 2015.



--------------------------------------------------------------------------------



 
[refiningablamendment9291222.jpg]
SCHEDULE 4.30 LOCATIONS OF INVENTORY AND EQUIPMENT The main facilities of the
refinery, along with substantially all of the finished equipment and tangible
personal property and substantial Eligible Petroleum Inventory, are located at
the various parcels that comprise, and are adjacent to, 425 McMurrey Drive,
Tyler, Smith County, Texas 75702, including those leased to Delek Logistics
Partners, LP and/or certain of its subsidiaries. The remaining Eligible
Petroleum Inventory and the Eligible Inventory-Not- Received are located in
storage or are in-transit, including, without limitation, at or with the
Eligible Petroleum Inventory Locations described in Schedule E-1 and the
Eligible Carriers described in Schedule E-2. Delek Refining, Ltd. owns a
warehouse, located at the Borrower’s refinery in Tyler, Texas that contains
equipment. In addition, platinum or platinum related products are located at or
are on account with: (i) UOP, LLC, Shreveport, Caddo County, Louisiana; (ii)
UOP, LLC, Des Plaines, Cook County, Illinois; (iii) Gemini Industries, Santa
Ana, Orange County, California; (iv) Haraeus Precious Metals North America LLC,
Santa Fe Springs, Los Angeles County, California; (v) Johnson Matthey, Inc.,
Wayne, Delaware County, Pennsylvania; and (vi) Johnson Matthey Chemicals N.A.,
West Deptford, Gloucester County, New Jersey. There is also personal property
located at the chief executive offices located at 7102 Commerce Way, Brentwood,
Williamson County, Tennessee 37027.



--------------------------------------------------------------------------------



 
[refiningablamendment9291223.jpg]
SCHEDULE 5.1/5.2 FINANCIAL STATEMENTS, REPORTS, CERTIFICATES; COLLATERAL
REPORTING; COMPLIANCE CERTIFICATE Except as Co-Collateral Agents may otherwise
agree Administrative Borrower shall deliver to Agent and consent to Agent
providing to each Lender, in written or electronic form, as Agent may require,
each of the following in form and substance satisfactory to Agent: (a) as soon
as possible and in any event within twenty (20) days after the end of each
calendar quarter (except with respect to the calendar quarter ending September
30, 2016), the Quarterly Average Excess Availability Calculation, as certified
to be true, complete and correct by the Chief Financial Officer or other
principal executive officer of Parent, together with all supplemental materials
related to the calculation thereof, (b) as soon as available and in any event
within fifty (50) days after the end of each of the first three fiscal quarters
of each fiscal year of Borrowers and Lion (with respect to Lion, in each case,
prior to the effectiveness of a Permitted Lion RPA Termination), respectively,
an unaudited consolidated balance sheet of each of (i) Borrowers and their
Subsidiaries, and (ii) Lion and its Subsidiaries, respectively, as of the end of
such fiscal quarter and the related unaudited consolidated statements of income
and cash flows of each of (i) Borrowers and their Subsidiaries, and (ii) Lion
and its Subsidiaries, respectively, for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
results for the corresponding quarter and the corresponding portion of each of
(i) Borrowers and their Subsidiaries, and (ii) Lion and its Subsidiaries,
respectively, previous fiscal year and setting forth the amount of any accrued
and unless otherwise provided as part of the borrowing base reporting under
clause (f) below, unpaid ad valorem and excise taxes attributable to of each of
(i) Borrowers and its Subsidiaries, and (ii) Lion and its Subsidiaries,
respectively; (c) as soon as available and in any event within ninety (90) days
after the end of each fiscal year of Borrowers and Lion (with respect to Lion,
in each case, prior to the effectiveness of a Permitted Lion RPA Termination),
respectively, (i) the audited consolidated balance sheet of each of (A) Parent
and its Subsidiaries, and (B) Lion and its Subsidiaries, respectively, as of the
end of such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows of each of (A) Parent and its Subsidiaries,
and (B) Lion and its Subsidiaries, respectively, for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and certified by a nationally recognized firm of
certified public accountants and accompanied by an unqualified opinion to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of each of (A) Parent and
its Subsidiaries, and (B) Lion and its Subsidiaries, respectively, for such
fiscal year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards, (ii) a detailed list of all customers of each Borrower (including all
account debtors related to the Lion Purchased Accounts), including addresses and
contact Information known to Borrowers and (iii) Projections for the
consolidated business of each of (A) Borrowers and their Subsidiaries, and (B)
Lion and its Subsidiaries, respectively, on an annual basis for the immediately
following three (3) calendar



--------------------------------------------------------------------------------



 
[refiningablamendment9291224.jpg]
years and on a month-by-month basis with respect to the immediately following
calendar year, in each case certified by the Chief Financial Officer or other
principal executive officer of Parent, Borrower or Lion, as applicable; (d) as
soon as available and in any event within one hundred twenty (120) days after
the end of each fiscal year of Borrowers, the annual audited report for such
fiscal year for Holdings and its Subsidiaries, containing a consolidated balance
sheet of Holdings and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of Holdings and its Subsidiaries for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and certified by a nationally
recognized firm of certified public accountants and accompanied by an
unqualified opinion to the effect that such financial statements present fairly
in all material respects the financial condition and the results of operations
of Holdings and its Subsidiaries for such fiscal year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards; provided, however, that, so long as
Holdings is required to file and has timely filed a 10-K with the SEC, such
filing will be deemed to satisfy the foregoing covenant (unless such filings
contain a “going concern” or like qualification, exception or explanation and
unless such filings contain a qualification or exception as to scope of such
audit); (e) as soon as available and in any event within thirty (30) days after
the end of each calendar month, (i) an unaudited consolidated balance sheet of
Borrowers and its Subsidiaries as of the end of such month and the related
unaudited consolidated statements of income and cash flows of Borrowers and
their Subsidiaries for such month and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding month and the corresponding portion of Borrowers’ previous fiscal
year, when applicable, (ii) unless otherwise provided as part of the borrowing
base reporting under clause (f) below, a reconciliation to its general ledger of
the consolidated accounts receivable of the Borrowers and Guarantors, (iii)
unless otherwise provided as part of the borrowing base reporting under clause
(f) below, a reconciliation to its general ledger of the consolidated accounts
payable of the Borrowers and Guarantors, (iv) unless otherwise provided as part
of the borrowing base reporting under clause (f) below, a reconciliation to its
general ledger of the consolidated Inventory of the Borrowers and Guarantors,
(v) a comparison of the results of interim financials of Borrowers and their
Subsidiaries, on a consolidated basis, with the results for such month for the
prior calendar year, together year-to date financial results; (f) concurrently
with the delivery of the financial statements and balance sheets referred to in
clauses (a), (b), (c), (d) and (e) above, a Compliance Certificate in the form
set forth on Exhibit C-1 signed by the Chief Financial Officer or other
principal executive officer of Parent, together with calculation of compliance
with the financial covenant under Section 7, for any deliveries under clauses
(b), (c), (d) and (e) above, irrespective of whether such covenant is then
required by its terms to be tested, and any management letters issued by the
accounting firm in connection with such financial statements; (g) no later than
four (4) Business Days after the last day of every month (the “Monthly Reporting
Dates”), so long as the Availability Condition is satisfied and no Triggering



--------------------------------------------------------------------------------



 
[refiningablamendment9291225.jpg]
Event exists or has occurred and, if the Availability Condition is not satisfied
or a Triggering Event exists or has occurred, at the election of any
Co-Collateral Agent, not later than the fourth (4th) Business Day of each week;
except, that, if after such election as a result of the failure to satisfy the
Availability Condition or the occurrence of a Triggering Event, Borrowers
satisfy the Availability Condition for thirty (30) consecutive days and so long
as no Triggering Event exists, Borrowers may elect to return to the delivery
four (4) Business Days after the Monthly Reporting Dates, as provided above,
until such time that the Availability Condition may no longer be satisfied or a
Triggering Event shall exist or have occurred and a Co-Collateral Agent has
elected to require more frequent delivery thereof: (i) a Borrowing Base
Certificate, (ii) a report identifying all accounts receivable of Borrowers
(including, without limitation, the Purchased Lion Accounts), (iii) a list of
all claims, offsets or disputes by or with account debtors (including, without
limitation, account debtors related to the Purchased Lion Accounts), identifying
the account debtor, Borrower and the applicable amounts, (iv) a detailed
accounts receivable aging and roll-forward with supporting details with respect
to Borrowers and Guarantors (including with respect to the Purchased Lion
Accounts), (v) notwithstanding anything to the contrary above, at any time upon
the request of Agent, on a daily basis, a detailed roll-forward (in a form
mutually agreed upon by Agent and Borrowers) with supporting details with
respect to Eligible Purchased Factored Accounts reflecting updated purchases and
collections with respect thereto, (vi) a detailed Inventory report with respect
to Borrowers and Guarantors, (vii) a detailed accounts payable aging with
respect to Borrowers, Guarantors and Lion (with respect to Lion, prior to the
effectiveness of a Permitted Lion RPA Termination), and (viii) identification of
and details with respect to account debtors (including, without limitation,
account debtors related to the Purchased Lion Accounts) that are beneficiaries
with respect to Letters of Credit; (h) a detailed report of all cash and Cash
Equivalents of Borrowers, identifying any amounts thereof that constitute
Eligible Qualified Cash, no later than four (4) Business Days after the 18th and
last day of every month (the “Semi-Monthly Reporting Dates”), so long as the
Availability Condition is satisfied and no Triggering Event exists or has
occurred and, if the Availability Condition is not satisfied or a Triggering
Event exists or has occurred, at the election of any Co-Collateral Agent, on
each Business Day or as otherwise required by the Co-Collateral Agents; except,
that, if after such election as a result of the failure to satisfy the
Availability Condition or the occurrence of a Triggering Event, Borrowers
satisfy the Availability Condition for thirty (30) consecutive days and so long
as no Triggering Event exists, Borrowers may elect to return to the delivery
four (4) Business Days after the Semi-Monthly Reporting Dates, as provided
above, until such time that the Availability Condition may no longer be
satisfied or a Triggering Event shall exist or have occurred and a Co-Collateral
Agent has elected to require more frequent delivery thereof, and (ii) promptly
following a Co-Collateral Agent’s request therefor; (i) promptly following any
request therefor after the effectiveness of a Permitted Lion RPA Termination, an
updated Borrowing Base Certificate (which updates shall be made solely with
respect to all then remaining (i) Eligible Purchased Factored Receivables, and
(ii) Eligible Investment Grade Accounts and Eligible LC Accounts, in the case of
clause (ii) to the extent attributable to Purchased Lion Accounts); (j) promptly
following any request therefor, such other information regarding the results of
operations, business affairs and financial condition of Borrowers, any
Subsidiary or



--------------------------------------------------------------------------------



 
[refiningablamendment9291226.jpg]
Lion (with respect to Lion, prior to the effectiveness of a Permitted Lion RPA
Termination) as the Agent or any Lender may reasonably request; and (k) Agent
may conduct field examinations and physical verifications of Inventory as a
Co-Collateral Agent may from time to time require, but (i) no more than (A) one
(1) field examination with respect to Borrowers and (B) one (1) field
examination with respect to Lion (with respect to Lion, prior to the
effectiveness of a Permitted Lion RPA Termination), in each case, in any twelve
(12) consecutive month period at the expense of Borrowers and (ii) no more than
one (1) physical verification with respect to the Inventory of Borrowers in any
twelve (12) consecutive month period at the expense of Borrowers (all of the
field examinations and physical verifications described in the foregoing clauses
(i) and (ii) being hereinafter referred to as the “Audits with Original
Cadence”), in each case so long as Availability does not at any time for a three
(3) consecutive Business Day period fail to be equal to or greater than forty
(40%) percent of the Loan Limit (the “Adjusted Availability Condition”) and no
Triggering Event exists or has occurred, but in the event that the Adjusted
Availability Condition is not satisfied, (i) no more than (A) two (2) field
examinations with respect to Borrowers and (B) two (2) field examinations with
respect to Lion (with respect to Lion, prior to the effectiveness of a Permitted
Lion RPA Termination), in each case, in any twelve (12) consecutive month period
at the expense of Borrowers and (ii) no more than two (2) physical verifications
with respect to the Inventory of Borrowers in any twelve (12) consecutive month
period at the expense of Borrowers (all of the field examinations and physical
verifications described in the foregoing clauses (i) and (ii) being hereinafter
referred to as the “Audits with Increased Cadence”) except, that, if after such
election as a result of the failure to satisfy the Adjusted Availability
Condition or the occurrence of a Triggering Event, Borrowers satisfy the
Adjusted Availability Condition for ninety (90) consecutive days and so long as
no Triggering Event exists, Borrowers may elect to return to the frequency of
Audits with Original Cadence, as provided above, until such time that the
Adjusted Availability Condition may no longer be satisfied or a Triggering Event
shall exist or have occurred and a Co-Collateral Agent has elected to require
Audits with Increased Cadence; provided that notwithstanding anything to the
contrary, if a Triggering Event exists, such field examinations and physical
verifications shall be provided as often as a Co-Collateral Agent may request,
all at Borrowers’ expense. .



--------------------------------------------------------------------------------



 
[refiningablamendment9291227.jpg]
SCHEDULE 6.6 NATURE OF BUSINESS Purchase, sell, refine, blend, store,
distribute, trade and transport petroleum, petroleum related products, ethanol,
ethanol related products, biodiesel, biodiesel related products and other energy
and fuel related products.



--------------------------------------------------------------------------------



 
[refiningablamendment9291228.jpg]
SCHEDULE 6.13(F) INTERCOMPANY AGREEMENTS Dropdown of Tyler Crude Storage Tank
701 (March 2015) 1. Asset Purchase Agreement, dated March 31, 2015, by and
between Delek Refining, Ltd. and Delek Marketing & Supply, LP. 2. Third Amended
and Restated Omnibus Agreement, dated March 31, 2015, by and among Delek US
Holdings, Inc., on behalf of itself and other Delek Entities (as defined
therein), Delek Refining, Ltd., Lion Oil Company, Delek Logistics Partners, LP,
Paline Pipeline Company, LLC, SALA Gathering Systems, LLC, Magnolia Pipeline
Company, LLC, El Dorado Pipeline Company, LLC, Delek Crude Logistics, LLC, Delek
Marketing-Big Sandy, LLC, Delek Marketing & Supply, LP, DKL Transportation, LLC,
Delek Logistics Operating, LLC and Delek Logistics GP, LLC. 3. Amended and
Restated Site Services Agreement, dated March 31, 2015, by and between Delek
Refining, Ltd. and Delek Marketing & Supply, LP. 4. Amended and Restated
Secondment Agreement, dated March 31, 2015, by and between Delek Refining, Ltd.
and Delek Logistics GP, LLC. 5. Tankage Agreement (Tyler Crude Storage Tank
701), dated March 31, 2015, by and between Delek Refining, Ltd. and Delek
Marketing &Supply, LP. 6. Lease and Access Agreement, dated March 31, 2015, by
and between Delek Refining, Ltd. and Delek Marketing & Supply, LP. 7. Bill of
Sale, Assignment and Assumption Agreement, dated March 31, 2015, by and between
Delek Refining, Ltd. and Delek Marketing & Supply, LP. Dropdown of Tyler
Terminal and Tankage (July 2013) 1. Asset Purchase Agreement, dated July 26,
2013, by and between Delek Refining, Ltd. and Delek Marketing & Supply, LP. 2.
Lease and Access Agreement (Tyler Terminal and Tankage), dated July 26, 2013, by
and between Delek Refining, Ltd. and Delek Marketing & Supply, LP. 3.
Right-of-Way and License Agreement, dated July 26, 2013, by and between Delek
Refining, Ltd. and Delek Marketing & Supply, LP. 4. Throughput and Tankage
Agreement (Tyler Terminal and Tankage), dated July 26, 2013, by and between
Delek Refining, Ltd. and Delek Marketing & Supply, LP.



--------------------------------------------------------------------------------



 
[refiningablamendment9291229.jpg]
IPO Transaction Documents (November 2012) 1. Marketing Agreement, dated November
7, 2012, by and between Delek Refining, Ltd. and Delek Marketing & Supply, LP.
2. Pipeline and Tankage Agreement (East Texas Crude Logistics System), dated
November 7, 2012, by and between Delek Refining, Ltd. and Delek Crude Logistics,
LLC. 3. Amended and Restated Services Agreement (Big Sandy Terminal and
Pipeline), dated July 25, 2013, by and between Delek Refining, Ltd. and Delek
Marketing-Big Sandy, LLC. Rangeland Documents 1. Amended and Restated
Transportation Services Agreement, dated April 22, 2016, by and between
Rangeland RIO Pipeline, LLC, as Carrier, and Delek Refining, Ltd., as Shipper.
2. Crude Oil Storage Services Agreement (Midland Terminal), dated March 20,
2015, by and between Rangeland RIO Pipeline, LLC and Delek Refining, Ltd. Other
Intercompany Agreements 1. Terminalling Services Agreement, dated June 30, 2015,
by and between Delek Refining, Ltd. and Delek Marketing-Big Sandy, LLC.



--------------------------------------------------------------------------------



 
[refiningablamendment9291230.jpg]
SCHEDULE 7 FIXED CHARGE COVENANT RATIO TESTING TRIGGER Outstanding Principal
Balance of Term Loan FCCR Dollar Trigger FCCR Percentage Trigger Greater than
$64,166,666.67 but less than or equal to $70,000,000.00 $55,000,000 17.5000%
Greater than $58,333,333.34 but less than or equal to $64,166,666.67 $52,000,000
17.0000% Greater than $52,500,000.01 but less than or equal to $58,333,333.34
$50,000,000 16.6250% Greater than $46,666,666.68 but less than or equal to
$52,500,000.01 $48,000,000 16.2500% Greater than $40,833,333.35 but less than or
equal to $46,666,666.68 $46,000,000 15.7500% Greater than $35,000,000.02 but
less than or equal to $40,833,333.35 $44,000,000 15.3750% Greater than
$29,166,666.69 but less than or equal to $35,000,000.02 $42,000,000 15.0000%
Greater than $23,333,333.36 but less than or equal to $29,166,666.69 $40,000,000
14.5000% Greater than $17,500,000.03 but less than or equal to $23,333,333.36
$38,000,000 14.1250% Greater than $11,666,666.70 but less than or equal to
$17,500,000.03 $36,000,000 13.7500% Greater than $5,833,333.37 but less than or
equal to $11,666,666.70 $34,000,000 13.2500% Greater than $0 but less than or
equal to $5,833,333.37 $32,000,000 12.8750%



--------------------------------------------------------------------------------



 
[refiningablamendment9291231.jpg]
Error! Unknown document property name. $0 $30,000,000 12.500%



--------------------------------------------------------------------------------



 